Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 1 of 217 PageID #:60986

                                                                                   3767

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 22, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   10:00 o'clock a.m.

    9                              TRIAL - VOLUME 27-A
                                TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 2 of 217 PageID #:60987

                                                                                   3768

    1    APPEARANCES:     (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY
                                         MR. MICHAEL J. ALLAN
   10                                    MS. JESSICA ILANA ROTHSCHILD
                                         MS. KASSANDRA MICHELE OFFICER
   11                               1330 Connecticut Avenue NW
                                    Washington, DC 20036
   12                               (202) 429-6230

   13                               STEPTOE & JOHNSON, LLP
                                    BY: MR. DANIEL S. STRINGFIELD
   14                               227 West Monroe Street
                                    Suite 4700
   15                               Chicago, Illinois 60606
                                    (312) 577-1300
   16

   17
         ALSO PRESENT:              MR. RUSS LUND and
   18                               MS. MICHELE NING

   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 3 of 217 PageID #:60988
                                        Frederiksen-Cross - direct by Richey
                                                                                              3769

               1          (Proceedings in open court.         Jury in)

               2                THE COURT:    Good morning, members of the jury.

               3                Please call the next witness.

               4                MR. RICHEY:    Your Honor, Hytera calls Barbara

00:01:51       5    Frederiksen-Cross.

               6                THE CLERK:    Raise your right hand.

               7          (Witness duly sworn)

               8          BARBARA FREDERIKSEN-CROSS, DEFENDANTS' WITNESS, SWORN

               9                                DIRECT EXAMINATION

00:02:08      10    BY MR. RICHEY:

              11    Q.   Good morning.

              12    A.   Good morning.

              13    Q.   Would you please introduce yourself.

              14    A.   Yes.   My name is Barbara Frederiksen-Cross.

00:02:27      15    Q.   And can you tell us a little bit about your educational

              16    background.

              17    A.   I first got involved in computers in junior high.               I was

              18    one of those nerdy kids who loved math and science.               And I was

              19    in a class for mathematically gifted kids, and we got

00:02:45      20    introduced to computers in that class.            And I was really

              21    excited about it and loved it, and so I was fortunate enough

              22    to have some instructors, so science and math teachers, who

              23    encouraged --

              24                THE COURT:    And after high school, did you go

00:02:56      25    college?
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 4 of 217 PageID #:60989
                                        Frederiksen-Cross - direct by Richey
                                                                                              3770

               1                 THE WITNESS:   I did, sir, yes.

               2                 THE COURT:   Okay.    Proceed.

               3    BY THE WITNESS:

               4    A.   So after high school, at 16, I went to college and got,

00:03:03       5    completed my high school diploma and got a degree in applied

               6    computer programming at a local community college.

               7    BY MR. RICHEY:

               8    Q.   And when did you first have access to advanced computer

               9    systems?

00:03:14      10    A.   That was actually while I was in junior high, because my

              11    instructors had arranged for me to have access at a local

              12    college.

              13    Q.   And did you continue your education after you entered the

              14    workforce?

00:03:25      15    A.   Yeah.    Over the years I've taken a lot of training from

              16    IBM, Microsoft and other providers, both in computer languages

              17    and in different types of computer technologies and in

              18    mathematical modeling.

              19    Q.   What was your first job in computer programming?

00:03:39      20    A.   I started work initially for the county in Oregon, in

              21    Salem, Oregon, and then shortly after that moved to work for

              22    the state, because I had done my internship with the state and

              23    I found the work there more interesting.

              24    Q.   And can you tell us about when you began working?

00:03:57      25    A.   My first programming for pay was in 1974.
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 5 of 217 PageID #:60990
                                        Frederiksen-Cross - direct by Richey
                                                                                              3771

               1    Q.   Was there ever a time that you started your own business?

               2    A.   Yeah.    When I was about 21, I started my own business

               3    specializing in fixing performance problems with high volume

               4    transaction systems, so banks, telephone companies, insurance

00:04:13       5    companies.

               6    Q.   Are you familiar with the phrase "forensics examination"?

               7    A.   Yes, I am.

               8    Q.   What does that mean?

               9    A.   Forensic examination in the context that I use it is

00:04:24      10    examination of computer software or computer-based evidence in

              11    order to prepare a formalized report that can be used in some

              12    inquiry, such as an internal investigation or litigation

              13    inquiry.

              14    Q.   And have you ever done work in forensics examination?

00:04:38      15    A.   Yeah.    I started that work in roughly 1986.           And it's been

              16    the focus of my specialty since 1997.

              17    Q.   Did you prepare any demonstratives today to discuss during

              18    your testimony?

              19    A.   I did.

00:04:57      20                 MR. RICHEY:   Your Honor, may we publish

              21    demonstratives?

              22                 MR. BROWN:    No objection, Your Honor.

              23                 THE COURT:    Yes.   Proceed.

              24                 Are they identified by number, counsel?

00:05:05      25                 MR. RICHEY:   Yes, they are.
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 6 of 217 PageID #:60991
                                        Frederiksen-Cross - direct by Richey
                                                                                              3772

               1                THE COURT:    All right.

               2                MR. RICHEY:    Jim, can you bring up DDX-20-2.

               3    BY MR. RICHEY:

               4    Q.   Have you ever used your, Ms. Frederiksen-Cross, have you

00:05:11       5    ever used your computer experience to work with law

               6    enforcement?

               7    A.   Yes.   I've done consulting to the FBI on law enforcement

               8    matters and also to regional police departments, like the

               9    Silicon Force High-Tech Crime Team, which is Northwest's team

00:05:28      10    that focuses on computer crimes.

              11                I've also served the court as an independent expert

              12    in a couple of matters.

              13    Q.   Where do you currently work?

              14    A.   I work for a company called JurisLogic that's based out of

00:05:40      15    Portland, Oregon.

              16    Q.   What does JurisLogic do?

              17    A.   Our company has two principal lines of business, forensic

              18    investigation of computer software and computer-related

              19    evidence, I head that department.

00:05:52      20                And then we also do review of software in the context

              21    of like big, big company mergers or acquisitions where a

              22    company is buying intellectual properties from another

              23    company.

              24    Q.   Can you tell us about how many people work at JurisLogic?

00:06:05      25    A.   There is about 20 of us.
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 7 of 217 PageID #:60992
                                        Frederiksen-Cross - direct by Richey
                                                                                              3773

               1    Q.   Who owns it?

               2    A.   It's co-owned by myself and my partner, Mark Visnick.

               3    Q.   And how long have you been with your company?

               4    A.   Well, we, we bought out our senior partner in 2017 and

00:06:18       5    rebranded the company JurisLogic.          Before that, it was

               6    Johnson-Laird, Incorporated.          And I worked with them pretty

               7    steadily since 1997.

               8    Q.   Can you tell us who some of your clients are that we might

               9    know?

00:06:30      10                 THE COURT:    Just a minute.

              11                 Is JurisLogic a corporation?

              12                 THE WITNESS:   It's an LLC as an S Corp.

              13                 THE COURT:    Proceed.

              14    BY MR. RICHEY:

00:06:37      15    Q.   Can you tell us who some of your clients are that we might

              16    know?

              17    A.   Yeah.    The ones that the jury might recognize are people

              18    like Microsoft, Oracle, General Motors, Sony, Levi Strauss,

              19    LinkedIn, Facebook, Oracle, and some of the big retailers like

00:06:54      20    Staples, some of the big manufacturing companies like

              21    Caterpillar.

              22    Q.   And some of these are shown on the screen on DDX-20-4?

              23    A.   That's correct.

              24                 MR. RICHEY:    Jim, can we go to the next slide,

00:07:03      25    DDX-20-5.
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 8 of 217 PageID #:60993
                                        Frederiksen-Cross - direct by Richey
                                                                                              3774

               1    BY MR. RICHEY:

               2    Q.   Are you a member of any professional organizations?

               3    A.   Yes, I am.     I'm a member of ACM, IEEE, and also the Expert

               4    Witness Forensic Association.

00:07:15       5    Q.   What is IEEE?

               6    A.   IEEE is an educational research institute directed at

               7    electrical engineers and people in the electronics engineering

               8    field.

               9    Q.   Have you published any articles?

00:07:30      10    A.   I have.

              11    Q.   Okay.    So we're bringing up DDX-20-6.

              12                 Can you tell us some of the topics you've written on

              13    that is relevant to this case?

              14    A.   Sure.    I published papers on topics relating to software

00:07:44      15    development, for instance, good practices in software

              16    development, techniques used to defend against reverse

              17    engineering to protect your trade secrets and code.

              18                 I've also published for the legal profession a number

              19    of papers that relate to handling of electronic evidence and

00:08:05      20    the use of expert testimony in the context of investigations

              21    that were -- or actually expert analysis more than testimony

              22    in the context of investigations that involve computer-based

              23    evidence.

              24    Q.   How long have you been working in computer programming?

00:08:20      25    A.   45 years.
           Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 9 of 217 PageID #:60994
                                        Frederiksen-Cross - direct by Richey
                                                                                              3775

               1    Q.   And how does your experience relate to this case?

               2    A.   Well, a big component of this case is related to software,

               3    specifically the software that runs on those DMR radios,

               4    because the operation of the radio is controlled through the

00:08:35       5    software, and so software applies to both the trade secret and

               6    the copyright issues that have been discussed in this case.

               7    Q.   Can you tell us what languages are relevant to this case?

               8    A.   The principal languages that are relevant in this case are

               9    the languages of C, C++ and assembly language.              You also heard

00:08:54      10    John Peck talk before the Christmas break about the Verilog

              11    code that was used in the prototype.

              12    Q.   Are you familiar with C, C++ and assembly?

              13    A.   Yes, I am.     I've used C probably since the late 1980s, C++

              14    since sometime in the 1990s, and assembly language throughout

00:09:13      15    my career, so for 45 years.

              16    Q.   So where, where would I find software?

              17    A.   Pretty much everywhere around you these days.

              18    Q.   So we're bringing up DDX-20-8.          Can you tell us, is there

              19    software in any of these?

00:09:29      20    A.   There is software in all of these devices.             You know, when

              21    you think about software, you might think about your laptop or

              22    your tablet or even your iPhone.          But it's in medical

              23    diagnostic devices.       It's in gaming devices.        It's in things

              24    you find around your home, like your refrigerator, your robot

00:09:45      25    vacuum if you have one, your TV.          It's pretty much everywhere
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 10 of 217 PageID #:60995
                                    Frederiksen-Cross - direct by Richey
                                                                                           3776

            1   around us today.

            2   Q.   And have you analyzed software for any of these devices?

            3   A.   For all of these devices and many others.

            4   Q.   And how many matters -- pardon me?

00:10:01    5   A.   And many others.

            6   Q.   And many others.

            7              How many matters involving forensic software analysis

            8   have you been involved with?

            9   A.   The last time I counted it was about 250, so somewhere

00:10:12   10   between 250 and 300 now.

           11   Q.   Have you testified in court before?

           12   A.   I provided testimony in State and Federal court 27 times

           13   before.    And I've also testified in arbitrations in the U.S.

           14   and in Canada.

00:10:25   15   Q.   How many of those times, the 27 times involved software?

           16   A.   Almost all of them involved software, a few involved

           17   computer-controlled devices like the engine in your car, a

           18   locomotive engine.

           19   Q.   Are you being compensated for your work in this case?

00:10:41   20   A.   JurisLogic is paid by the hour for my time in this case.

           21   Q.   And is that paid to JurisLogic in any way dependent on

           22   your opinions or the outcome in this case?

           23   A.   No, not at all.

           24              MR. RICHEY:      Your Honor, Hytera offers Ms. Barbara

00:10:54   25   Frederiksen-Cross as an expert in computer programming,
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 11 of 217 PageID #:60996
                                    Frederiksen-Cross - direct by Richey
                                                                                           3777

            1   software development and forensics analysis in computer and

            2   software.

            3                THE COURT:   The witness may testify consistent with

            4   Federal Rule of Evidence 702.

00:11:04    5   BY MR. RICHEY:

            6   Q.   All right.     I'd like to turn now to your assignment in

            7   this matter.      Can you tell us what you were asked to do?

            8   A.   Yeah.    My role in this matter was focused on the review of

            9   the computer source code at issue and some of the other

00:11:17   10   computer-related artefacts, like the libraries and the object

           11   code that you've heard about before, and also to provide

           12   support for Andy Grimmett, our DMR expert, with respect to his

           13   understanding of the code.

           14   Q.   And what work did you do to support Mr. Grimmett?

00:11:34   15   A.   Principally it focused on responding to questions that he

           16   had about how the software operated and explaining to him what

           17   I saw when I compared the software or some of the artefacts in

           18   the libraries between Hytera and the Motorola code.

           19                We had a number of face-to-face meetings, phone

00:11:52   20   calls, and also traveled to China together.

           21   Q.   Can you tell us some of what you did for your

           22   investigation in this case?

           23   A.   Yes.    It's kind of a long list, so I'll try not to leave

           24   anything out.

00:12:05   25                I compared the source code from Motorola and Hytera's
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 12 of 217 PageID #:60997
                                    Frederiksen-Cross - direct by Richey
                                                                                           3778

            1   computer systems.

            2              I read the reports prepared by Hytera's expert -- or

            3   I'm sorry, by Motorola's expert and responded to some of the

            4   things in that report by preparing a report of my own.

00:12:21    5              I read a lot of deposition testimony.

            6              I examined the libraries.

            7              I examined some of the forensic reports relating to

            8   Peiyi Huang's computer.

            9              I traveled to China to discuss my understanding of

00:12:37   10   the software with the Chinese engineers to make sure that my

           11   understanding of how the pieces fit together was correct.

           12              And I read some of the technical documents that were

           13   at issue to see how they related to the code.

           14              MR. RICHEY:      Your Honor, may I approach the witness?

00:12:54   15              THE COURT:     Yes.

           16              Have you also been present in the courtroom during

           17   the course of the trial?

           18              THE WITNESS:      I've been present here for almost all

           19   of the testimony.       I had to testify in another trial, so I was

00:13:05   20   gone for a few days.        But I've been here most of the time.

           21              THE COURT:     When you say "most of the time," how many

           22   days?

           23              THE WITNESS:      All but two of the days when there was

           24   testimony.

00:13:13   25              THE COURT:     All right.     Proceed.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 13 of 217 PageID #:60998
                                    Frederiksen-Cross - direct by Richey
                                                                                           3779

            1   BY MR. RICHEY:

            2   Q.   And did you review any of the transcript on the days you

            3   weren't here?

            4   A.   Yes, I did.

00:13:20    5               MR. RICHEY:     May I approach, Your Honor?

            6               THE COURT:    Proceed.

            7               MR. RICHEY:     Thank you.

            8   BY MR. RICHEY:

            9   Q.   Ms. Frederiksen-Cross, I've handed you what has been

00:13:34   10   marked as PTX-1862.

           11               Can you tell us what this is?

           12   A.   This is a hard drive that contains Hytera's source code,

           13   all of the code that Hytera has produced in this litigation.

           14   Q.   And did you review and analyze the code on that disc?

00:13:48   15   A.   I did, yes.

           16               MR. RICHEY:     Your Honor, at this time Hytera moves

           17   for entry into evidence of PTX-1862.

           18               MR. BROWN:    No objection, Your Honor.

           19               THE COURT:    It is received and may be published.

00:13:52   20          (PTX-1862 was received in evidence.)

           21   BY MR. RICHEY:

           22   Q.   You can set that aside for a moment.

           23               You should have binders up at the stand next to you.

           24   A.   Yes.

00:14:06   25   Q.   Do you have one with blue pages?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 14 of 217 PageID #:60999
                                    Frederiksen-Cross - direct by Richey
                                                                                           3780

            1   A.   Blue pages.

            2   Q.   Great.    So would you turn in your binder please to

            3   PTX-1862CCC through PTX-1862AAA.

            4   A.   Yes.

00:14:33    5   Q.   What are these?

            6   A.   These are printouts of some of the computer programs I

            7   examined, not all of them.          But it's a sample of code that's

            8   been printed from the disc we were just talking about.

            9               MR. RICHEY:     Your Honor.     Hytera moves into evidence

00:14:49   10   PTX-1862CCC through PTX-1862AAA.

           11               MR. BROWN:    No objection.

           12               THE COURT:    Consisting of how many pages, counsel?

           13               MR. RICHEY:     I don't know the exact number.          It's in

           14   the range of 400 to 500 pages.

00:15:14   15               THE COURT:    All right.     It is received and may be

           16   published.     Proceed.

           17          (PTX-1862CCC through PTX-1862AAAA was received in

           18          evidence.)

           19               MR. RICHEY:     Okay.

00:15:23   20               THE COURT:    I'm just trying to get some idea for the

           21   record in terms of paper production, that exhibit has 450 to

           22   500 pages.

           23               MR. RICHEY:     And I have one small correction.          The

           24   ending Bates number is PTX-1862AAAA, four As.

00:15:43   25               THE COURT:    Yes, so ordered.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 15 of 217 PageID #:61000
                                      Frederiksen-Cross - direct by Richey
                                                                                           3781

            1   BY MR. RICHEY:

            2   Q.     All right.   Can you please tell us what specifically you

            3   are here to talk about today?

            4   A.     I'm here to talk about the source code and the libraries

00:15:57    5   and how they relate to Motorola's trade secret and copyright

            6   allegations.      I may be also asked about some of the documents

            7   that relate directly to that source code.

            8   Q.     Have you formed any opinions in this case?

            9   A.     Yes, I have.

00:16:13   10                 MR. RICHEY:   Jim, can we pull up DTX-20-11.

           11   BY MR. RICHEY:

           12   Q.     Can you give us an overview of what some of your opinions

           13   are?

           14   A.     Yes.   Based on my review of the source code and also my

00:16:25   15   review of the materials that Dr. Wicker produced, there is

           16   some copy code in the source code.

           17                 At most, if one were to accept all of Motorola's

           18   allegations, that would be about 4 percent.             I think that the

           19   actual number is considerably lower than that, but this is 4

00:16:43   20   percent of the lines in Hytera's code that Motorola has

           21   accused of being copied.

           22   Q.     Any other opinions?

           23   A.     Yes.   You know, I've studied what that code does and how

           24   it's used in the Hytera system.           And I find that, you know,

00:17:00   25   although the code is used in the Hytera system, it confers
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 16 of 217 PageID #:61001
                                    Frederiksen-Cross - direct by Richey
                                                                                           3782

            1   minimal benefit.       This is not very special or complex code

            2   but, rather, code that performs some fairly straightforward

            3   and simple operations within the system.

            4              With respect to the documents that I've been asked

00:17:19    5   about as they relate to that code, in looking at the

            6   documents, they don't really confer additional information

            7   beyond what is conveyed by that copied code itself.

            8              So, for instance, you can think of them as the

            9   instruction manuals for how to use that code.

00:17:35   10              And then I was also asked, Hytera has undertaken to

           11   remove and replace any of the code that Motorola has accused

           12   as being copied in this case.          They started that effort in the

           13   middle of last year.        And I've had the opportunity to review

           14   parts of that code replacement as it's been going on, and I

00:17:58   15   believe that they have replaced all or virtually all of the

           16   code that was alleged to be copied in their current software.

           17   Q.   Now, you mentioned there was in your opinion some copied

           18   code, about 4 percent.        Do you have any opinions on who was

           19   responsible for that copying?

00:18:12   20   A.   Based on my examination of that source code and also like

           21   the revision control, history logs that show who has checked

           22   that code into Hytera's system, it appears to be confined to

           23   that small group of ex-Motorolan engineers, Peiyi, Y.T. Kok

           24   and Sam Chia, that you've heard their names before if you

00:18:34   25   recall from before Christmas.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 17 of 217 PageID #:61002
                                    Frederiksen-Cross - direct by Richey
                                                                                           3783

            1   Q.   So it has been a few weeks since we've heard anything

            2   about source code.       Can you tell us what source code is?

            3   A.   Yes.    Source code is a set of instructions that a

            4   programmer writes to direct a piece of hardware, a computer or

00:18:51    5   a chip to solve some specific problem.

            6               And the source code describes the series of

            7   instructions the computer has to perform in order to

            8   accomplish that, and it also describes some of the data that

            9   the computer will work with.

00:19:04   10   Q.   Do you have a demonstrative to help explain how source

           11   code is written?

           12   A.   I do, yes.

           13               MR. RICHEY:     Jim, can we pull up DDX-20-9, please.

           14   BY MR. RICHEY:

00:19:13   15   Q.   So how specifically is it written?

           16   A.   Well, a programmer typically sits down at a terminal and

           17   types or dictates source code.          And that allows the programmer

           18   to give the instruction to the computer.

           19               But before it can be used then, it has to be

00:19:30   20   translated into the format that the computer can understand,

           21   and so the first step of that is called compilation or

           22   assembly.

           23               And that changes the human readable source code into

           24   the 1s and 0s you heard about before that make up the object

00:19:46   25   code.    And that still has some human readable material in it,
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 18 of 217 PageID #:61003
                                    Frederiksen-Cross - direct by Richey
                                                                                           3784

            1   but it's mostly 1s and 0s.

            2               That then gets translated one more time via linking

            3   into the form that the computer actually uses.              So it's

            4   packaged up and then sent to the device, the computer or the

00:20:04    5   radio or the Roomba that it's going to control.

            6   Q.   Now, there is another term that we heard a lot about,

            7   library.     Can you tell us what a library is?

            8   A.   Yes.    A library is essentially a package of compiled code.

            9   So it's one or more objects.          It could be a single program or

00:20:23   10   it could be multiple programs.          And these things are packaged

           11   together typically because they're normally used together.

           12               And it's a way of, you can think of it almost as a

           13   zipped file.      You can actually open them partially with normal

           14   zip tools.     But it's a way of just packaging a set of programs

00:20:39   15   together so that they can be distributed as a unit.

           16   Q.   Now, is software written as just one big chunk of code?

           17   A.   Typically not.      Just to make the process more manageable,

           18   programmers will typically break a piece of software up into

           19   multiple programs.       So you might have a program that handles

00:20:59   20   all of your reporting tasks and a program that handles all of

           21   your updating tasks.

           22               But, so you break it first into programs.            Then

           23   within those programs are functions or sub-routines.                And

           24   those are little reusable components that you can call from

00:21:12   25   anyplace in the program.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 19 of 217 PageID #:61004
                                    Frederiksen-Cross - direct by Richey
                                                                                           3785

            1               MR. RICHEY:     Jim, can you bring up DDX-20-10, please.

            2   BY MR. RICHEY:

            3   Q.   Can you tell us, Ms. Frederiksen-Cross, what steps are

            4   involved in software development?

00:21:22    5   A.   Well, at a really high level the important steps, the

            6   major steps are first to understand the problem you are trying

            7   to solve.     So what does the software need to do?            And this is

            8   more at a functional level than how you do it.

            9               The next thing then is a series of steps that you

00:21:39   10   perform to figure out how you are going to solve that

           11   particular problem in the software.

           12               And this will start with a high level design, and

           13   then typically, if you are following a formal methodology, go

           14   to more detailed specifications until you get down to the

00:21:56   15   actual specifications that tell the programmer how to write

           16   the code.     And then ultimately somebody writes and tests the

           17   code.    And so that's the actually doing it part of software

           18   development.

           19   Q.   Now, so you have three steps:          What to do, how it's done

00:22:14   20   and do it.     When you are developing software, do you have to

           21   do it in this order or is there any particular order?

           22   A.   Well, it's good to start with an understanding of what you

           23   are trying to accomplish.

           24               But there are different disciplines in software

00:22:26   25   development.      Some follow a more regimented process where you
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 20 of 217 PageID #:61005
                                      Frederiksen-Cross - direct by Richey
                                                                                           3786

            1   figure everything out and document it at each step along the

            2   way.    So what to do, what your approach is going to be, maybe

            3   a couple layers of design below that, until you get down to

            4   the actual technical specs.          At each layer it's reviewed and

00:22:46    5   talked about and discussed and shared with others until

            6   everybody signs off on it, and then you move to the next step.

            7                  Another type of software development called Agile

            8   Development works a little bit differently.             It has these same

            9   steps, but instead of doing everything upfront, it tends to do

00:23:02   10   a rapid series of iterations.

           11                  So you start with a prototype that captures the basic

           12   functionality, maybe just what the screens and users are going

           13   to interact with do, and then you build out from that by

           14   cycling through this series of steps multiple times, making

00:23:19   15   small incremental changes until you've built up your software.

           16   Q.     Okay.    Let's take a look at a little bit of software.

           17                  MR. RICHEY:   Jim, could you please bring up

           18   previously admitted PTX-1862-LLL.           And could we go to page 2.

           19   Thank you.

00:23:32   20   BY MR. RICHEY:

           21   Q.     Ms. Frederiksen-Cross, can you tell us what this is?

           22   A.     Yeah.    This is a program, if you look at the file name

           23   here it's DSP_PublicProcess.cpp.           It's one of Hytera's

           24   programs.

00:23:53   25   Q.     So this is an actual source code file?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 21 of 217 PageID #:61006
                                     Frederiksen-Cross - direct by Richey
                                                                                           3787

            1   A.   Yes, it is.

            2   Q.   What is a file?

            3   A.   A file just refers to anything you store on a computer,

            4   stored in a file.       It could be a document.        It could be a

00:24:05    5   picture.     It could be a program.        But the terms "program" and

            6   "file" are often used interchangeably just because you are

            7   talking about the same unit, if you will.

            8   Q.   All right.      Let's look at page 15, lines 896 to 941.

            9                Okay.   First of all, can you tell us what the numbers

00:24:25   10   are on the left?

           11   A.   Normally when a programmer looks at or prints code, they

           12   use an editor that supplies line numbers.             That just makes it

           13   easier to navigate around in the code.

           14                So they're not actually part of the code.           Those

00:24:39   15   numbers are just there because the software that was used to

           16   print this code put numbers on the lines.             But it's really

           17   handy.

           18   Q.   What is up with the blue?         Why is there blue?       And I see

           19   purple here.      Can you tell us what those colors mean?

00:24:54   20   A.   Yeah.    This particular editor aids the programmer by

           21   distinguishing parts of the code that are part of the

           22   language, in this case C++, those are the things highlighted

           23   in blue and in purple, from things that the programmer had

           24   written, which are the parts that are written in black.

00:25:13   25                So it's not significant other than that it helps the
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 22 of 217 PageID #:61007
                                    Frederiksen-Cross - direct by Richey
                                                                                           3788

            1   programmer recognize very quickly where they are in the

            2   program by identifying familiar structures.

            3   Q.   Now, when you say the blue, blue words are parts of the

            4   program, is that what comes with C or C++?

00:25:30    5   A.   Yeah.    A computer program, just like a human language, has

            6   a syntax and it also has reserved words that serve as the

            7   verbs in that language.        So they're the words you use when you

            8   describe what the computer is going to do; or they can also be

            9   used, there is another group of them that are used to describe

00:25:49   10   data.

           11                So they're a set of reserved words that you can't use

           12   in any other context in your program.            They're just part of

           13   the language.

           14   Q.   Okay.    I'd like to turn now to the claims that Motorola

00:26:02   15   asserts in this case.        And one of them is copyright.

           16                Can you tell us how Motorola source code fits into

           17   its copyright claims?

           18   A.   Well, Motorola's copyright claims are about its source

           19   code, specifically the source code for three of its DMR

00:26:19   20   products:     the mobile, the portable and the repeater.

           21   Q.   And Motorola also has trade secret claims.             Can you tell

           22   us how the software fits into its trade secret claims?

           23   A.   It's the same software that they're asserting against with

           24   respect to the trade secret claims.

00:26:34   25   Q.   Okay.    Let's focus first on the copyright.           Can you tell
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 23 of 217 PageID #:61008
                                    Frederiksen-Cross - direct by Richey
                                                                                           3789

            1   us how many copyrights, copyrights are asserted?

            2   A.   There are four individual copyrights that Motorola asserts

            3   in this case.      It's the first version of each of their DMR

            4   radio, mobile, portable and repeater units.             And then the

00:26:53    5   fourth is a later version.

            6   Q.   Can you tell us what a copyright is?

            7   A.   A copyright is - this is from a layperson's perspective,

            8   I'm not a lawyer - the copyright is the right of someone who

            9   creates something to control who can copy or use that, that

00:27:12   10   creation.

           11   Q.   Is there any overlap among the four copyrights asserted in

           12   this case?

           13   A.   There is a tremendous amount of overlap.             Most of these

           14   products used pretty similar code.           Some of the files are

00:27:27   15   completely unchanged from product to product.

           16               And then in the fourth copyright, that later version,

           17   it includes most of the code from the earlier versions and

           18   then adds some additional code to it.

           19   Q.   And you can get copyrights on books and art and code,

00:27:42   20   right?

           21   A.   Yes.

           22   Q.   Are any documents, are there any assertions of copyright

           23   infringement for any documents in this case?

           24   A.   Motorola's copyright claims do not include documents in

00:27:54   25   this case.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 24 of 217 PageID #:61009
                                    Frederiksen-Cross - direct by Richey
                                                                                           3790

            1   Q.   Can you tell us what versions of Motorola's DMR code is at

            2   issue here?

            3   A.   Versions 1.0 and 1.3.

            4                MR. RICHEY:    Jim, can you bring up DDX-20-12.

00:28:16    5   BY MR. RICHEY:

            6   Q.   So can you tell us roughly how many lines of code are in

            7   Motorola's 1.0 and 1.3 code?

            8   A.   Yeah.    Motorola's version 1.0 has about 4 million lines of

            9   code in the software body as a whole.            The 1.3 version, the

00:28:32   10   later version, has about a little over 5 million.

           11   Q.   And can you tell us how many lines roughly are in Hytera's

           12   first version of its DMR code?

           13   A.   Yeah.    The first version of DMR code that Hytera made

           14   available in its radios had a little over a million lines of

00:28:50   15   code.

           16   Q.   And do you recall when versions 1 and 1.3, roughly, when

           17   they came out?

           18   A.   In the 2007/2008 time frame.

           19   Q.   So just to be clear, Motorola's code for its versions in

00:29:05   20   the 2007/2008 time frame was 4 to 5 million and Hytera's code

           21   is 1 million lines of code roughly?

           22   A.   That's correct.

           23   Q.   And this code is for DMR radios, right?

           24   A.   That is correct, yeah.        In both cases the code is for the

00:29:21   25   functionality in DMR radios.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 25 of 217 PageID #:61010
                                    Frederiksen-Cross - direct by Richey
                                                                                           3791

            1   Q.   Now, has Motorola identified in this trial what specific

            2   code it contends was copied?

            3   A.   Dr. Wicker prepared an exhibit that characterizes the

            4   specific lines of code that he says are copied.              And then he

00:29:41    5   has a little additional information in his report about parts

            6   of the code that he feels are copied.

            7   Q.   Can you tell us what code Mr. or Professor Wicker

            8   identified in his testimony?

            9   A.   I'm not sure what you are asking, counsel.             Do you want a

00:29:57   10   list of programs or --

           11   Q.   Well, do you remember how many source code files he

           12   discussed?

           13   A.   At trial he discussed 18 files.          There is a few more

           14   mentioned in his report.

00:30:15   15                And just to be clear, in his exhibits he identifies a

           16   total of about 350 files that he says have at least one line

           17   of copied code.

           18   Q.   And by "his exhibits," you're referring to Exhibit C and D

           19   that he discussed in court?

00:30:30   20   A.   That's correct.

           21   Q.   Okay.    So he had over 300 that he had -- 300 files he said

           22   were copied in C and D and at court he discussed 18 files,

           23   roughly?

           24   A.   That's correct, yes.

00:30:40   25   Q.   Were all of those 18 files included in his C and D,
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 26 of 217 PageID #:61011
                                    Frederiksen-Cross - direct by Richey
                                                                                           3792

            1   Exhibits C and D?

            2   A.   I believe that there were two files specifically that he

            3   discussed at court, small files that were not included in C

            4   and D.

00:30:54    5   Q.   And do you have PTX-2090 and --

            6              THE COURT:     Are you saying two were not included.

            7   Does that mean 16 were included?

            8              THE WITNESS:      That's correct.

            9              THE COURT:     Is that what you said?

00:31:02   10              THE WITNESS:      Yes.

           11              THE COURT:     You didn't say that, did you?

           12              THE WITNESS:      There were, there were 16 of the files

           13   he showed --

           14              THE COURT:     But you didn't say that, did you?

00:31:11   15              THE WITNESS:      We would have to read back what I said.

           16              THE COURT:     Read back the last three questions and

           17   the last three answers.

           18         (Record read)

           19              THE WITNESS:      Does that answer your question, Your

00:31:57   20   Honor?    I wasn't sure.

           21              THE COURT:     Would you speak into the microphone,

           22   please.

           23              THE WITNESS:      Did that answer your question?          I

           24   wasn't sure.

00:32:00   25              THE COURT:     No, it didn't.      Well, the jury has heard
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 27 of 217 PageID #:61012
                                    Frederiksen-Cross - direct by Richey
                                                                                           3793

            1   your answer, they will give appropriate weight to it.

            2               Proceed.

            3               THE WITNESS:     Okay.

            4   BY MR. RICHEY:

00:32:08    5   Q.   You should have in a box next to you PTX-2090 and

            6   PTX-2091.     These are previously admitted exhibits.            Do you see

            7   those?

            8   A.   I do see them, yes.

            9   Q.   Can you tell us what those are?          Are those Professor

00:32:46   10   Wicker's Exhibits C and D?

           11   A.   2091 is Professor Wicker's Exhibit D and 2090 is his

           12   Exhibit C.

           13   Q.   Thank you.

           14               Now, did you analyze how much code Motorola contends

00:33:10   15   was copied?

           16   A.   I did, yes.

           17   Q.   And can you tell us how much, how much code do they

           18   contend is copied?

           19   A.   They identify, as I mentioned previously, that there are

00:33:26   20   approximately 350 files that contain at least one line of code

           21   that Dr. Wicker alleges to be copied.

           22               I dispute that number a little bit.           I'm sure we'll

           23   talk about that as we go on.

           24               It totals roughly 4 percent of the Hytera code if you

00:33:45   25   were to take Dr. Wicker's allegations at their face value.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 28 of 217 PageID #:61013
                                    Frederiksen-Cross - direct by Richey
                                                                                           3794

            1   Q.   And that's for the subscribers, which is mobile and

            2   repeater -- or excuse me, mobile and portable handheld radios,

            3   is that right?

            4   A.   That's correct.

00:34:00    5   Q.   So 4 percent for handhelds and mobile.

            6              Did you also analyze how much of the repeater code is

            7   copied allegedly?

            8   A.   I did, yes.

            9   Q.   Can you give us a sense of how much Motorola is claiming

00:34:11   10   its repeater code was copied?

           11   A.   Motorola alleges that about 5 percent of the lines in the

           12   repeater code are copied from Motorola code.

           13   Q.   So just to be clear, it's 4 to 5 percent.             Do those

           14   numbers add or is it --

00:34:28   15   A.   No, no.    That's 4 percent in one set of products and 5

           16   percent in the other.        It can, the 4 percent -- because these

           17   products use essentially the same code, most of that code is

           18   overlapping.

           19   Q.   Can you tell us about how many versions of code Hytera has

00:34:41   20   for its products?

           21   A.   The major versions that I looked at that were produced in

           22   this matter total about 20 versions.

           23   Q.   Why so many versions?

           24   A.   Well, Hytera's practices appears to be to update its

00:34:55   25   software about every 6 months.          And so over the time period
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 29 of 217 PageID #:61014
                                    Frederiksen-Cross - direct by Richey
                                                                                           3795

            1   since their first release they have produced multiple versions

            2   of each of these of their three products, and so that totals

            3   up to 20.

            4   Q.   And can you tell us how Hytera divides its code up amongst

00:35:11    5   products?

            6   A.   Yeah.    The way the code is organized is there is repeater

            7   specific code and then subscriber specific code, which

            8   includes the code that's used in both the mobile and handheld

            9   devices.

00:35:26   10                And then there is a second group -- or third group of

           11   code, rather, that is shared between those two groups that's

           12   referred to as the CPA code.          And that CPA code is used in

           13   both devices.      So they for convenience sake keep it in a

           14   separate repository.

00:35:41   15   Q.   How did you come up with --

           16   A.   Or directory, rather.

           17   Q.   How did you come up with the 4 percent figure?

           18   A.   It took a couple of steps.         The first step was to work my

           19   way through Professor's exhibit or exhibits, plural, to

00:35:57   20   identify what code was being accused.

           21                And in Exhibit C he accuses things line by line.

           22   And, you know, he has a Hytera line and Motorola line and the

           23   source of those lines.

           24                So you come up with the Hytera lines there.            I copied

00:36:11   25   up -- I counted up the unique Hytera lines based on the file
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 30 of 217 PageID #:61015
                                     Frederiksen-Cross - direct by Richey
                                                                                           3796

            1   name, the fully qualified path name and the specific line

            2   number that was being accused.

            3                 And then I had to also account for in a particular

            4   version that CPA code.        So I matched up the version of CPA

00:36:31    5   with the version and counted any lines that were accused from

            6   the CPA code.

            7                 And then finally I added in an estimate for the

            8   libraries as well.

            9   Q.    Okay.    And how did you perform the first step of counting

00:36:46   10   up the code for each version of source code that Professor

           11   Wicker had accused?

           12   A.    In Exhibit C, I went through as I said and identified each

           13   unique line and each unique file that he had accused and

           14   tallied those up.

00:37:00   15                 In Exhibit D, some of his, some of his assertions

           16   were for blocks of code, so ranges of code.             He might say

           17   lines 100 through 120, for instance.            And so I would count up

           18   the number of lines represented in that quantum and add that

           19   in.

00:37:15   20                 And then in Exhibit D, there were some cases where he

           21   just pointed at a file without identifying specific lines.                  So

           22   to be as conservative as possible, I included a count of all

           23   of the lines of that file, even though when I compared them to

           24   the corresponding accused Motorola file, sometimes it looked

00:37:34   25   like there were only a few lines that were actually copied.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 31 of 217 PageID #:61016
                                     Frederiksen-Cross - direct by Richey
                                                                                           3797

            1   Q.   Did you document this calculation in your report?

            2   A.   Yes.

            3   Q.   Would you please turn to DTX-4987 in your binder, DTX.

            4   A.   PTX or D?

00:37:58    5   Q.   D, Delta.

            6   A.   Did you say 4927 or '87?

            7   Q.   '87.

            8   A.   Okay.    Thank you.

            9                Okay.

00:38:30   10   Q.   Is this Exhibit C that you just described?

           11   A.   This is the Exhibit C to my report, not to Dr. Wicker's.

           12   It's where I memorialize those counts for the various

           13   versions.

           14                MR. RICHEY:    Your Honor, we'd move to admit DTX-4987.

00:38:48   15                MR. BROWN:    Under 1006?

           16                MR. RICHEY:    No.   This is -- yes.

           17                MR. BROWN:    Your Honor, there is no foundation for

           18   1006, but I'm sure he can lay it.

           19                THE COURT:    The objection is overruled.

00:39:00   20                The exhibit is received and may be published to the

           21   jury.

           22           (DTX-4987 was received in evidence.)

           23                MR. RICHEY:    Jim, would you please bring up page 3 of

           24   DTX-4987.

00:39:12   25   BY MR. RICHEY:
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 32 of 217 PageID #:61017
                                    Frederiksen-Cross - direct by Richey
                                                                                           3798

            1   Q.   Now, some of your counting involved libraries, right?

            2   A.   That's correct.

            3   Q.   So you had to count lines of code that were identified by

            4   Wicker, Professor Wicker in Exhibit C and Professor Wicker in

00:39:39    5   Exhibit D, is that right?

            6   A.   I had to count all of those lines of code.             Only Exhibit D

            7   dealt with the libraries.

            8   Q.   And the libraries are not human readable, isn't that

            9   right?

00:39:52   10   A.   That is correct.       They're just binary code basically.

           11   Q.   So for the libraries that Professor Wicker had identified,

           12   how did you count lines for those libraries?

           13   A.   Professor Wicker had identified specific files from the

           14   Motorola code that he said were used in building Hytera's

00:40:10   15   libraries.     And so to get those line counts, I actually looked

           16   at the Motorola code that Professor Wicker identified and

           17   counted the line numbers in that code.

           18   Q.   And how many lines did you count up for the libraries?

           19   A.   The total of all of the lines in the three libraries at

00:40:37   20   issue comes to about 33,000 lines.

           21   Q.   So if you wanted to know the total amount of lines for

           22   each version in Hytera code, what would you need to do?

           23   A.   Well, for instance, looking at the display on the screen

           24   here, if I wanted to know the total number of lines in

00:40:56   25   repeater 2.5, I would take the number of lines from the third
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 33 of 217 PageID #:61018
                                    Frederiksen-Cross - direct by Richey
                                                                                           3799

            1   column, those are the source code.           The first column is the --

            2   I'm sorry.     The number of lines, you said.

            3                I would count the number of lines for those files

            4   that are represented in the source code column, which is the

00:41:16    5   third column for the repeater code.

            6                And then I would add in the number of lines for the

            7   corresponding CPA version.

            8                And then I would add in the number of lines for that

            9   library, because the libraries are used at least in part

00:41:28   10   across all three products.

           11   Q.   Now, let's talk about the number of accused copied lines.

           12   How did you determine the total number of lines for each

           13   Hytera code version that Professor Wicker alleged is copied?

           14   A.   Well, again, I looked at the specific files he had

00:41:45   15   identified as containing copied code, and I counted up the

           16   unique source code lines in each of those files, including any

           17   blank lines or comments or anything else, so the entirety of

           18   what was in that file.

           19   Q.   And what do you mean when you say you counted up the

00:42:01   20   number of unique lines for each Hytera version?

           21   A.   Okay.    With respect to determining then how much of that

           22   file was asserted as copied, where I looked at the specific

           23   lines Dr. Wicker had accused, sometimes, because these

           24   products are accused, like a particular Hytera file might be

00:42:20   25   accused against MOTOTRBO version 1 and version 1.3, it would
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 34 of 217 PageID #:61019
                                    Frederiksen-Cross - direct by Richey
                                                                                           3800

            1   result in the exact same line being double-counted in the

            2   exhibit.

            3                So I considered each unique Hytera line once and only

            4   once, because it may have been copied from 1.0 or 1.3, but it

00:42:40    5   was just a single copied line.

            6   Q.   Now, did you document these calculations in your report?

            7   A.   Yes.

            8   Q.   How did you get a percentage of accused lines?

            9   A.   That's just simple math.         You divide the number of accused

00:42:56   10   lines by the total number of lines so that you can get a

           11   percentage.

           12   Q.   And did you do that for each version?

           13   A.   I did, yes.

           14   Q.   Can you tell us what percentages you got?

00:43:16   15   A.   Yeah.    I think I have a slide that summarizes that, if we

           16   can put that up.

           17                But generally the percentage was between around 3

           18   percent to 4 percent for the subscriber versions, which are

           19   Hytera's code that's used in both its mobile and portable

00:43:35   20   devices, and in the neighborhood of 4 to 5 percent for the

           21   repeater code.

           22   Q.   In your what should be a smaller binder you have DSX-5.

           23   Do you see that?

           24   A.   Yes, I have that here.

00:44:05   25   Q.   Is this a summary of the calculations you just described?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 35 of 217 PageID #:61020
                                    Frederiksen-Cross - direct by Richey
                                                                                           3801

            1   A.   Yes.    In this, this reflects totaling a particular

            2   subscriber version and its associated CPA and the associated

            3   library counts to come up with a total number of lines and

            4   also similarly the total number of accused lines, including

00:44:28    5   the libraries in with the accused lines, and then just showing

            6   the percentage that that reflects.

            7                MR. RICHEY:    Your Honor, we'll move to admit DSX-5.

            8                MR. BROWN:    No objection, Your Honor.

            9                THE COURT:    All right.    It is received and may be

00:44:45   10   published to the jury.

           11          (DSX-5 was received in evidence.)

           12   BY MR. RICHEY:

           13   Q.   Okay.    Are these the percentages in the right column that

           14   you just described calculating?

00:44:53   15   A.   That is correct, yes.

           16   Q.   Okay.    Can you tell us generally what is shown, what you

           17   are showing here on the summary?

           18   A.   Sure.    The top half of the chart shows the various

           19   subscriber versions in the first column, and then it shows the

00:45:08   20   total number of lines of code for that subscriber version plus

           21   its CPA version plus the libraries.

           22                And then it shows the number of accused lines of

           23   code, where I have included both those specifically identified

           24   accused lines and the libraries to come up with that total

00:45:27   25   count.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 36 of 217 PageID #:61021
                                    Frederiksen-Cross - direct by Richey
                                                                                           3802

            1              And then the last column is just the percentage

            2   calculated from that.

            3   Q.   So can you tell us what is subscriber 1.0?

            4   A.   That was the first version of subscriber code that was on

00:45:40    5   the first release of, the first public release of Hytera's DMR

            6   radio.

            7   Q.   So subscriber is for radios, mobile units, is that right?

            8   A.   Right.    The units that might be installed in an

            9   automobile, for instance.

00:45:56   10   Q.   And the bottom of the chart is for the repeaters, the big

           11   gray box that was here before the break?

           12   A.   That's correct, yes.

           13   Q.   Now, did you ever -- do you know what the average would be

           14   for all versions?

00:46:16   15   A.   I believe you can sum up the total of all of the versions

           16   for the total lines and the total accused lines from each

           17   version, you get to about 3.3 percent of accused lines.

           18   Q.   So Motorola is claiming that about 3.3 percent of the

           19   lines in Hytera's code is copied, is that right?

00:46:37   20   A.   That's their claim, yes.

           21              THE COURT:     And what was your determination?

           22              THE WITNESS:      When I examined --

           23              THE COURT:     What was your determination?

           24              THE WITNESS:      That there were only a small handful of

00:46:53   25   files, roughly 1 percent plus the libraries.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 37 of 217 PageID #:61022
                                    Frederiksen-Cross - direct by Richey
                                                                                           3803

            1               THE COURT:    So yours is 1 percent?

            2               THE WITNESS:     That's correct, yes.

            3               THE COURT:    And Motorola's is how much?

            4               THE WITNESS:     Is about 3.3 percent.

00:47:00    5               THE COURT:    Proceed.

            6               THE WITNESS:     So the difference is a couple percent.

            7               THE COURT:    Proceed.

            8   BY MR. RICHEY:

            9   Q.   Now, you mentioned earlier 4 percent.            Why 4 percent?

00:47:10   10   A.   Well, again, that was based on the version of code with

           11   the broadest accusations was subscriber version 9.               And the

           12   calculation there is based on that one.

           13               And I used that because that was the specific version

           14   of code that had the largest number of files.              They didn't

00:47:33   15   have specific line numbers.         So I felt it was the most

           16   inclusive version.

           17   Q.   And does the 4 percent number assume that Professor Wicker

           18   is accurate in all of his accusations?

           19   A.   Yes.    That 4 percent is assuming that every one of his

00:47:48   20   accusations were valid.

           21   Q.   Were all of his accusations valid?

           22   A.   No, in fact, they were not.

           23   Q.   Why do you say that?

           24   A.   There is a couple of reasons.          As I've already explained,

00:47:59   25   sometimes, or I think I've already explained it, sorry,
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 38 of 217 PageID #:61023
                                    Frederiksen-Cross - direct by Richey
                                                                                           3804

            1   sometimes Dr. Wicker accused things that in my opinion were

            2   not evidence of copying from Motorola.

            3                And an example of that was where he identified lines

            4   of code that came from third parties, that is to say lines of

00:48:16    5   code that were not written by either Motorola or Hytera but,

            6   rather, lines of code that were written by Texas Instruments

            7   or other third parties that both Motorola and Hytera used some

            8   of their products.

            9                So there were some errors in the chart where those

00:48:33   10   kinds of citations were made.

           11                The other big category really is sometimes he accused

           12   individual lines of code that were references to files that

           13   contained copied code, but not themselves a copied line.

           14                So there might be a file that contained just a single

00:48:53   15   line accused that was a reference to something else, but that

           16   the actual line he flagged doesn't exist anywhere in

           17   Motorola's code and the rest of the file is not accused.

           18   Q.   So the first point you raise is that Professor Wicker

           19   points to code that Hytera and Motorola each purchased from

00:49:14   20   another company, is that right?

           21   A.   And probably licensed rather than purchased, but yeah.

           22   Q.   Okay.

           23                MR. RICHEY:    Jim, can you please bring up

           24   PTX-1862EEE.      Go to page 3.

00:49:25   25   BY MR. RICHEY:
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 39 of 217 PageID #:61024
                                    Frederiksen-Cross - direct by Richey
                                                                                           3805

            1   Q.   All right.     Let's look at lines 80 to 85.

            2               Ms. Frederiksen-Cross, can you tell us what we are

            3   seeing?

            4   A.   This is an example of that third party code that was

00:49:42    5   accused.     In this particular Hytera file, these are the only

            6   lines of code accused.        And these codes, this code is publicly

            7   available from Texas Instruments.           You can download it on the

            8   Internet.

            9   Q.   So Motorola contends that Hytera copied this from

00:49:59   10   Motorola, is that right?

           11   A.   That was identified as one of the copying allegations by

           12   Dr. Wicker, yes, these specific lines.

           13   Q.   Is anything else in this file accused of being copied?

           14   A.   Not in this specific file, no.

00:50:13   15   Q.   And the other point you raised was double counting.               Are

           16   there any other categories that you believed were erroneously

           17   -- or are there any other categories where you believe

           18   Professor Wicker made mistakes?

           19   A.   He does sometimes double count.          And to just explain what

00:50:36   20   I mean there is, he might have a particular line of Hytera

           21   code that was accused against maybe the same file in two

           22   different versions of Motorola, but then possibly also the

           23   same line accused occurs somewhere else in a Motorola file.

           24   So it's not just always the same Motorola file, but it might

00:50:55   25   even be multiple other sources.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 40 of 217 PageID #:61025
                                    Frederiksen-Cross - direct by Richey
                                                                                           3806

            1                Those were the principal really big categories.               His

            2   exhibit also contained some large blocks of pages and some

            3   smaller blocks of pages that were just replicated in their

            4   entirety.     Just some inadvertent I'm sure thing that when the

00:51:14    5   exhibit was produced there were the same page of his exhibit

            6   was included multiple times.

            7   Q.   In your opinion, has Professor Wicker pointed to any lines

            8   that you don't believe are copied at all?

            9   A.   Yeah.    As I mentioned, I think that those references to

00:51:27   10   copied code are literally that, they are references to

           11   something else that he accuses of copying.             But they are not

           12   themselves a copied line.

           13                And those lines take two forms, there are references

           14   to other files or references to library functions.               So, for

00:51:45   15   instance, if a Hytera file calls a function in one of the

           16   accused libraries, Professor Wicker would flag that line

           17   containing the call as a copied line.

           18                MR. RICHEY:    Jim, can we please bring up previously

           19   admitted PTX-1862DDD, page 2.

00:52:04   20   BY MR. RICHEY:

           21   Q.   Ms. Frederiksen-Cross, can you tell us what this is?

           22   A.   This is another Hytera file that was accused by

           23   Dr. Wicker.     And this one contains an example of that second

           24   category where a reference is being accused as the only thing

00:52:24   25   accused in this file.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 41 of 217 PageID #:61026
                                    Frederiksen-Cross - direct by Richey
                                                                                           3807

            1              MR. RICHEY:      Jim, can we look at line 10.

            2   BY MR. RICHEY:

            3   Q.   What is this showing?

            4   A.   Well, you see on line 10 where it says #include, that's a

00:52:39    5   compiler directive.       And then it gives name of the pile

            6   ps_application_id.h.        This is a reference by this program to

            7   that file.

            8              And this line itself does not exist anywhere in the

            9   Motorola code, but because Dr. Wicker feels that that file has

00:52:59   10   a name similar to a Motorola file, and that that file on the

           11   Hytera system contains some copied code, he flags this as

           12   being indicia that this particular file has some copied

           13   content as well.

           14   Q.   Do you know roughly how large this file is?

00:53:18   15   A.   My recollection of this file is that it's about a thousand

           16   pages or a thousand lines, rather.

           17   Q.   A thousand lines.

           18              So if I heard you correctly, that line that we were

           19   just looking at, line 10, does not appear anywhere in

00:53:35   20   Motorola's code, is that right?

           21   A.   That's correct.

           22   Q.   And does Professor Wicker point to any other line in the

           23   entire file as allegedly being copied?

           24   A.   In this specific file, he does not.

00:53:49   25   Q.   Let's turn to a previously admitted PTX-2090, page 4.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 42 of 217 PageID #:61027
                                    Frederiksen-Cross - direct by Richey
                                                                                           3808

            1   A.   I have it.

            2   Q.   Okay.    This was Professor Wicker's Exhibit C, right?

            3   A.   This is what's called an errata that was attached to the

            4   front of his exhibit.        The rest of the binder has Exhibit C.

00:54:31    5   Q.   What is an errata?

            6   A.   An errata is a way that an expert can file a list of --

            7   you know, if you find after you filed the report that it

            8   contains some errors, you can identify the errors and file an

            9   errata so that others looking at that exhibit or report can be

00:54:46   10   advised of those errors.

           11   Q.   And this is an amended errata, is that right?

           12   A.   Yeah.    This was the second set of changes for Exhibit C.

           13   Q.   What was Professor Wicker correcting in his Exhibit C?

           14   A.   I had identified some of these categories we've just

00:55:05   15   discussed.     And in response, I guess after reviewing it,

           16   Dr. Wicker agreed with my characterization that maybe he had

           17   been a little bit overbroad.

           18                And so this errata corrects 22,000 lines by removing

           19   them from his Exhibit C.

00:55:23   20   Q.   There are 22,000 errors in Professor Wicker's Exhibit C?

           21   A.   That's correct.

           22   Q.   Is it common for an expert to have 22,000 errors that they

           23   correct through an errata?

           24   A.   I have never seen that many errors in an errata before.

00:55:41   25   Q.   Do you have any sense of where these 22,000 errors came
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 43 of 217 PageID #:61028
                                    Frederiksen-Cross - direct by Richey
                                                                                           3809

            1   from?

            2   A.   Yes.    I think that initially Dr. Wicker started with what

            3   was a fairly mechanical process of comparison.              So it was

            4   matching lines based on a formula that said the entire line

00:55:59    5   didn't necessarily have to match, but at least parts of the

            6   line needed to match.        And if a certain threshold was met

            7   there, then he would flag that as a copied line.

            8   Q.   So through this errata, Professor Wicker is agreeing that

            9   he made 22,000 mistakes, is that right?

00:56:15   10   A.   That's correct.

           11   Q.   Are you confident now that the Exhibit C is accurate and

           12   correct?

           13   A.   I'm confident that it is not.          Like both of the examples

           14   that I showed you a moment ago are code that was not corrected

00:56:32   15   by the errata but still has the same kind of errors.

           16   Q.   So when you say the code that you referred to earlier, you

           17   were talking about the Texas Instrument code and the single

           18   line that's not in Motorola's files?            That remains in Exhibit

           19   C?

00:56:46   20   A.   That's correct.      Those are still included in his

           21   accusations.

           22   Q.   Okay.    Now, when you counted up the 4 percent, did you

           23   include the 22,000 errors or did you exclude those?

           24   A.   When I made my initial counts was before we received this

00:57:01   25   errata.     So that 4 percent actually includes the 22,000 lines
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 44 of 217 PageID #:61029
                                    Frederiksen-Cross - direct by Richey
                                                                                           3810

            1   from the errata as well.

            2   Q.   And there are other lines in Exhibit C and D that you

            3   believe are not copied as well, right?

            4   A.   There are.     Those same categories still exist in Exhibit C

00:57:20    5   and D in pretty substantive numbers, yes.

            6   Q.   And did you include the lines in your 4 percent figure

            7   that you believe are not copied?

            8   A.   Yes.    Again, I was trying to characterize the full scope

            9   of what Motorola was accusing.          So I included every unique

00:57:35   10   line that Dr. Wicker had identified whether I agreed with it

           11   or not.

           12   Q.   Has Professor Wicker ever disputed your 4 percent number?

           13   A.   Not directly.      He didn't do the same calculations.           I

           14   think he did have a quibble somewhat about which specific

00:57:53   15   directories or versions I had included.

           16   Q.   Now, did you provide your 4 percent calculation in your

           17   report that you submitted in this case?

           18   A.   I did, yeah.      I focused specifically again on that version

           19   9, because it seemed to be the fullest version with respect to

00:58:09   20   what he had actually lobbied accusations against.

           21   Q.   Did Professor Wicker provide any percentage of what he

           22   believed was copied?

           23   A.   The one percentage characterization that I recall him

           24   making, and he made it here in the court, was that

00:58:30   25   approximately 10 percent of the files had at least some copied
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 45 of 217 PageID #:61030
                                    Frederiksen-Cross - direct by Richey
                                                                                           3811

            1   code in them.      So that would be 350 out of 3500 files,

            2   roughly.

            3   Q.   Was any percentage presented in his report?

            4   A.   For lines, no.

00:58:46    5   Q.   Now, I think you mentioned "contain at least one line of

            6   copied code."      What do you mean when you say "files that

            7   contain at least one line of copied code"?

            8   A.   Well, if you recall that second example that we looked at,

            9   for instance, there was only a single line in that file that

00:59:02   10   was accused.      But that would have still been a file that was

           11   counted in his 350 out of 3500.

           12   Q.   So does Professor Wicker contend that all of those 3500

           13   lines are copied?

           14   A.   You asked --

00:59:23   15   Q.   I'm sorry.     35 -- let me reask the question.

           16              We were talking about the file where there is only

           17   one line accused in the entire file.            Does Professor Wicker

           18   contend that all of the lines in that file are copied?

           19   A.   Well, he just identifies it as a file containing copied

00:59:42   20   content.     And my point is that not all of the lines in it are

           21   copied.    In that case, I think none of them are copied.

           22   Q.   Does that mean the 10 percent figure that Professor Wicker

           23   gave in court is a ceiling?

           24   A.   I would think that that would be a very, very conservative

00:59:58   25   ceiling.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 46 of 217 PageID #:61031
                                    Frederiksen-Cross - direct by Richey
                                                                                           3812

            1   Q.   All right.     Let's talk now about the nature of what is in

            2   the 4 percent.      Can you tell us what kind of code we're

            3   talking about?

            4   A.   Yeah.    Generally the code falls into a couple of

01:00:12    5   categories.

            6   Q.   And do you have a slide for this?

            7   A.   I do, yes.     There is a slide in my deck for this.

            8                MR. RICHEY:    Jim, can you please bring up DDX-20-14.

            9   BY THE WITNESS:

01:00:22   10   A.   The first category, of course, is those libraries that

           11   contain, Dr. Wicker identifies as containing code from

           12   Motorola.     And after examining the available evidence, I think

           13   that he's correct that there is at least some Motorola code in

           14   three of the libraries.

01:00:39   15                So three out of -- Hytera has approximately 300

           16   libraries total in its production or unique different

           17   libraries.     There is more than that if you replicate across

           18   all the versions.       But 300 libraries, so 3 out of 300.

           19   Q.   So that would be for a product, say, a handheld, there

01:00:56   20   would be 300 libraries in that handheld DMR radio?

           21   A.   There are 300 unique libraries total.            I think there is a

           22   small difference between the libraries that are for repeater

           23   and handheld.

           24                But out of the total of 300 unique libraries, it's

01:01:11   25   those 3.     And those 3 appear in both the repeater and handheld
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 47 of 217 PageID #:61032
                                    Frederiksen-Cross - direct by Richey
                                                                                           3813

            1   product as well as the mobile product.

            2   Q.   Okay.    And what other categories of code are in the 4

            3   percent?

            4   A.   The next was a group of source code files that identified

01:01:26    5   roughly 50 files that, after examining Dr. Wicker's

            6   accusations and comparing the Hytera and Motorola code myself,

            7   I think these 50 files, 50-ish, it's right in the neighborhood

            8   of 50, have at least some copied Motorola code in those files.

            9   Q.   And the third category?

01:01:47   10   A.   The third category requires a little explanation.               There

           11   was an application template.          That's like a form to use to

           12   structure an application that Motorola alleged Hytera had

           13   copied by taking one of its applications and basically

           14   stripping everything out of it down to a skeleton.

01:02:11   15                And then that application template, that skeleton was

           16   provided to Hytera's developers with instructions to use that

           17   when they develop their applications.

           18                So in Hytera's applications there are lines that are

           19   very similar to the lines from that application template.                  And

01:02:29   20   so those lines are accused as well as the template itself.

           21   Q.   Okay.    So there is three categories, libraries, source

           22   code files and application template.

           23                Can you give us a sense of how much of the 4 percent

           24   is in the library bucket?

01:02:46   25   A.   The library bucket accounts for the majority or the
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 48 of 217 PageID #:61033
                                    Frederiksen-Cross - direct by Richey
                                                                                           3814

            1   largest set of code with respect to all of these groups.

            2   Q.   And do you know who made the libraries?

            3   A.   The libraries, the evidence shows that the libraries were

            4   compiled by the ex-Motorolans, specifically Peiyi Huang and

01:03:08    5   Sam Chia, depending on which library you are talking about.

            6   Q.   Now, did those three --

            7               THE COURT:    When you use the term "ex-Motorolans,"

            8   can you be more specific and name them?

            9               THE WITNESS:     Yes.   Sam Chia and Peiyi Huang were the

01:03:25   10   two specific individuals who built the three libraries.

           11               THE COURT:    Just two?

           12               THE WITNESS:     Just those two individuals are who we

           13   see in the evidence as having built those libraries, yes.

           14               THE COURT:    Not three?

01:03:36   15               THE WITNESS:     It is my understanding that Peiyi may

           16   have received some of her code or some of the materials she

           17   had from Mr. Kok.       So I can't rule out that he participated in

           18   that.    But those two specifically I can definitely identify.

           19               THE COURT:    Proceed.

01:03:53   20   BY MR. RICHEY:

           21   Q.   Can you tell us what the three libraries are?

           22   A.   Yes.    They are DMR DSP live, the RFhal library and the RAF

           23   library.

           24   Q.   Now, is the code in the three libraries important or

01:04:13   25   special?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 49 of 217 PageID #:61034
                                    Frederiksen-Cross - direct by Richey
                                                                                           3815

            1   A.   It's functional code.        But when I examined the Motorola

            2   code that was used to create these libraries, from the

            3   computer science standpoint, I didn't see anything remarkable

            4   or special about the techniques used.

01:04:33    5               And I think Mr. Grimmett will address their

            6   importance with respect to the DMR architecture.               That's not

            7   my specialty.

            8   Q.   So the DMR DSP library, what kind of code is in that

            9   library?     Can you tell us generally?

01:04:48   10   A.   Yes.    As the name suggests it's for the DMR radio, and it

           11   does digital signal processing functions, not all of them, but

           12   a specific set of four functions:           Noise suppression, carrier

           13   detection and squelch as well as modulation limiting are the

           14   four functions that that particular library can provide.

01:05:09   15   Q.   And generally speaking, can you tell us what the RFhal and

           16   RAF libraries do?

           17   A.   Yes.    The RFhal library contains code that is related to

           18   low level timing and the frame sequencing that's required for

           19   the DMR specification.        So these are basic timer and framer

01:05:30   20   functions.

           21   Q.   And those would be timer and framer functions for the DMR

           22   standard?

           23   A.   That's correct.      They're used to allow the radio to do the

           24   timing and framing that's required in the standard.

01:05:43   25   Q.   And the last library, the RAF library, R-A-F, what is that
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 50 of 217 PageID #:61035
                                    Frederiksen-Cross - direct by Richey
                                                                                           3816

            1   generally?

            2   A.   That's application framework code.           If you remember back

            3   to before Christmas, there was a slide with a traffic cop on

            4   it that talked about how to -- how messages were provided

01:06:00    5   between applications and other layers of the system and some

            6   of the sequencing about which applications' turn it is to run,

            7   if you will.

            8                So that's code related to that functionality.

            9   Q.   Okay.    So those are the three libraries.           The source code

01:06:14   10   files, generally speaking, what is in that category?

           11   A.   Again, that category is a small number of files.               Most of

           12   them relate directly to those three libraries.              They are

           13   either the header files that are used to provide information

           14   about the date and functions of those three libraries, or

01:06:33   15   there is a small handful as well of ancillary files, I would

           16   call them, that are things like tables of application names

           17   that are used by the RAF functionality.

           18                And then there is just a very, very small number that

           19   are sprinkled from a couple of other parts to the system,

01:06:48   20   primarily data structures used for communication and

           21   functionality related to communication between layers.

           22   Q.   Now, you mentioned header files.           Is that an interface of

           23   some kind?

           24   A.   Yeah, it is.      In the C programming language and C++

01:07:04   25   programming language, you typically have the program itself
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 51 of 217 PageID #:61036
                                    Frederiksen-Cross - direct by Richey
                                                                                           3817

            1   provides the do it code, if you will, the actual set of

            2   instructions and maybe some of the data elements.               But it's

            3   common to isolate some of the data structures in what is

            4   called a header library.         And then you also provide the names

01:07:23    5   of the functions and the list of parameters they use, because

            6   that way a program that wants to use the functionality of

            7   that -- a second program that wants to use the functionality

            8   of a first program can include that header so it knows the

            9   names of functions in the list of data elements that those

01:07:39   10   functions will require.

           11   Q.   So it's the way for the source code to plug into other

           12   software, plug into libraries, is that right?

           13   A.   Yeah.    That's a really good way to put it.           It's sort of

           14   the plug socket thing.

01:07:51   15   Q.   Okay.    Now, the third category, the application template,

           16   can you tell us just generally speaking what the template is?

           17   A.   Yeah, I can.      As I mentioned, it's sort of a skeleton that

           18   gives a little bit of structure to the application.               It's not

           19   really substantive code.         And the template itself can't do

01:08:16   20   anything.     It doesn't perform any particular application.

           21                It's more a series of defaults that a programmer can

           22   fill in in order to build an application.             It provides a

           23   little bit of guidance that's related to that environment used

           24   for the application framework, so, for instance, some of the

01:08:35   25   data components that a program would need to deal with to work
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 52 of 217 PageID #:61037
                                    Frederiksen-Cross - direct by Richey
                                                                                           3818

            1   properly in that framework.

            2   Q.   So you described it as a skeleton.           Is there more to the

            3   applications than just the skeleton?

            4   A.   Yeah.    Hytera's applications sometimes contain thousands

01:08:56    5   and thousands of lines of do it code, that is to say, the

            6   actual instruction is to perform some particular task.                And

            7   that code is not provided by the template.

            8                So what the template provides is a total of about 270

            9   lines in the template.        And some of those are comments and

01:09:16   10   some of them are just this guidance that's the skeleton I

           11   talked about.

           12                So a Hytera engineer would have to write the actual

           13   code that does an application, and then they could fill in the

           14   blank parts in the template using what they had written so

01:09:31   15   that they would have an application.

           16   Q.   So the skeleton is about 270 lines, and that's what is

           17   accused in the third category, 270 lines?

           18   A.   Well, it's the 270 lines and then where similar lines

           19   appear in Hytera's applications.

01:09:47   20   Q.   All right.     So we've been discussing copyright.           And I'd

           21   like to turn to what you did to analyze the copyright claims.

           22                THE COURT:   All right.     This might be a good

           23   opportunity to take a morning break.

           24                The witness may step down.

01:10:02   25                Members of the jury, a short break.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 53 of 217 PageID #:61038
                                    Frederiksen-Cross - direct by Richey
                                                                                           3819

            1           (Recess.   Jury in)

            2              THE COURT:     Please proceed.

            3   BY MR. RICHEY:

            4   Q.   Ms. Frederiksen-Cross, before the break we were beginning

01:32:55    5   to transition, and I just wanted to ask you a couple of

            6   wrap-up questions.

            7              We talked about the libraries and source code and

            8   application templates that are the categories of accused files

            9   here.

01:33:06   10              The middle category, the source code files on

           11   DDX-20-14, do you know where those files came from?

           12   A.   My research indicates that they all came from the former

           13   Motorolans, some were written by Y.T. Kok, and then the rest

           14   appear in large part to, where I was able to find the authors,

01:33:33   15   were from other former Motorolans.

           16   Q.   And the application template, is that a Motorola file?

           17   A.   The template itself is not.         The evidence shows from Peiyi

           18   Huang's laptop shows that that was something that Peiyi Huang

           19   created apparently by copying a particular Motorola file and

01:34:00   20   then, as I said, removing parts of that, the operative parts

           21   of the application to leave that skeleton.

           22   Q.   So Peiyi stripped out the do it code as you called it, is

           23   that right?

           24   A.   That's correct, the part that actually does something for

01:34:12   25   a specific application.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 54 of 217 PageID #:61039
                                     Frederiksen-Cross - direct by Richey
                                                                                           3820

            1   Q.    And then she made some -- excuse me.           She made some file

            2   that does not appear anywhere in Motorola's code, is that

            3   right?

            4   A.    The template itself does not appear in Motorola's code,

01:34:23    5   no.

            6   Q.    So I'd like now to, we were focused on Professor Wicker's

            7   applications, I would like to look at now what you did for the

            8   copyright analysis.

            9                 Can you tell us what you did?

01:34:41   10   A.    Yeah.    I started, of course, by looking at the bodies of

           11   the code to understand what code there was and how many

           12   different versions there were and how it was arranged, things

           13   like that.

           14                 Then I looked specifically at what code Motorola was

01:34:57   15   accusing as the initial starting point so I could understand

           16   how much of that code body was accused.

           17                 I then compared the code overall between Hytera and

           18   Motorola code using some of my own processes, but then really

           19   focused principally on those areas that were accused in terms

01:35:18   20   of understanding how those accusations relate to both the

           21   copyright and the trade secret issues in this case.

           22   Q.    And so comparing Hytera's entire code to Motorola's entire

           23   code, what did you find?

           24   A.    Again, it's pretty consistent with what I've already

01:35:35   25   presented.      The vast majority of Hytera's code appears to have
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 55 of 217 PageID #:61040
                                    Frederiksen-Cross - direct by Richey
                                                                                           3821

            1   been written independently by the Hytera engineers.               So their

            2   applications are different than Motorola's applications.

            3   Their services are different than Motorola's services.

            4                There is some similarities obviously in the structure

01:35:53    5   on functionality of the code because there are requirements

            6   from the DMR specification that both radios have to do it to

            7   be a DMR radio.

            8                MR. RICHEY:    Jim, can you bring up the next slide,

            9   please.

01:36:05   10   BY MR. RICHEY:

           11   Q.   So how much of Hytera's code in your opinion did Hytera

           12   write from scratch?

           13   A.   More than 96 percent appears to have been independently

           14   authored by Hytera.

01:36:20   15   Q.   Now, the products at issue, Motorola's products and

           16   Hytera's products, they're all DMR products, right?

           17   A.   That's correct.

           18   Q.   And the DMR is a standard?

           19   A.   Yeah.    That's an international standard for a particular

01:36:35   20   type of radio operation.

           21   Q.   So if the radios all have to operate according to the DMR

           22   standard, function at a high level in the same way, how can

           23   the code be so different?

           24   A.   Well, the standard sets forth what the code must do.                  It

01:36:48   25   doesn't dictate how the code has to be written except for some
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 56 of 217 PageID #:61041
                                    Frederiksen-Cross - direct by Richey
                                                                                           3822

            1   specific parts that are very detailed that you have to do

            2   certain timings, for instance, so the two radios share the

            3   same timing regardless of who the manufacturer is.

            4   Q.   Well, is Motorola's code written in any particular way

01:37:06    5   that you can compare to Hytera's?

            6   A.   Well, Motorola's code appears to be very heavily

            7   engineered.     And by that I mean that it's modular code that

            8   based on my review of the code has made a lot of concessions

            9   to both adaptability to other Motorola products and also to

01:37:28   10   allowing what I would characterize as an expandible platform

           11   for future products.

           12              So, for instance, if they wanted to use some kind of

           13   new processing chip, they've engineered a lot of architecture

           14   into their code to make it easy to swap between chips; or if

01:37:46   15   they wanted to add new applications, they could easily add new

           16   applications and services for the radio.             So it's a much more

           17   heavily engineered product than Hytera's.

           18              Hytera's is more streamlined and tailored to the

           19   specific hardware Hytera is using today.             They would have more

01:38:04   20   work to do if they wanted to change to a different hardware

           21   platform, for instance.

           22   Q.   Now, is there anything special in the 4 percent that

           23   Motorola alleges is copied?

           24   A.   Well, again, from the computer science standpoint, the way

01:38:18   25   the code is written is pretty standard stuff.              I can't address
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 57 of 217 PageID #:61042
                                    Frederiksen-Cross - direct by Richey
                                                                                           3823

            1   whether there is something special there as it relates to DMR

            2   radio technologies.       I think that's really Mr. Grimmett's

            3   role.

            4   Q.   Well, the code that you've seen, what level of competency

01:38:35    5   would an engineer need to be to write the level of code in the

            6   4 percent?

            7   A.   Most of the code I've seen is a very, very simple code,

            8   most of the code that falls in that 4 percent.              There are a

            9   couple areas maybe where the programmer would need a little

01:38:49   10   bit more mathematics, like in some of the DSP functionality,

           11   they would have to have a little bit more math background.

           12                But most of the code is a very, very simple and

           13   straightforward code, the kind of things a programmer use

           14   learns in their first couple years of study.

01:39:06   15   Q.   Okay.    Let's turn now to Motorola's trade secret claims.

           16   And can you tell us how, if at all, Motorola's copyright and

           17   trade secret claims relate to one another?

           18   A.   Well, they're both articulated over the same body of code.

           19   So the code that's accused of being copied is also the code

01:39:24   20   that's being used as evidence of use with respect to the trade

           21   secret claims.

           22   Q.   And when you say "the evidence," are you referring to

           23   Professor Wicker's Exhibit C and D?

           24   A.   C and D generally and his report, yes.

01:39:39   25   Q.   During the trial, did Professor Wicker point to any code
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 58 of 217 PageID #:61043
                                     Frederiksen-Cross - direct by Richey
                                                                                           3824

            1   beyond what's in Exhibit C and D?

            2   A.    As I mentioned earlier, he mentioned two specific files

            3   that had not been included in his C and D.

            4   Q.    And can you tell us what those two specific files relate

01:39:56    5   to?

            6   A.    Yeah.    They relate to a Hytera function called RCMP, which

            7   is a control protocol that's used within the radio when it is

            8   passing communication messages, for instance, to an external

            9   device like an external microphone or speaker.              It's used for

01:40:17   10   things like adjusting volume or switching the channel on the

           11   radio.

           12                 But it doesn't actually do those functions but,

           13   rather, it's the wrapper that wraps the messages that are sent

           14   to the component that does those functions.

01:40:30   15   Q.    Okay.    So beyond the two files and Professor Wicker's

           16   Exhibit C and D, did Professor Wicker point to any other code

           17   at trial?

           18   A.    With respect to the code that is in Motorola's operational

           19   product, no.      He did I believe point to some examples of code

01:40:52   20   that came from Peiyi Huang's machine that were related to

           21   things that were Motorola related but that didn't -- that

           22   aren't in Hytera's product.

           23   Q.    And that Motorola code on Peiyi's laptop, have you seen

           24   anything to indicate to you that that code was found anywhere

01:41:09   25   else at Hytera?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 59 of 217 PageID #:61044
                                    Frederiksen-Cross - direct by Richey
                                                                                           3825

            1   A.   No, I've not seen anything.         It's not in their

            2   repositories for their production code and I've not seen any

            3   other custodian records that would show that code.

            4   Q.   So there has been some suggestion that Hytera had access

01:41:27    5   to all of Motorola's code.         And so if you were to assume that

            6   that were true, is there anything that indicates to you that

            7   Hytera used all of Motorola's code when developing their DMR

            8   products?

            9   A.   No.    The evidence I've seen with respect to comparing the

01:41:43   10   two code bodies shows that they are, setting aside that small

           11   percentage that was copied by the ex-Motorolans, the code

           12   bodies themselves are very, very different.

           13               And had Motorola's much larger product been used as

           14   the basis for Hytera's code development, there is a couple of

01:42:03   15   things I would have expected to see that I don't see.                For

           16   instance, because of the disparity in the code sizes, I would

           17   have expected Motorola's code to be more similarly sized to

           18   Hytera's.

           19               Let me put that the other way around.           Hytera's code

01:42:18   20   would be larger than it is if they had adopted all of that

           21   other technology.

           22               Similarly, in my experience doing this kind of work,

           23   when you use code, even if there has been a pretty serious

           24   effort to hide the code, which I didn't see here, but if there

01:42:34   25   has been an effort to disguise the use, there is still usually
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 60 of 217 PageID #:61045
                                    Frederiksen-Cross - direct by Richey
                                                                                           3826

            1   a trail of bread crumbs that goes all through the code that

            2   lets you, you know, get little clues that this code was

            3   related to that code, and I didn't see that here.

            4   Q.   So can you tell us what the similarities are between

01:42:58    5   Motorola and Hytera's code?

            6   A.   What they are or where they are, just to be clear?

            7   Q.   Where they are?

            8   A.   Okay.    Generally, again, there are those three libraries

            9   that are really the center of where the similarity is found.

01:43:15   10   Then there are those files I mentioned that are used to

           11   interact or interoperate with those libraries.

           12                And then there are just a couple of other areas that

           13   Professor Wicker has accused, some of which I don't agree with

           14   at all, but there are a couple other areas that are again in

01:43:34   15   the commun -- typically in the communication protocols.

           16                So the way in which one layer of software talks to

           17   the layer above it or below it, so they're data structures

           18   principally and a little bit of code that does things like set

           19   up the place a message would be sent to.             It's called a

01:43:51   20   buffer.    It's an area in memory.

           21   Q.   Do you recall roughly about how many engineers Hytera had

           22   when it was developing its DMR products?

           23   A.   My recollection is that the testimony was around 100

           24   engineers.

01:44:05   25   Q.   If Hytera had used Motorola's code as a base, would Hytera
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 61 of 217 PageID #:61046
                                    Frederiksen-Cross - direct by Richey
                                                                                           3827

            1   need so many engineers?

            2   A.   I can't imagine that they would, because they wouldn't

            3   have been doing much.        In what I see in the revision control

            4   histories, for instance, is that there was a lot of activity

01:44:25    5   by Hytera engineers who were checking files in and out and

            6   doing things to develop code.

            7              So I can't imagine it would take 100 people to copy

            8   the code had that been the scenario.

            9   Q.   So do you see any indication that Motorola's code

01:44:39   10   influenced Hytera's development beyond the 4 percent?

           11   A.   The influence I see is confined principally to that 4

           12   percent.

           13   Q.   Did Professor Wicker point to anything else like documents

           14   to support his opinions?

01:44:54   15   A.   He did discuss some documents, yes.

           16   Q.   And did you see anything that indicates to you that

           17   documents were used to develop the 96 percent of the code that

           18   you say Hytera developed?

           19   A.   No.   The documents that he presented all appear again to

01:45:12   20   be principally related to how one interacts with those

           21   libraries, you know, what functionality do they provide, what

           22   kinds of messaging structures do they use.

           23              I didn't see anything that would teach you how to

           24   build the other 96 percent of the code.            You know, there is no

01:45:31   25   recipe for that cake in what we've seen or what I've seen and
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 62 of 217 PageID #:61047
                                    Frederiksen-Cross - direct by Richey
                                                                                           3828

            1   my team has seen.

            2   Q.   Okay.    So let's turn to the alleged trade secrets.             Can

            3   you give us a quick overview of the trade secret claims?

            4                THE COURT:   Before you move on there, did you hear

01:45:48    5   the testimony of those persons who have been designated or

            6   considered to be the Motorolans?           Did you hear their

            7   testimony?

            8                THE WITNESS:    Yes, I did.

            9                THE COURT:   You were in court and heard?

01:46:01   10                THE WITNESS:    Yes, I did.

           11                THE COURT:   How many did you hear?        How many

           12   Motorolans in your mind did you hear testimony from?

           13                THE WITNESS:    I think eight or nine, just counting

           14   roughly.

01:46:14   15                THE COURT:   Eight or nine former Motorolans?

           16                THE WITNESS:    Oh, no.    I'm sorry.     I thought you

           17   meant Motorola witnesses.

           18                THE COURT:   Motorolan, you have used the term

           19   "Motorolans," right?

01:46:26   20                THE WITNESS:    Okay.    The former Motorolans I did not

           21   hear any testimony here at trial from.

           22                THE COURT:   Proceed.

           23   BY MR. RICHEY:

           24   Q.   When you say you haven't heard any testimony from any

01:46:44   25   former Motorolans, are you referring to live testimony?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 63 of 217 PageID #:61048
                                    Frederiksen-Cross - direct by Richey
                                                                                           3829

            1   A.   That's correct.       Peiyi Huang, Y.T. Kok, G.S. Kok and Sam

            2   Chia, I have not heard live testimony from those individuals.

            3   Q.   They weren't here?

            4   A.   They were not here at trial, that's correct.

01:47:01    5   Q.   Okay.

            6                THE COURT:    Did you hear their testimony as it was

            7   presented to the jury?

            8                THE WITNESS:    I was here --

            9                THE COURT:    Did you hear their testimony as it was

01:47:12   10   presented to the jury?

           11                THE WITNESS:    From the ex-Motorolans that we are

           12   talking about, the four specific ex-Motorolans?              No.

           13                THE COURT:    No.   Let's move on here.

           14                MR. RICHEY:    Okay.

01:47:25   15                THE COURT:    You can pick up on this if you wish to,

           16   but I have no further questions on that point to the witness.

           17                MR. RICHEY:    Okay.   Thank you.

           18                Jim, can you please bring up D --

           19   BY MR. RICHEY:

01:47:46   20   Q.   Ms. Frederiksen-Cross, do you recall listening to

           21   depositions here in court?

           22   A.   I was here for part of the depositions that were played.

           23   The rest I reviewed in transcript.           That was part of the time

           24   that I was out at the other trial, I think.

01:47:57   25   Q.   And do you recall whether or not any of the depositions
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 64 of 217 PageID #:61049
                                      Frederiksen-Cross - direct by Richey
                                                                                           3830

            1   that were played here in court were depositions of the former

            2   Motorolans?

            3   A.     I do not recall that any that were played here in court

            4   were the former Motorolans.

01:48:16    5   Q.     Okay.

            6                  MR. RICHEY:   Jim, can you please bring up DDX-20-15.

            7   Thank you.

            8   BY MR. RICHEY:

            9   Q.     So I'd like to turn to the alleged trade secrets.             And can

01:48:40   10   you give us a quick overview of what the alleged trade secrets

           11   are?

           12   A.     Sure.    I bracket them into four groups here because that

           13   makes it a little easier to discuss.

           14                  The first two are non-code related.        Those are trade

01:48:54   15   secrets that relate to testing and hardware, trade secret

           16   number 111 and 141.

           17                  I won't be talking about those because they're not

           18   software related, but I wanted to just point out that there

           19   are two additional trade secrets beyond those I will talk

01:49:09   20   about.

           21                  The next I characterize as code bases.        And these are

           22   trade secrets that claim really large portions of the code

           23   bases for the three products.

           24                  So, for instance, trade secret 134, the DMR code base

01:49:28   25   is all of the source code for all of Motorola's DMR products
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 65 of 217 PageID #:61050
                                    Frederiksen-Cross - direct by Richey
                                                                                           3831

            1   that are at issue in this case.          It's just one trade secret

            2   that's an umbrella over everything.

            3              The mobile host code, you may recall from testimony

            4   you heard earlier in the trial that on the mobile radios,

01:49:48    5   there is two principal components, there is the host code and

            6   the DSP code.

            7              So trade secret 136 covers all of the host side code

            8   for the handheld and portable radios.

            9              And the trade secret 137, the DSP code, covers all of

01:50:08   10   the source code that's related to the digital signal

           11   processing side of that radio.

           12              And then the repeater code is another large group

           13   that covers all of the code that's in the repeater, both the

           14   host and the DSP side code.

01:50:25   15              The next trade secrets then are subcomponents of

           16   those code bases.       So, for instance, VOX, the voice activated

           17   transmission that allows the radio to detect human speech and

           18   start transmitting right away, it's the hand-free mode.

           19              Noise suppression, squelch and carrier detection,

01:50:48   20   which are all part of digital signal processing.

           21              DSP framework, timing and framing and protocol stack,

           22   again, these are aspects of the radio specific operations.

           23              And then there are also a set of trade secrets that

           24   apply more generally to some concepts that are widely used in

01:51:06   25   computer science and aren't necessarily radio specific except
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 66 of 217 PageID #:61051
                                      Frederiksen-Cross - direct by Richey
                                                                                           3832

            1   that the code that's at issue is Motorola's code for these

            2   radios.

            3                  And that's the XCMP trade secret, that control

            4   protocol I already mentioned.

01:51:22    5                  The application layer, the radio operating system and

            6   operating system abstraction layers, these are kind of plug

            7   layers between that allow things to pass down to the operating

            8   system.

            9                  The hardware abstraction layer, which allows

01:51:38   10   information to be passed to and from the hardware.

           11                  General software architecture, VRIS, which is

           12   Motorola's virtual radio, it provides a wrapper around a

           13   collection of radio services.

           14                  And then the ergonomic layer, Darwin as it's also

01:52:02   15   called, that's part of that traffic cop that we were talking

           16   about that allows the applications to interact with other

           17   parts.

           18                  And the connectivity, which is the ability of the

           19   radio to connect to external devices like USB devices or

01:52:16   20   things on the Internet.

           21   Q.     And, Ms. Frederiksen-Cross, I'm having a little trouble

           22   hearing you, if you could please speak up.

           23   A.     Okay.    I'll try to get a little closer to the mic.           Thank

           24   you.

01:52:26   25   Q.     Thank you.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 67 of 217 PageID #:61052
                                    Frederiksen-Cross - direct by Richey
                                                                                           3833

            1                So just to be clear, the three buckets on the right,

            2   each of those involve software, is that right?

            3   A.   That's correct.

            4   Q.   And the radio specific are functions more in line with

01:52:37    5   requirements for a radio?

            6   A.   That's correct, yes.

            7   Q.   But they still have software?

            8   A.   They still are driven by software, that's correct.

            9   Q.   And then the fourth bucket, the software specific, those

01:52:48   10   are general concepts in computing, is that right?

           11   A.   They're general concepts in computing that happen to be

           12   used on the radios as well.

           13   Q.   Okay.    And are the software specific bucket, are those

           14   concepts well-known?

01:53:06   15   A.   All of the concepts represented by that bucket are

           16   well-known within the computing industry more broadly, even

           17   outside radio industry.

           18   Q.   And do you have any understanding of whether the radio

           19   specific bucket includes well-known concepts?

01:53:24   20   A.   It certainly includes some well-known concepts, for

           21   instance, the concept of using a protocol stack is very well

           22   known.    But I think here the focus is more on the radio

           23   specific aspect of that.

           24                But all of these have some well-known functionalities

01:53:38   25   within them.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 68 of 217 PageID #:61053
                                    Frederiksen-Cross - direct by Richey
                                                                                           3834

            1   Q.   So if they all have well-known functionalities within

            2   them, and the software concepts are well-known, can you tell

            3   us what specifically Motorola is claiming is trade secret?

            4   A.   For most of these, that is Motorola claims its specific

01:53:57    5   implementation of how they have written the trade secret or

            6   written the software that practices each of these trade

            7   secrets.

            8   Q.   And during this trial has Motorola identified the code

            9   corresponding to these trade secret claims?

01:54:11   10   A.   Yes, they have.

           11               MR. RICHEY:     Jim, can you please pull up PDX-5.5.

           12   BY MR. RICHEY:

           13   Q.   Is this an example of what you were talking about when you

           14   said Motorola has identified source code for trade secrets?

01:54:30   15   A.   It is.    This is a slide that was used during the

           16   presentation of one of Motorola's witnesses with respect to

           17   the DSP trade secrets.

           18               In each of these boxes represents a set of source

           19   code directories or folders as they're sometimes called that

01:54:48   20   contain Motorola's code that it has identified as being the

           21   code that practices this particular -- each of the respective

           22   trade secrets.

           23   Q.   And did Motorola identify its code implementations for

           24   each of its 19 software-based trade secret claims?

01:55:11   25   A.   Yes.    They provided a similar slide for each grouping of
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 69 of 217 PageID #:61054
                                    Frederiksen-Cross - direct by Richey
                                                                                           3835

            1   trade secrets that identifies the directories that their code

            2   is in for that trade secret.

            3   Q.   For each of the alleged trade secrets, do you know about

            4   how many files these folders represent?

01:55:23    5   A.   I counted that up.       I didn't memorize it, but I have an

            6   exhibit that memorializes that.

            7                There is a lot of overlap between them, so each line

            8   in my slide represents one of the boxes.             So if it shows up in

            9   multiple boxes, it shows up each time in my counts there.

01:55:45   10   Q.   And does Motorola contend that all of the files for any of

           11   the trade secrets were copied by Hytera?

           12   A.   No.   There is no trade secret for which all files are

           13   asserted to be copied.

           14   Q.   So you've said that you had counted up the files.               Can you

01:56:09   15   explain to us how you counted the specific files?

           16   A.   Sure.    It's essentially the same process I used in

           17   developing counts for the source code bodies as a whole.                   Each

           18   one of these directories identifies a folder on Motorola's

           19   code production that may contain subfolders or just files.

01:56:27   20   But I recursed all the way through those folders and counted

           21   the number of code files in each of those folders.

           22   Q.   And --

           23   A.   So if there was a document, for instance, I didn't count

           24   that.    But if it was a code file, I counted it.

01:56:41   25   Q.   And you mentioned that you had a summary.             Did you also
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 70 of 217 PageID #:61055
                                    Frederiksen-Cross - direct by Richey
                                                                                           3836

            1   compare the number of files to anything else?

            2   A.   In my summary slide I compared the number of files in each

            3   of these directories, the total number or, I'm sorry, the

            4   total number in each of these boxes, if you will, the set of

01:57:03    5   directories in each box to the total number of Motorola files

            6   that were accused in Wicker's Exhibit C and D as having had

            7   any lines copied from them, so the source files, if you will,

            8   of his copying allegations.

            9   Q.   Now, on this screen these are, you've called them

01:57:23   10   directories, I think.        Is that just another way of saying a

           11   folder like on your computer?

           12   A.   Yeah.    It's just a folder or a subfolder.           So, for

           13   instance, if you look at the first one on the top right,

           14   Matrix1.0 would be the top level folder.             And then you have

01:57:40   15   cgiss_subscriber as the next level, then release, then dspf,

           16   and then everything -- I'm sorry, that one wraps to the next

           17   line.    No, that one doesn't wrap to the next line.             So that is

           18   where it ends.      Then anything below that would be in that

           19   folder.

01:57:55   20   Q.   And how were you able to match the accusations in

           21   Professor Wicker's Exhibit C and D to the files shown or the

           22   files within these folders shown?

           23   A.   Well, again, in Professor Wicker's exhibits, he would

           24   identify the accused Hytera file and its full path and file

01:58:17   25   name and line number and he did the same thing for the
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 71 of 217 PageID #:61056
                                    Frederiksen-Cross - direct by Richey
                                                                                           3837

            1   corresponding Motorola file name and file path and line

            2   number.

            3                So I was able to use the information he identified in

            4   those pairings to identify what Motorola content to count as

01:58:33    5   copied.

            6   Q.   And I believe you said trade secret 134 referred to all of

            7   Motorola's code, is that right?

            8   A.   That's correct.      It covers all three products, all of the

            9   code.

01:58:45   10   Q.   Can you give us a sense of how many files are in that, are

           11   claimed in that trade secret?

           12   A.   How many specific files are claimed in that trade secret?

           13   Let me look at the summary I provided.

           14                About 41,000 files are claimed in that trade secret.

01:59:08   15   Q.   Are you looking at DSX-4?         Or can you turn to DSX-4?

           16   A.   Actually I have DSX-0003, which is where I count the total

           17   Motorola files counted for each alleged trade secret.

           18   Q.   Well, can you turn to DSX-4, please.

           19   A.   Okay.

01:59:38   20   Q.   So you have 3 and 4 with you?

           21   A.   I have 3 and 4 here before me, yes.

           22   Q.   Can you tell us what DSX-3 and 4 are?

           23   A.   DSX-3 is my summary counts.         DSX-4 is the more detailed

           24   counts that go trade secret by trade secret, folder by folder.

02:00:11   25   So it represents the counts that I generated according to each
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 72 of 217 PageID #:61057
                                    Frederiksen-Cross - direct by Richey
                                                                                           3838

            1   of these directories you see on the screen.

            2                And then DSX-3 summarizes those according to just

            3   it's a count for everything that's in the box instead of

            4   individual counts directory by directory.

02:00:30    5   Q.   And those are summaries of the counts you've been

            6   describing just now?

            7   A.   That's correct.

            8                MR. RICHEY:    Your Honor, Hytera moves for admission

            9   of DSX-4 and DSX-3.

02:00:40   10                MR. BROWN:    No objection, Your Honor.

           11                THE COURT:    They are received and may be published.

           12          (DSX-4 and DSX-3 were received in evidence.)

           13                MR. RICHEY:    Can we please bring up DSX-3, Jim.

           14   BY MR. RICHEY:

02:01:03   15   Q.   Is this the summary that you've been describing?

           16   A.   Yes.    This is a summary for each individual trade secret

           17   as opposed to each individual folder within that trade secret

           18   that was identified in court.

           19   Q.   Okay.    Can you explain to us what you are showing here on

02:01:20   20   this summary?

           21   A.   Sure.    On the left-hand side in the column Alleged Trade

           22   Secret, that's the trade secret number, a colon, followed by a

           23   very brief description of that trade secret, that's just kind

           24   of a shorthand for the way that Motorola had described it.

02:01:37   25                In the next column I have the total number of files
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 73 of 217 PageID #:61058
                                    Frederiksen-Cross - direct by Richey
                                                                                           3839

            1   that were cited in the directories identified by Motorola's

            2   witnesses during their testimony here that were associated

            3   with that particular trade secret.

            4                In the third column I identified the number of files

02:01:58    5   from Dr. or from Professor Wicker's Exhibit C and D that were

            6   associated with those directories that I had counted in the

            7   second column.

            8                And then finally just a computation of percentage

            9   based on the comparison of the total number of files to the

02:02:15   10   number that were specifically identified as having source code

           11   copied from them.

           12   Q.   So the blue column on the left is all of the files in the

           13   folders that Motorola identified for its trade secrets?

           14   A.   Yes.    The files that were identified on the slides of

02:02:34   15   Motorola's witnesses here at trial.

           16   Q.   And the column to the right of that, the white column,

           17   that's the number that Professor Wicker identified in his

           18   Exhibit C and D?

           19   A.   That were associated with those specific directories, yes.

02:02:45   20   Q.   Okay.    Now, what do these numbers show you?

           21   A.   There is a couple things that can be discerned from these

           22   numbers.     One of them is that there is a lot of duplication

           23   amongst the trade secrets.         And you can tell that, the

           24   simplest way to tell that is to just look at 134, which is

02:03:07   25   everything.     That's 41,000 files.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 74 of 217 PageID #:61059
                                    Frederiksen-Cross - direct by Richey
                                                                                           3840

            1              But then if you total up all of the other columns,

            2   they come to considerably more than that.             So you know there

            3   is a lot of overlap in the subparts; otherwise they should

            4   equal up to the total or be less than the total.

02:03:23    5              The other thing it tells me is that for the vast

            6   majority of these trade secrets, again, there is a small

            7   percentage of the Motorola files within the trade secret that

            8   are alleged to have had any copying and use directly in

            9   Motorola -- or in Hytera's code.

02:03:40   10   Q.   Are you able to draw any conclusions from that?

           11   A.   Well, I think this is further support that the vast

           12   majority of Hytera's code was developed independently, has not

           13   been accused of using the specific files in Motorola's trade

           14   secret characterizations.

02:03:57   15              And I think the other conclusion to be drawn from it

           16   is that there are some pretty fuzzy boundaries around some of

           17   the trade secrets as defined through looking at the code

           18   directories because there is overlap in there.

           19              And there are also things contained in some of the

02:04:12   20   accused directories that don't pertain specifically to a

           21   particular trade secret that it's associated with, but there

           22   is no clear delineation of which files do and do not pertain

           23   to that trade secret.

           24   Q.   Now, in your opinion how broadly is Motorola claiming its

02:04:30   25   source code for its trade secrets?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 75 of 217 PageID #:61060
                                    Frederiksen-Cross - direct by Richey
                                                                                           3841

            1   A.   In terms of what they have identified in their slides,

            2   very, very broadly.

            3   Q.   So can you give us an example of why you think Motorola is

            4   claiming broadly?

02:04:52    5   A.   An example of why they are?         It's a little bit speculative

            6   on my part, but I think, you know, it's because these things

            7   as they have characterized them do not have crisp boundaries

            8   and crisp delineations, and so it serves to cover more ground,

            9   if you will.

02:05:17   10   Q.   Well, if we look at trade secret claim 60, the DSP

           11   framework, is there -- are there any other trade secrets

           12   encompassed within trade secret 60?

           13   A.   Yes, there are.      The DSP framework, for instance,

           14   encompasses the functionalities of noise suppression, squelch

02:05:45   15   and carrier detect.       So those are -- okay, yeah, if you are

           16   going to mark them, that's good.

           17              Those are all included within the DSP framework as

           18   well as many other functionalities that have not been asserted

           19   here as trade secrets.

02:06:01   20   Q.   So as I look at trade secret 60 here, Motorola cited 4500

           21   files.    Am I reading that right?

           22   A.   4534, yes.

           23   Q.   And how many files are they claiming are within the noise

           24   suppression, squelch and carrier detect?

02:06:22   25   A.   9,527.    So the part is greater than the sum of the parts
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 76 of 217 PageID #:61061
                                     Frederiksen-Cross - direct by Richey
                                                                                           3842

            1   somehow.

            2   Q.    Why would that be?

            3   A.    I puzzled over that a little bit because it didn't make

            4   sense.    I went back and looked at the specific -- if we can go

02:06:39    5   back to that slide we looked at just a moment ago from the

            6   Motorola testimony about the DSP framework.

            7   Q.    So that would be PDX-5.5.

            8   A.    Thank you.

            9                 There is one particular folder here it pointed out,

02:07:11   10   one particular folder that was included within noise

           11   suppression, but not included within the DSP framework

           12   contained the bulk of the entries that didn't match up.

           13                 That's the one that's on the very bottom in noise

           14   suppression.      It's the last two lines right here.           Those are

02:07:36   15   one folder directory, Matrix\cgiss_subscriber\release -- no,

           16   I'm sorry, it's just the last line.           It's just the last line.

           17   Subscriber\R1.2\gcp_dsp_lineup_entities_FLO8_GCP_DSPL_D00.04.

           18   36.

           19                 That accounts for much of the difference, that

02:08:03   20   because it's not counted for in the other or in the

           21   overarching DSP framework list.

           22                 There were a couple other mismatches, but that was

           23   the biggest part of the difference.

           24   Q.    Okay.    Is there any overlap between these, the source code

02:08:24   25   represented here on PDX-5.5?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 77 of 217 PageID #:61062
                                    Frederiksen-Cross - direct by Richey
                                                                                           3843

            1   A.   There is, there is considerable overlap.             So, for

            2   instance, if you look at the second line on every box, except

            3   the one in the upper left-hand corner, you'll see a particular

            4   directory that would be -- thank you, yes -- under the second

02:08:52    5   line in using DSP, the second line in the source code

            6   directory used in squelch or second directory and then the

            7   bottom one.

            8              Those are all the same directory, so they occur in

            9   each -- everything within that directory occurs within each of

02:09:08   10   these trade secrets the way the trade secrets have been

           11   defined.

           12   Q.   So Motorola is pointing to the same code for four

           13   different subcomponents of the DSP framework as part of that

           14   alleged trade secret, is that right?

02:09:23   15   A.   That is correct, yes.

           16              And I would note that that is what I meant about the

           17   definitions of the trade secret were somewhat fuzzy, because

           18   there is no real recital of which parts of the files in these

           19   directories pertain to which trade secret.

02:09:41   20              Do they all pertain to squelch and noise suppress and

           21   to carrier detect, or is there some subset within that

           22   directory that would apply to each one of those?

           23              And there is no clarification whether it is all the

           24   files in the directory or some subset of the files in the

02:09:57   25   directory.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 78 of 217 PageID #:61063
                                    Frederiksen-Cross - direct by Richey
                                                                                           3844

            1   Q.   Okay.    Let's go back to DSX-4, DSX-3, DSX-3.            Thank you.

            2                So column -- the second blue column, the column on

            3   the right, those are percentages.           Can you remind us what

            4   those percentages are?

02:10:25    5   A.   Again, that is a percentage derived from taking the total

            6   number of code files in those directories that Motorola

            7   identified in the slides, like the one we just looked at, and

            8   then the total number of files from Wicker's Exhibit C and D

            9   that came from those directories that were accused or

02:10:47   10   identified as being Motorola files from which some copying had

           11   occurred.

           12                And so that is the percentage relationship between

           13   the copied files and the total number of files.

           14   Q.   So do these percentages indicate anything to you about

02:11:03   15   the -- are you able to draw any conclusions based on these

           16   percentages?

           17   A.   Well, again, based on how the trade secrets had been

           18   articulated and the code that's identified as practicing those

           19   trade secrets, you know, what I can see from this is that,

02:11:17   20   generally speaking, it's only a very small amount of code

           21   within that trade secret that Hytera was accused of having

           22   used.

           23   Q.   Okay.    And trade secret claim 134 that has 41,000 lines,

           24   that's for all of Motorola's DMR code, is that right?

02:11:40   25   A.   All of its DMR code across all three products, yes.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 79 of 217 PageID #:61064
                                    Frederiksen-Cross - direct by Richey
                                                                                           3845

            1   Q.   So the other 18 rows here, do these all relate to

            2   software?

            3   A.   All of the rows on this table relate to software, yes.

            4   Q.   Is the software for the other 18 rows found within trade

02:12:00    5   secret claim 134, what is identified here?

            6   A.   Yeah.    That's what I was saying before, is that all of the

            7   rest are in one way or another subcomponents and

            8   compartmentalizations of 134.

            9   Q.   So if we add up all of the numbers in the left blue

02:12:17   10   column, except for 134, is that greater or less than the code

           11   in 134?

           12   A.   As I mentioned before, the sum of the parts is greater

           13   than the whole in this case.

           14                If you add up all of the numbers for the composite

02:12:33   15   part trade secrets, somehow they come up to a total more than

           16   the total DMR code.

           17   Q.   Okay.    I'd like to focus on a couple of rows, first VOX.

           18                VOX seems higher than the rest.         Can you tell us

           19   what -- and it's at 20 percent.          The rest are between 1, 2, 3,

02:12:54   20   a couple percent.       Why is VOX 20 percent?

           21   A.   Well, because 10 is 20 percent of 50.

           22                But the reason that VOX is claimed this way is that

           23   most of those 10 files relate to VOX functionality used by

           24   Motorola in its equivalent of the DSP processing.               And they're

02:13:23   25   files that are accused because those files occur in Hytera's
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 80 of 217 PageID #:61065
                                    Frederiksen-Cross - direct by Richey
                                                                                           3846

            1   DMR DSP library.

            2                But I would like to point out while we are here that

            3   Hytera doesn't actually use DMR DSP library for VOX

            4   processing.     So these are files that are accused because of

02:13:41    5   their association with a library, but which are not actually

            6   used by Hytera's VOX processing.

            7   Q.   So in your opinion, what number should be in the white

            8   column for VOX?

            9   A.   Well, the remaining files that would be in that white

02:13:53   10   column for VOX also relate to functionality that is not VOX,

           11   that isn't actually used in Hytera's VOX processing.

           12                So if you examine those 10 files, you find that

           13   really none of them are actually used in VOX.

           14   Q.   So the number would be zero in your opinion?

02:14:11   15   A.   The number of actually used files would be zero.               I mean,

           16   this is Motorola's allegation.          So I can't tell them how to

           17   make their allegation.        But the number of actually used files

           18   would be zero.

           19   Q.   Okay.    So there are a couple that are zero here.             Do you

02:14:26   20   see repeater?

           21   A.   I see repeater.

           22   Q.   Has Professor Wicker accused Hytera's repeater code?

           23   A.   Professor Wicker has accused Hytera's repeater code.                  But

           24   none of the repeater code identified in Wicker's, in Professor

02:14:44   25   Wicker's exhibit relates to the directory that was identified
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 81 of 217 PageID #:61066
                                    Frederiksen-Cross - direct by Richey
                                                                                           3847

            1   for repeater here at trial.

            2                And so there are repeater accusations, but they are

            3   not related to that specific material that was identified on

            4   their slides here at trial as being where Motorola's repeater

02:15:02    5   code is kept.

            6   Q.   So for protocol stack, that's also zero.             Is that the same

            7   thing?     Is that just failing to match up Motorola code with an

            8   accusation?

            9   A.   No.    There is no specific source code that's alleged to

02:15:23   10   have been used with respect to Hytera's protocol stack.

           11   Q.   So Motorola doesn't allege that any of the protocol stack

           12   is copied from Motorola, any of Hytera's protocol stack is

           13   copied from Motorola?

           14   A.   They don't allege that any of Hytera's protocol stack

02:15:38   15   software is copied from Motorola's software.

           16                Their allegation is focused on some other issues

           17   related to a document.

           18   Q.   And the protocol stack, that's the protocol stack for the

           19   DMR standard, is that right?

02:15:51   20   A.   That's correct.       It's the layers of protocol that are

           21   required -- or the way you interact with those layers as

           22   required by the standard.

           23   Q.   Okay.

           24                MR. RICHEY:    Your Honor, I'm about to transition.

02:16:14   25   I'm happy to keep going --
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 82 of 217 PageID #:61067

                                                                                    3848

     1              THE COURT:     All right.     Very good.     All right.

     2              Members of the jury, please come back at 1:15.

     3              The witness may leave and return at 1:15.

     4         (Jury out.     Recess)

     5                             C E R T I F I C A T E

     6              I, Jennifer S. Costales, do hereby certify that the

     7   foregoing is a complete, true, and accurate transcript of the

     8   proceedings had in the above-entitled case before the

     9   Honorable CHARLES R. NORGLE, one of the judges of said Court,

   10    at Chicago, Illinois, on January 22, 2020.

   11

   12                                      /s/ Jennifer Costales, CRR, RMR

   13                                      Official Court Reporter

   14                                      United States District Court

   15                                      Northern District of Illinois

   16                                      Eastern Division

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 83 of 217 PageID #:61068

                                                                                    3849

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 22, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   1:17 o'clock p.m.

     9                              TRIAL - VOLUME 27-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                     BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                 and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 2318A
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 84 of 217 PageID #:61069

                                                                                    3850

     1   APPEARANCES (Continued):

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. SCOTT M. RICHEY
                                          MR. MICHAEL J. ALLAN
   10                                     MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
   11                                1330 Connecticut Avenue NW
                                     Washington, DC 20036
   12                                (202) 429-6230

   13                                STEPTOE & JOHNSON, LLP
                                     BY: MR. DANIEL S. STRINGFIELD
   14                                227 West Monroe Street
                                     Suite 4700
   15                                Chicago, Illinois 60606
                                     (312) 577-1300
   16

   17
         ALSO PRESENT:               MR. RUSS LUND and
   18                                MS. MICHELE NING

   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 85 of 217 PageID #:61070
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3851

            1         (Proceedings heard in open court.           Jury in.)

            2                THE COURT:   Good afternoon, members of the jury.

            3                Please proceed with your witness.

            4            BARBARA FREDERIKSEN-CROSS, DEFENDANTS' WITNESS,

03:16:12    5                                PREVIOUSLY SWORN

            6                         DIRECT EXAMINATION (Resumed)

            7   BY MR. RICHEY:

            8   Q.   Ms. Frederiksen-Cross, let's turn to specific trade

            9   secrets now.      I'd like to talk about Motorola's trade secret

03:16:28   10   50, which is the -- Motorola calls it the de-application

           11   layer.

           12                First, in the context of DMR radios, can you tell us

           13   what an application is?

           14   A.   Sure.    The applications are the parts that allow the radio

03:16:39   15   to interact with users.        So, for instance, if a button is

           16   pressed, the application identifies what button -- or

           17   identifies what to do with that button.

           18   Q.   So an application is like an app on an iPhone?

           19   A.   At a high level conceptually, yeah, but the user can't

03:17:00   20   swap up, in and out like you can on your iPhone.

           21   Q.   So what's a layer?

           22   A.   A layer is a term that's used in programming just to kind

           23   of distinguish between functionality and to group things that

           24   are similar together.        So you might have a layer of

03:17:16   25   applications and you might have a layer of services that those
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 86 of 217 PageID #:61071
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3852

            1   applications can call down to, and some are below that layer

            2   of hardware that actually is where the software is running.

            3   Q.   I'd like to turn back to your chart, DSX-3?

            4               MR. RICHEY:     If we could pull that up, Jim, please.

03:17:30    5   BY MR. RICHEY:

            6   Q.   Can you give us a sense of the size of what Motorola

            7   claims in trade secret No. 50?

            8   A.   Yes.    As you can see here in the second column, the

            9   directors at Motorola identified at -- in association with its

03:17:48   10   application layer have a little over 3,000 files.

           11   Q.   And how many files does Motorola claim were copied?

           12   A.   From that set of files, Motorola claims that 109 of them

           13   had some content copied out into Hytera's code.

           14   Q.   So only about three and a half percent?

03:18:07   15   A.   That's correct.

           16   Q.   All right.     In your opinion, is Hytera using Motorola's

           17   trade secret No. 50?

           18   A.   Not as characterized by these broad accusations.               From

           19   what I can see in the code, Hytera's applications are very

03:18:25   20   different than the corresponding applications in Motorola

           21   where there is correspondence.          So although there is some code

           22   that's been alleged to have been copied into this layer, the

           23   applications themselves are very different.

           24   Q.   And what is that code that's alleged to have been copied?

03:18:42   25   A.   With respect to the application layer, it falls into two
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 87 of 217 PageID #:61072
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3853

            1   groups.    The main group are things that are related to that

            2   template or the use of the RAF library.            So for instance,

            3   calls in the applications into library functions.

            4               And the other part is part of the mechanism that's

03:19:00    5   used to pass messages from the app down to the RAF layer, that

            6   traffic cop.

            7   Q.   Well, let's start with the template.            How did the template

            8   get into Hytera's code?

            9   A.   I think we discussed this a little bit before lunch, but

03:19:18   10   Peiyi Huang took a Motorola file, copied it to create a

           11   skeleton template, and then provided that template to

           12   developers.

           13   Q.   And does the template itself have any indication that it

           14   came from Motorola?

03:19:31   15   A.   No, there's nothing in there that indicates a Motorola

           16   origin.

           17   Q.   Is there any reference to Motorola in the template at all?

           18   A.   No.

           19   Q.   And how do you know PE Huang made the template?

03:19:49   20   A.   We can see intermediate versions on some of the forensic

           21   material that was recovered from her laptop, so we can see the

           22   transformation of a particular Motorola file into that

           23   template.

           24   Q.   So if you're not familiar with the Motorola code, would

03:20:06   25   you have any reason to suspect that it has anything to do with
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 88 of 217 PageID #:61073
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3854

            1   Motorola?

            2   A.   No, I don't think so.

            3   Q.   Can you give us a high-level explanation of what a

            4   template is?

03:20:17    5   A.   A template -- think of it as a guideline for how to do

            6   something, in this case, how to structure an app.               But a

            7   real-world example might be if you were explaining to a

            8   martian how to address an envelope, you would tell them, oh,

            9   well, on the front of the envelope you put your name at the

03:20:37   10   top left-hand corner, and then you put your address and then

           11   you put your city, state, and ZIP.           And you put the name of

           12   the sender that you're sending it to in the middle of the

           13   envelope.     And you put the postage over here so that you have

           14   the right amount of postage to get it delivered.

03:20:51   15               That would be a template for what goes on an

           16   envelope, but it doesn't tell you what goes inside.               It just

           17   gives you basic information so you get the right information

           18   to the right place.

           19   Q.   So in the context of a DMR radio, what is -- is a

03:21:05   20   template?

           21   A.   Well, in this specific context it's that skeleton that was

           22   used by Hytera in the development of some of its applications.

           23   Q.   Well, can you tell us specifically, what is the template?

           24   A.   Yeah, it's two specific files.          Together they total about

03:21:27   25   279s.    One of them is a C++ file that's a skeleton for the
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 89 of 217 PageID #:61074
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3855

            1   program.     The other one is a .h file that is the skeleton for

            2   the interface to a program.         So, for instance, it defines some

            3   of the data elements a program might -- or at least kind of

            4   default placeholders for the data elements that program might

03:21:47    5   work with.

            6   Q.   Let's take a look at the template.

            7              MR. RICHEY:      Jim, can you please pull up PTX-1862NNN

            8   and go to Page 2.

            9   BY MR. RICHEY:

03:22:01   10   Q.   What are we looking at here?

           11   A.   This is the actual code from the C++ part of the

           12   application template.        And so you can see on Line 13 that it

           13   says, "Name:      App default," and then it provides a brief

           14   description on Line 21.        "This is the template app development

03:22:25   15   that do nothing."

           16   Q.   So this application template doesn't do anything?

           17   A.   It wouldn't even compile.         This template is just a

           18   guideline for some of the structure of an application.

           19   Q.   All right.     I'd like you to walk us through some of how

03:22:41   20   this outline works.

           21              MR. RICHEY:      Can you, Jim, please go to Page 4, Lines

           22   159 to 190.

           23   BY MR. RICHEY:

           24   Q.   Ms. Frederiksen-Cross, what are we seeing here?

03:22:56   25   A.   Well, this is a little bit of an example of a code that's
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 90 of 217 PageID #:61075
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3856

            1   in the application.       So you see here it's got a default where

            2   you would fill in -- where a programmer would fill in the name

            3   of this particular function and a default where it would fill

            4   in the name of the pointer to the application's data block

03:23:15    5   and some defaults that in this particular case represent

            6   states of the application.

            7              So a state might be something like, I'm starting up,

            8   I'm running, I'm shutting down, because depending on the

            9   message it gets at a different point, it might handle it

03:23:30   10   differently.

           11              And then you see there's, again, you know, that same

           12   reference to whatever you called your data block, and some --

           13   another generic place that says just -- you know, you would

           14   fill in whatever the next state you do.            So if you're running

03:23:45   15   and you received a shutdown command, you would do whatever you

           16   had to do to wind up your application, and then you would set

           17   the next state to, I'm going to shut down now.              That would be

           18   an example of how that's used.

           19              And then this -- and then the default right here is a

03:23:59   20   part of the C language.        It's part of this construct, this

           21   statement.     But if you had something that you were going to do

           22   on a default, you would fill it in here.

           23              So, for instance, if it was an unknown condition, you

           24   might do some error handling there or you might have something

03:24:14   25   that's just -- you know, if I don't know what to do with this
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 91 of 217 PageID #:61076
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3857

            1   state, I just move on.        So whatever you wanted the program to

            2   do, you would fill in there.          But that's what I meant by it's

            3   kind of a skeleton or a template.           There's a lot of work that

            4   the application programmer has to do to make this into

03:24:32    5   something usable.

            6   Q.   So the black text that you've circled here, these are just

            7   placeholders; is that right?

            8   A.   Yeah, they're just placeholders.

            9   Q.   And I think you said earlier the blue is a part of C; is

03:24:46   10   that right?

           11   A.   Yeah, that's a language construct in C.            It's a part of

           12   the C language syntax.

           13   Q.   So what would a programmer have to do to turn this into an

           14   application?

03:24:59   15   A.   Quite a bit.      They would have to figure out what the

           16   application was supposed to do, and they would have to decide

           17   how exactly they were going to do that.            They would have to

           18   write the code to fill in these defaults and test it and make

           19   it into something that performs some specific function within

03:25:15   20   the radio.

           21   Q.   So are -- any of the black text that you circled, is any

           22   of that code?

           23   A.   Well, it's code in the sense that if this template didn't

           24   have compile errors, you could compile it, but not in the

03:25:33   25   sense that it would do anything with respect to a particular
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 92 of 217 PageID #:61077
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3858

            1   application.      It's just a placeholder code.

            2   Q.   Now, you mentioned earlier that the template had two

            3   files, a header and a CPP file?

            4   A.   Yes.

03:25:48    5   Q.   Which is this?

            6   A.   This is the C++ file, CPP.

            7   Q.   Okay.    And what's in the .h, the header file?

            8   A.   Well, for instance, it would have some of the data that

            9   this program might be working with.           So you see these case

03:26:04   10   statements, they all have default state one, default state

           11   two, default state three.         You might have a list in the header

           12   file that says what the real states for the application were.

           13                Similarly, it might have other things that are

           14   completely unrelated to the -- or that the template might have

03:26:20   15   just basic bare bones data structures like that that are

           16   unrelated to the actual data structures that would be done in

           17   the application.       They're more placeholders.

           18   Q.   Okay.    So can we look at a -- an actual application and

           19   see how this template works into an actual app in Hytera's

03:26:43   20   files?

           21   A.   Sure.

           22                MR. RICHEY:    Okay.   Jim, would you please bring up

           23   1862, to the right of this, 1862AAAA.            And I want to look at

           24   Lines -- on Page 118, Line 6590 to 6632.

03:27:12   25   BY MR. RICHEY:
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 93 of 217 PageID #:61078
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3859

            1   Q.   Ms. Frederiksen-Cross, what are we looking at here?

            2   A.   Well, here's an example of a similar language construct

            3   use in the case of an actual application.             So you see that it

            4   is testing some events that are -- that have real names.

03:27:28    5   These are not names provided by the template, but, rather,

            6   names the programmer decided to use when they wrote the app.

            7              And then underneath these case statements, you see

            8   here they're doing a little bit more complex logic.               They're

            9   saying if something, do one thing, otherwise, do something

03:27:44   10   else in this particular case.

           11              And then we have the code that's being filled in by

           12   the application programmer to perform some part of the

           13   functionality of this specific app.           And then again when

           14   you're all done with these -- this case, you break.

03:28:00   15              Now, in this case the actual case goes on.             You could

           16   scroll farther down and you would see additional cases and

           17   additional logic related to those cases.

           18   Q.   So if I'm understanding you correctly, this placeholder,

           19   as you said, is being filled in all along here; is that right?

03:28:19   20   A.   There, and continuing actually down on to the next page.

           21   You can see that this continues on.

           22   Q.   And does the template provide any of the code on the

           23   right?

           24   A.   Beyond just those parts that are blue that are part of the

03:28:38   25   language, no, it just provides the placeholder to tell a
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 94 of 217 PageID #:61079
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3860

            1   programmer where they could fill that kind of code in.

            2   Q.   So who wrote the code on the right?

            3   A.   The code on the right was written by Hytera engineers.

            4   Q.   Now, in your experience, how common is it to use a

03:28:54    5   template like we see on the left?

            6   A.   Oh, really common.       I've used them throughout my career,

            7   and I see them all the time in cases where I'm examining

            8   source code.

            9   Q.   And do you have any opinion on the extent to which the

03:29:05   10   template influenced Hytera's applications?

           11   A.   I would say that influence is minimal.            The Hytera

           12   applications constitute over 150,000 lines of code.               The

           13   template is 270 lines of code.          Now, there are some lines from

           14   the template that are similar in most applications, but it's

03:29:26   15   just a handful of lines in each app.

           16   Q.   Now, earlier you said that the template was pulled from --

           17   the information of the template was pulled from Motorola

           18   application, but everything was stripped out; is that right?

           19   A.   Almost everything was stripped out, yeah.

03:29:43   20   Q.   Okay.    Has Motorola ever disclosed a full application to

           21   the public?

           22   A.   They have.

           23   Q.   Can you explain.

           24   A.   When you file for a copyright, you're required to provide

03:29:56   25   the first and last 25 pages of your software.              In one
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 95 of 217 PageID #:61080
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3861

            1   particular case, at least that I'm aware of, Motorola filed an

            2   application for one of its products, not one of the ones in

            3   this case, but one of their products.            And for that deposit

            4   copy, the first and last 25 pages, they provided the first and

03:30:17    5   last 25 pages of a particular application that happened to be

            6   50 pages long.      So they provided the entire application as a

            7   part of that deposit.

            8              And that material is available to the general public.

            9   Any one of us could walk into the copyright office and look at

03:30:34   10   a copyright deposit that's associated with a particular

           11   copyright.

           12              THE COURT:     Are you claiming expertise in the area of

           13   copyright?

           14              THE WITNESS:      Only insofar as I've worked with this

03:30:44   15   kind of data and --

           16              THE COURT:     You may answer the question.

           17              THE WITNESS:      Not as a lawyer.      I have familiarity --

           18              THE COURT:     You said before that you were not a

           19   lawyer; is that right?

03:30:50   20              THE WITNESS:      That is correct, sir.

           21              THE COURT:     And you had a lay opinion?

           22              THE WITNESS:      I have a lay opinion.

           23              THE COURT:     Do you claim expertise in the area of

           24   copyright?

03:30:56   25              THE WITNESS:      I have researched the requirements
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 96 of 217 PageID #:61081
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3862

            1   for --

            2              THE COURT:     I'll ask you again.        I will ask you

            3   again.    Are you claiming expertise in the area of copyright?

            4              THE WITNESS:      Not specifically in that area of the

03:31:06    5   law, only as a lay person would understand what the --

            6              THE COURT:     I'm asking you for the third time.           Are

            7   you claiming expertise in the area of copyrights?

            8              THE WITNESS:      I do not have legal expertise in that

            9   area --

03:31:19   10              THE COURT:     Please proceed.

           11              THE WITNESS:      -- Your Honor.

           12   BY MR. RICHEY:

           13   Q.   Have you ever applied for copyrights yourself?

           14   A.   I've researched the process but decided not to apply

03:31:32   15   because the software that I had -- that I was going to submit

           16   had trade secrets and I wasn't able to carve out --

           17              THE COURT:     Avoid any inquiry with respect to

           18   copyright and this witness.         Please move on.

           19              MR. RICHEY:      Yes, Your Honor.

03:31:47   20   BY MR. RICHEY:

           21   Q.   Can you look in your binder, please, to DTX-4940 and 4941.

           22   A.   DTX, doctor, Tango, X-ray?

           23   Q.   Correct.     4-9-4-0 and 4-9-4-1.

           24              MR. RICHEY:      And, Your Honor, these are portions of a

03:32:43   25   file that was submitted to the copyright office.               I'll limit
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 97 of 217 PageID #:61082
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3863

            1   my questions, though, to the code.

            2               THE COURT:    No, not with this witness.

            3               MR. CLOERN:     Your Honor, may we just get a

            4   clarification for the scope?

03:33:12    5               THE COURT:    No.

            6               Proceed.    Proceed.    You've heard the answers of the

            7   witness in response to the Court's questions.              Do not ask any

            8   questions of this witness regarding copyright.

            9               Please proceed.

03:33:25   10   BY MR. RICHEY:

           11   Q.   Let's talk about trade secret claim No. 67, the ergonomic

           12   layer.    Can you tell us what the ergonomic layer is?

           13   A.   Yes, that's the traffic cop we talked about before that

           14   allows messages to be passed to and from the applications and

03:34:04   15   that helps you knowing which application is currently active

           16   on the radio.

           17   Q.   The ergonomic layer, does that have any other that's name

           18   known in the industry, in the software industry?

           19   A.   It would generally be characterized as an application

03:34:21   20   framework, which is a really common concept in the programming

           21   industry.

           22   Q.   All right.     I'd like to return to your chart, DSX-3.

           23               MR. RICHEY:     Jim, can you please bring that up.

           24   BY MR. RICHEY:

03:34:35   25   Q.   Can you give us a sense of the size of what Motorola
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 98 of 217 PageID #:61083
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3864

            1   claims is its ergonomic layer?

            2   A.   Yeah, the ergonomic layer is here at No. 67.              That's 3,453

            3   files that I counted in the directories that Motorola

            4   identified for its ergonomic layer.

03:34:58    5   Q.   And out of the 3,453 files that Motorola says are in this

            6   trade secret, how many does Motorola say were copied?

            7   A.   It says the content was copied from 218 of those files,

            8   approximately -- a little over 6 percent, 6.31 percent.

            9   Q.   And in your opinion, is Hytera using Motorola's trade

03:35:23   10   secret No. 67?

           11   A.   Hytera is using the RAF library that contains that copy

           12   code.    So from that standpoint, they are -- with respect to

           13   the totality of the ergonomic layer, as you can see from these

           14   numbers, the parts that are accused, they're not using the

03:35:45   15   entirety of that ergonomic layer.

           16   Q.   All right.     I'd like to turn to DTX-5222.          Do you have

           17   that in your binder?

           18   A.   Yes, I do.

           19   Q.   And what is DTX-5222?

03:36:16   20   A.   This is a copy of a book that describes how to write

           21   application framework layers.          It was published in 1995.

           22   Q.   Have you ever read this book?

           23   A.   I have.    I have this book in my library at home.

           24              MR. RICHEY:      Your Honor, Hytera moves for admission

03:36:38   25   into evidence of DTX-5222.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 99 of 217 PageID #:61084
                                    Frederiksen-Cross - direct by Rickey
                                                                                           3865

            1               MR. BROWN:    No objection, Your Honor.

            2               THE COURT:    It is received and may be published to

            3   the jury.

            4           (Exhibit No. DTX-5222 was received in evidence.)

03:36:44    5   BY MR. RICHEY:

            6   Q.   So can you tell us what this exhibit is?

            7   A.   This is the cover of the book.

            8   Q.   And what's it about?

            9   A.   Oh, I'm sorry.      What's on the screen is the cover of the

03:36:54   10   book.    The book itself is about how you can write and develop

           11   application frameworks.        So it's a guide for programmers who

           12   want to write a framework.

           13   Q.   And you said this was published back in 1995?

           14   A.   That's correct.      This book goes way back.

03:37:08   15   Q.   Were application frameworks known in -- for a while in

           16   1995, or when did they come into existence?

           17   A.   I think they were probably in existence for a couple of

           18   decades at the point of 1995.          I know I researched application

           19   frameworks on behalf of a client probably in the mid-'80s.

03:37:27   20   Q.   And how do application frameworks relate to trade secret

           21   No. 67?

           22   A.   Trade secret No. 67 is essentially Motorola's

           23   implementation of its application framework.              So the specific

           24   implementation of a wider known concept.

03:37:47   25               MR. RICHEY:     Jim, can you please go to Page 6.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 100 of 217 PageID #:61085
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3866

            1    BY MR. RICHEY:

            2    Q.   Do you see Part 2, "Off-the-Shelf Designs"?

            3    A.   I do, yes.

            4    Q.   What does that mean?

03:38:01    5    A.   "Off the shelf" is a term that just means software that

            6    you can buy literally off the shelf or in these days probably

            7    over the Internet.       But it means that a ready product exists

            8    that you can buy and plug in to some specific purpose you

            9    need.    So it's a component you can buy from a party, a third

03:38:20   10    party.

           11    Q.   So in 1995 you could buy application frameworks off the

           12    shelf?

           13    A.   That's correct.

           14    Q.   Have you reviewed any Motorola code for its ergonomic

03:38:28   15    layer?

           16    A.   I have.

           17    Q.   And was there anything that you found to be special or

           18    innovative about that code?

           19    A.   No, the code that I reviewed was really standard -- very

03:38:38   20    standard basic programming concepts.           There was nothing that I

           21    would characterize as particularly difficult or complex in the

           22    code that I reviewed.

           23    Q.   And have you seen any indication regarding whether or not

           24    Motorola considered its ergonomic layer to be a trade secret?

03:38:53   25    A.   Oh, I have seen a Motorola internal e-mail that would
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 101 of 217 PageID #:61086
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3867

            1    suggest to me that they did not consider that to be a trade

            2    secret before this litigation.

            3                 MR. RICHEY:   Jim, can we please bring up DTX-4482.

            4    BY MR. RICHEY:

03:39:11    5    Q.   Is this the e-mail you were referring to?

            6    A.   Yes, it is.

            7    Q.   And what does this e-mail tell you?

            8    A.   The bottom half of the e-mail, you see that -- an

            9    individual name Chong MengTuc is e-mailing Dan Zetzl and

03:39:32   10    several other engineers -- or several other personnel saying

           11    that he needs to file a copyright deposit.             And he is asking

           12    for identification of some parts of the code that don't

           13    contain trade secrets.        So that's in Part 2 here, I need to

           14    find some code that doesn't have trade secrets.

03:39:47   15    Q.   And do you know if any -- if there was a response?

           16    A.   There was.     It's shown on the top half of this e-mail

           17    chain.

           18    Q.   Okay.    Let's take a look at the top half.

           19    A.   So this is a blowup of those first three bullets on the

03:40:05   20    top half.     And you can see here that the generic ergonomic

           21    code, or the Darwin core, as it's called, is one of the parts

           22    that Mr. Zetzl had responded do not contain any propriety

           23    information.

           24    Q.   Who is Mr. Zetzl?

03:40:19   25    A.   That's Dan Zetzl.      He was one of the witnesses that we saw
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 102 of 217 PageID #:61087
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3868

            1    here who testified about the application framework and certain

            2    other trade secrets.       One of Motorola's witnesses.

            3    Q.   Okay.    So he identifies generic ergo code Darwin core as

            4    one of the things that do not contain trade secrets.

03:40:39    5                 What is Darwin core?

            6    A.   Well, again, that's the traffic cop we were talking about

            7    before.    That's the part of the ergonomic layer that performs

            8    the message passings and the queuing of applications to

            9    determine which application is currently active.

03:40:54   10    Q.   How do you know that Darwin core and ergonomic layer are

           11    the same?

           12    A.   Well, we've seen both testimony to that effect in the

           13    depositions, and also in some of their documents that's made

           14    clear.

03:41:07   15    Q.   Now, right above that line it says OSAL.            What's that

           16    OSAL?

           17    A.   That's the operating system abstraction layer.              So that's

           18    a layer that sits right above the operating system and

           19    provides kind of a generic plug capability for different parts

03:41:24   20    of the -- different components of the software to interact

           21    with the services of the operating system.

           22    Q.   So how does this e-mail square with your opinion?

           23    A.   Oh, it seems to support my opinion that there's nothing

           24    really remarkable in the Darwin core code.

03:41:43   25    Q.   Okay.    So does any of the accused copy code relate to the
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 103 of 217 PageID #:61088
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3869

            1    ergonomic layer?

            2    A.   I'm sorry.     Can you say it again?

            3    Q.   Yeah, the code that's accused to have been copied in

            4    Hytera's products, is -- how does that relate to the ergonomic

03:42:06    5    layer?

            6    A.   Well, it includes the library that's used or the code used

            7    to the RAF library, R-A-F.         It includes the -- those ancillary

            8    files I was talking about earlier, most of which were --

            9    indicate they were authored by Y.T. Kok.            And those files

03:42:30   10    provide things like some of the tables of program names and

           11    characteristics that are used to interact with that

           12    application layer.

           13                 And then we also have the accused lines from the

           14    template in the applications and the invocation in the

03:42:47   15    applications of functions from the library.             So if an

           16    application calls a function in that RAF library, that was

           17    something that was accused as copied code.

           18    Q.   So for the ergonomic layer, you identified the RAF library

           19    and some files that relate to RAF; is that right?

03:43:05   20    A.   That's correct.

           21    Q.   Okay.    Now, how -- is the RAF library a small part of what

           22    Motorola claims as trade secret 67?

           23    A.   It is a pretty small part, yes.          It's a small number of

           24    files that are part of the trade secret that are used to make

03:43:41   25    up that RAF library.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 104 of 217 PageID #:61089
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3870

            1    Q.    Who made the RAF library?

            2    A.    Oh, I have a slide, if we can bring that up, that shows

            3    the information about who made it, but that was compiled --

            4    the library was compiled by PE Huang.           That H05178 is PE

03:44:03    5    Huang's Hytera user ID.        And it occurs in a string of

            6    characters that identified the file name that was being used

            7    to build this particular object in the RAF library.

            8    Q.    Is this code from the actual RAF library?

            9    A.    Yeah, this is actually an extract of a part of the human

03:44:21   10    readable portion of that RAF_R9 library.            The RAF library runs

           11    on the R9 processor, so that's why it's seen that way.

           12    Q.    Is this RAF library a part of your four percent

           13    calculation?     Is it wrapped up in the four percent?

           14    A.    Yes, again, I took the line counts for those specific

03:44:42   15    files that Motorola had identified as having been copied to

           16    create this library.       And I added those in when I was

           17    calculating that four percent.

           18    Q.    So for the ergonomic layer, does -- what does accused

           19    really boil down to, the RAF library and the header files for

03:44:59   20    it?

           21    A.    It was in principally the RAF library, the header files,

           22    that handful of files all taken by Y.T. Kok that are used with

           23    the RAF library.      And so it all focuses and centers on this

           24    RAF library.

03:45:14   25               MR. RICHEY:     Jim, will you please bring up previously
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 105 of 217 PageID #:61090
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3871

            1    admitted PTX-628.

            2    BY MR. RICHEY:

            3    Q.   Ms. Frederiksen-Cross, what this exhibit is?

            4    A.   Yes, this is a page out of the document called the RAF

03:45:31    5    concept document, and what the document is, is it shows -- it

            6    provides users to the RAF library with information about the

            7    services that library proceeds -- provides and a little bit of

            8    background so that -- to help them be able to use the library.

            9    Q.   So this describes the RAF.         Does it describe how to make

03:45:54   10    the RAF?

           11    A.   No.   You see here, it -- the diagram, the principal part

           12    of the diagram is focused on the RAF core, but this just tells

           13    you a little bit about what's in that --

           14               THE COURT:     Is this document in evidence?

03:46:07   15               MR. RICHEY:     Yes, it is, Your Honor.

           16               THE COURT:     Is that right?

           17               MR. BROWN:     Yes, it is, Your Honor.

           18               THE COURT:     Proceed.

           19    BY THE WITNESS:

03:46:13   20    A.   So it shows you a little bit about the components that are

           21    in the RAF library, but it doesn't tell you how to build those

           22    components yourself or give you more information really

           23    than -- much more information than you would get from the

           24    header on the template.

03:46:26   25    BY MR. RICHEY:
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 106 of 217 PageID #:61091
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3872

            1    Q.   Does this document explain how to develop any software

            2    beyond just the RAF library?

            3    A.   No, there's not detail specifications in this document for

            4    how to develop any software.         It's just really how to use the

03:46:41    5    RAF library if you're writing an application so that you can

            6    use that library.

            7                MR. RICHEY:    Jim, will you please bring up previously

            8    admitted PTX-640.

            9                THE COURT:    What was the number on the last document?

03:46:58   10                MR. RICHEY:    The last document was PTX-628.

           11                THE COURT:    And it is in evidence?

           12                MR. RICHEY:    It is in evidence, Your Honor.

           13                THE COURT:    All right.     Proceed.

           14                MR. RICHEY:    This next one, PTX-640 is also in

03:47:10   15    evidence.

           16                THE COURT:    Proceed.

           17                MR. RICHEY:    Thank you.

           18    BY MR. RICHEY:

           19    Q.   Ms. Frederiksen-Cross, what is the document on the right,

03:47:18   20    PTX-640?

           21    A.   This is an e-mail from Y.T. Kok to a group of Hytera

           22    application developers sending this RAF concept doc that we

           23    were just looking at.       So Y.T. is sending it out to

           24    application developers so that they can have that information

03:47:41   25    when they develop their applications.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 107 of 217 PageID #:61092
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3873

            1    Q.   And Y.T. Kok, he's one of the former Motorola employees

            2    that worked at Hytera?

            3    A.   That is correct.      Yes.

            4    Q.   And he was in the CPA team; is that right?

03:47:51    5    A.   That is my understanding.

            6    Q.   So when you say he's sending it to app developers, are app

            7    developers part of the CPA team?

            8    A.   No, they were one of the other box silos on the org chart.

            9    Q.   So he's -- he's sending them the document that you said

03:48:08   10    just explains how to use the library; is that right?

           11    A.   That's correct.

           12    Q.   Do you see on this e-mail where it says to study the

           13    document?

           14                 Well, first of all, I'm not sure I asked this.            Just

03:48:20   15    to be clear, the PDF that's shown in the e-mail, the PDF icon,

           16    that is the RAF concept document on the left; is that right?

           17    A.   Yes, we know that from the metadata associated with the

           18    document and the e-mail when we look at the two together.

           19    Q.   Okay.    And Y.T. is telling the members of the application

03:48:39   20    team to study the document on the left?

           21    A.   Right.    He says that in the attached body of the e-mail.

           22    Q.   Well, what does that mean to you?

           23    A.   Well, I think he's directing them to look at this document

           24    to understand a little more about the RAF library so that if

03:48:56   25    they're writing applications that interact with that library,
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 108 of 217 PageID #:61093
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3874

            1    they'll have a better understanding of how to use it.               It's

            2    kind of like a user manual.

            3    Q.    And when you write an app, you plug into the RAF library,

            4    and how does that work?

03:49:11    5    A.    Well, an application will contain what's called a call.

            6    It will be a reference to a function name that's in the

            7    library.    So, for instance, if the library is able to put a

            8    message somewhere in a common area that other parts of the

            9    software look for, you might call the function passing the

03:49:31   10    data for your message so that that message could be put in

           11    that location by the component in RAF.            So the traffic cop

           12    kind of controls some areas of the memory of the computer.

           13    And that would be this message, too, we see right here

           14    specifically that I'm talking about.

03:49:49   15    Q.    All right.    Let's turn to another claimed trade secret,

           16    No. 58, which Motorola calls VRIS.           Can you tell us what VRIS

           17    is?

           18    A.    Yeah, that's the virtual radio interface standard, is what

           19    it stands for.      And it's a collection of services that can be

03:50:08   20    used by various components of the radio that share a common

           21    interface.     So there's a common wrapper around these services.

           22    Anybody who wants to talk to them can use a similar message

           23    format to talk to the services within that group.

           24    Q.    And what kind of services are you talking about?             What are

03:50:26   25    services?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 109 of 217 PageID #:61094
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3875

            1    A.    Well, examples might be to turn on the LED or to turn the

            2    LED off or to interact with the hardware, to play a tone or to

            3    do some other functionality like that that you might need to

            4    do for many different parts of the radio.

03:50:42    5                So, for instance, a user application might want to

            6    turn on an LED in some condition, but you might have another

            7    app that's monitoring your battery use and it might want to

            8    flash that same LED if your battery was running low.               So it's

            9    something that would be common to multiple parts.

03:50:58   10    Q.    So how common are common service layers in computing?

           11    A.    Extremely common.     They've been around for a really long

           12    time.

           13    Q.    Does Hytera have a common services layer?

           14    A.    It actually has a couple of common service layers.

03:51:14   15    There's one that's used generally in the radio functionality,

           16    and then there are other small service areas -- or layers that

           17    are used in other parts of the radio.

           18    Q.    Let's go back to your chart, DSX-3.          And let's look at 58,

           19    which is VRIS.      About how large does Motorola claim its VRIS

03:51:40   20    layer is?

           21    A.    The file that's been identified here at trial contain

           22    2,085 source code files.

           23    Q.    And how many files does Motorola contend were copied by

           24    it?

03:51:56   25    A.    Motorola contends that 16 of those files have at least
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 110 of 217 PageID #:61095
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3876

            1    some code that was copied into Hytera code.

            2    Q.   In your opinion, is Hytera using Motorola's VRIS?

            3    A.   In my opinion, they're not.         The services themselves are

            4    different and are not accused.          You know, even where they have

03:52:16    5    services that perform a similar function, like turning the LED

            6    on or playing a tone, the services themselves are not accused.

            7                What is accused is some of the data structures that

            8    are used in that message passing that allows messages to come

            9    into that service layer or to go out from services to other

03:52:35   10    services.

           11    Q.   So what is -- Professor Wicker, what has he alleged is

           12    copied here?

           13    A.   He points primarily to data structures that are related to

           14    that messaging functionality.         So the specific way that those

03:52:48   15    messages are formatted.        You know, this is the three or four

           16    pieces of data that you are going to put into a message, and

           17    then you'll have a payload that is the actual content that's

           18    destined to whichever service or function receives that

           19    message.

03:53:04   20    Q.   And can you give us a sense of how many lines are accused

           21    of having been copied?

           22    A.   It's a pretty small number.         I think it's in the

           23    neighborhood of 200 lines total.

           24    Q.   Can you give us a sense of how large Hytera's RaPIS is?

03:53:20   25    A.   It's tens of thousands of lines of code.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 111 of 217 PageID #:61096
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3877

            1    Q.   So out of tens of thousands of lines of code, Motorola is

            2    focused on about 200?

            3    A.   That's correct.

            4    Q.   What do those 200 lines relate to?

03:53:35    5    A.   Again, we were just talking about those message

            6    structures.     So they're largely related to the commands in --

            7    to the format of the message structure and also to a list of

            8    values that just give common functional names.

            9                 So, for instance, the one on the keyboard might be

03:53:50   10    named keyboard one and the two might be named keyboard two.

           11    So some common functional names that are assigned to some of

           12    the elements that might be a part of that messaging.

           13    Q.   Does anything in the 200 lines, in your opinion, explain

           14    how to write a common services layer?

03:54:08   15    A.   No, it just provides the format of that message header.

           16    Q.   Okay.    All right.    Let's turn to previously admitted

           17    PTX-1866-B.     I'd like to go to Page 3, Lines 90 through 108.

           18                 Ms. Frederiksen-Cross, can you tell us what this is?

           19    A.   Yeah, this is probably the main message structure that's

03:54:42   20    responsible for most of Motorola's accusations with respect to

           21    this VRIS trade secret.

           22                 THE COURT:    Can you identify the exhibit by number?

           23                 MR. RICHEY:   Yes.    PTX-1866-B.

           24                 THE COURT:    Proceed.

03:54:58   25                 MR. RICHEY:   Jim, can we also bring up previously
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 112 of 217 PageID #:61097
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3878

            1    admitted DTX-3701.

            2    BY MR. RICHEY:

            3    Q.   And what is DTX-3701, Ms. Frederiksen-Cross?

            4    A.   3701 is a Motorola patent that's titled "Method of

03:55:39    5    Communication Between and Within Virtual Radio Interface

            6    Standard Layers."

            7               So it's one of several of Motorola's patents relating

            8    to the VRIS technology.

            9    Q.   And is VRIS discussed in this expired Motorola patent?

03:56:04   10    A.   It is, yes, and that's --

           11               THE COURT:     Do you claim expertise in the area of

           12    patents?

           13               THE WITNESS:     No, Your Honor.       I was only going to

           14    show --

03:56:11   15               THE COURT:     Do you claim expertise in the area of

           16    patents?

           17               THE WITNESS:     I work with them regularly.

           18               THE COURT:     Do you claim expertise within the area of

           19    the patents?     Can you give me a "yes" or "no" answer?

03:56:20   20               THE WITNESS:     I don't know what you're actually

           21    asking.    Can you --

           22               THE COURT:     You don't understand that question?

           23               THE WITNESS:     I don't, Coun- -- or, Your Honor, I

           24    don't.

03:56:26   25               THE COURT:     Well, let me ask it again.         Do you claim
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 113 of 217 PageID #:61098
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3879

            1    expertise in the area of patents?

            2               THE WITNESS:     I have expertise in the specific area

            3    of reading them and matching them to source code in order to

            4    evaluate whether or not source code practices --

03:56:41    5               THE COURT:     All right.     The witness is not qualified

            6    in terms of Rule 402 to testify with special knowledge in the

            7    area of patents.

            8    BY MR. RICHEY:

            9    Q.   So just to be clear --

03:56:56   10               THE COURT:     It's clear.     Move on to something else.

           11    BY MR. RICHEY:

           12    Q.   Let's turn to previously admitted PTX-480.             I would like

           13    to go to Page 6, specifically.          You know what, I'll skip this

           14    as well.

03:57:39   15               THE COURT:     It's not skipping.       It's compliance with

           16    the Court's order.

           17               MR. RICHEY:     Yes, Your Honor.

           18    BY MR. RICHEY:

           19    Q.   So beyond the 200 lines that you've discussed, the 200 or

03:57:55   20    so source code lines that Professor Wicker has alleged were

           21    copied, does he allege that Hytera used anything else in

           22    developing its common services layer?

           23    A.   No, not with respect to that Motorola code that was

           24    identified as pertaining to those directories.              The one

03:58:17   25    carveout would be there's a small -- a very small -- let me
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 114 of 217 PageID #:61099
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3880

            1    just clarify what I said.

            2                 There's a small amount of code that's used to pass

            3    message to other layers, but beyond that, no.              So, for

            4    instance, that VRIS layer contains a little bit of information

03:58:33    5    to pass information down to the hardware layer.

            6    Q.   Does Professor Wicker rely on any documentation related to

            7    RaPIS or the common services layer?

            8    A.   Yes, he does.

            9    Q.   And can you tell us what he relies on?

03:58:49   10    A.   It's a document that describes some of the messages and

           11    some of the operation of interaction with that VRIS layer.

           12                 MR. RICHEY:   Okay.    Jim, would you please bring up

           13    previously admitted PTX-480.

           14    BY MR. RICHEY:

03:59:17   15    Q.   Is this the document that you were referring to?

           16    A.   Yes.

           17    Q.   Okay.    Now, is there anything in particular that Professor

           18    Wicker points to in this document?

           19    A.   Yes, there is.      And it might be helpful if we went to the

03:59:40   20    English translation of the document, which is on the end, I

           21    think.    But there is -- I believe it was a diagram that he

           22    pointed to in this specific document.

           23    Q.   Is this the English portion you were referring to?

           24    A.   Yes.

04:00:07   25    Q.   Okay.    And what is -- what does this document show?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 115 of 217 PageID #:61100
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3881

            1    A.   This is just a very high-level depiction of a common

            2    programming concept called an event dispatcher.              And an event

            3    dispatcher is the way that a program -- for instance, if you

            4    had a task that wanted to receive a message -- can interact

04:00:32    5    with other tasks that want to send messages.

            6               So the event dispatcher is really the mail delivery

            7    guy who hands those messages out to the other services that

            8    have subscribed to that particular message.

            9               A simple example, an application might want to know

04:00:51   10    if a button had been pressed.         So that message would need to

           11    be passed up from the underlying hardware layer through the

           12    services layer that interacts with the -- that specific

           13    hardware, and then it would pass that up to the traffic cop on

           14    the application layer to say, hey, a message has been pressed.

04:01:10   15    Q.   Now, does this explain how to implement an event

           16    dispatcher?

           17    A.   No, it does not.      It just shows a common depiction, very

           18    similar to many diagrams I've seen before, of what the event

           19    dispatcher does.

04:01:25   20    Q.   Is there anything new or novel about an event dispatcher?

           21    A.   No, they've been around at least as long as I've been in

           22    programming.

           23    Q.   All right.     Does this document provide any -- does it add

           24    anything to -- does it do anything beyond the four percent of

04:01:50   25    the code that's alleged to have been copied?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 116 of 217 PageID #:61101
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3882

            1    A.   No, this document wouldn't add anything additional

            2    understanding beyond that.

            3    Q.   Okay.    Now, did Professor Wicker testify about how long it

            4    did take Hytera to develop its RaPIS?

04:02:06    5    A.   He did.

            6    Q.   And do you recall about how long he said it would take?

            7    A.   I believe it was on the order of four or six months.                  I

            8    have a slide that would refresh my recollection about that.                    I

            9    think it was right around October 31st that he said the work

04:02:29   10    was completed.

           11                 MR. RICHEY:   Jim, could you bring up, please,

           12    DDX-20-20.

           13    BY MR. RICHEY:

           14    Q.   So Professor Wicker contended that Hytera developed its

04:02:51   15    RaPIS too quickly and, therefore, must have copied.               Do you

           16    agree with that assessment?

           17    A.   Oh, no, that is not what the evidence I have reviewed

           18    shows me.

           19    Q.   What does that evidence review show you?

04:03:02   20    A.   Well, as I can illustrate using this slide, what this

           21    slide represents is the change activity in Hytera's revision

           22    control system for those specific components that Motorola has

           23    identified as its RaPIS software.

           24                 And if you look at this, the revision control first

04:03:25   25    started being used towards the end of 2008.             So that's when
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 117 of 217 PageID #:61102
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3883

            1    the check-ins begin.

            2                Dr. Wicker's alleged four-month period that he

            3    identified ends October 31st, 2008.           But as you can see, there

            4    was substantial continued development up until the point in

04:03:44    5    early 2010 where Hytera made its launch.            So this tells me

            6    that RaPIS was not developed in that very short period of

            7    time, but, rather, underwent substantial continued development

            8    from 2008 at least until that point early in 2010 when Hytera

            9    launched its first version of the radio.

04:04:06   10    Q.   And that period you're talking about after Professor

           11    Wicker said development was done to when Hytera launched,

           12    that's in this area between the red and the dashed lines?

           13    A.   Right, that's correct.        It's approximately a year and a

           14    half.

04:04:22   15    Q.   A year and a half?

           16    A.   Approximately, yeah.

           17    Q.   And then did Hytera continue to develop its layer, RaPIS

           18    layer after launch?

           19    A.   Yeah, as you can see from the remainder of this chart on

04:04:36   20    the other side of the dashed line, they have continued as they

           21    add new services or add new functionalities to build their

           22    RaPIS layer out.      And you can see that by the number of

           23    changes going on in their revision history.

           24    Q.   Now, do you recall how many services Hytera had when it

04:04:53   25    launched?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 118 of 217 PageID #:61103
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3884

            1    A.   I believe there were five.         I think four of those were in

            2    the RaPIS layer and one was in one of those other layers.

            3    Q.   And do you remember -- do you know roughly how many

            4    services Motorola had?

04:05:07    5    A.   At that time, there were more than a dozen, I believe.

            6    Q.   So Hytera had less than half of the services that Motorola

            7    had initially; is that right?

            8    A.   On its initial launch, that is correct.            Yes.

            9    Q.   So is --

04:05:34   10    A.   And just to be clear --

           11    Q.   Go ahead.

           12    A.   -- in case I have not left a clear record with my answer,

           13    the services themselves are not accused.            It's only that

           14    little thin interface layer that allows you to pass messages

04:05:48   15    through to the services.

           16    Q.   Now, is RaPIS the entirety of Hytera's common services

           17    layer?

           18    A.   It's a set of services that are wrapped there, but there

           19    are other services within Hytera that, as I mentioned before,

04:06:15   20    are in their own little sublayers elsewhere in the -- in

           21    Hytera code.

           22    Q.   So what do all these facts tell you as to whether or not

           23    Hytera had a completed RaPIS layer on October 31st, 2008, as

           24    Professor Wicker has alleged?

04:06:38   25    A.   It does not appear to me that that was the case.              It
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 119 of 217 PageID #:61104
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3885

            1    appears to me that they continue to develop that throughout

            2    2009.

            3    Q.     And having reviewed Hytera's code, in your opinion, did

            4    Hytera develop a common services layer based on Motorola's

04:06:55    5    code?

            6    A.     The services themselves are clearly not based on

            7    Motorola's code.      They're very different in a way that they're

            8    structured -- some of them aren't even services that Motorola

            9    has.    And the actual code itself is very different.             The

04:07:09   10    approach to the code is very different.

           11    Q.     All right.   Let's turn to another trade secret claim.

           12    No. 51, the ROS, OSAL, LOSAL.         Can you tell us what this trade

           13    secret is generally?

           14    A.     Oh, yes, this trade secret claims Motorola's radio

04:07:30   15    operating system, the operating system abstraction layer,

           16    that's that universal plug that let's other things talk to it,

           17    and what's called LOSAL, which is also a set of plugs that

           18    allow it to be adapted to it with some of their legacy code.

           19    Q.     So let's break that down a bit.        First of all, what's an

04:07:50   20    operating system?

           21    A.     An operating system provides some of the basic resource

           22    scheduling functions in a computer.           So, for instance, the

           23    allocation of memory and processing cycles to a job that's

           24    running on that computer.

04:08:05   25    Q.     And can you tell us what operating system Motorola's
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 120 of 217 PageID #:61105
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3886

            1    radios use?

            2    A.   They use an operating system from Mentor Graphics called

            3    Nucleus.

            4    Q.   Do Hytera's radios have an operating system?

04:08:19    5    A.   They have two.

            6    Q.   Can you tell us what they are?

            7    A.   Yeah, the host processor runs Nucleus, and then the DSP

            8    runs a different operating system that's provided by Texas

            9    Instruments.

04:08:34   10    Q.   So Motorola uses Nucleus, Hytera uses Nucleus plus a TI

           11    BIOS, so two operating systems, right?

           12    A.   On the specific products that we're talking about here,

           13    that's correct.

           14    Q.   So they both do use a Mentor Graphics operating system, at

04:08:51   15    least in part?

           16    A.   That's correct.

           17    Q.   Is there anything wrong with two companies buying an

           18    operating system from a third party?

           19    A.   No.    It's more common to buy one than to write one

04:09:03   20    yourself.

           21    Q.   Now, is an operating system required?

           22    A.   No, you can write your program to handle those functions

           23    that are provided by an operating system.            And sometimes

           24    that's done, for instance, to save cost or to save on the

04:09:20   25    footprint of the software, to reduce the resources so you
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 121 of 217 PageID #:61106
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3887

            1    don't have multiple layers, the operating system layer and

            2    your program layer.       But you don't have to have it if you want

            3    to go to the trouble of writing those functions yourself.

            4    Q.   So the other part of this trade secret was OSAL, operating

04:09:37    5    system abstraction layer.        What's an operating system

            6    abstraction layer?

            7    A.   If you think of the functions that an operating system

            8    provides and you wanted to provide some alternate name for

            9    them, for example, that's just a generic name, you could write

04:09:52   10    a little thin layer of code that essentially would rename

           11    those operating system functionalities and let any program or

           12    component that wanted to talk to the operating system use that

           13    generic name.

           14               And the reason you might do that is so if at some

04:10:10   15    future point in time you wanted to change to a different

           16    operating system, maybe you're changing hardware and it needs

           17    a different operating system, you wouldn't have to write

           18    anything above that line again.

           19    Q.   How long have operating systems and abstraction layers

04:10:23   20    been around?

           21    A.   I think probably about as long as I have.             Certainly they

           22    were -- had been used for decades by the time I started

           23    programming.

           24    Q.   Is there any benefit to having an abstraction layer?

04:10:34   25    A.   There are tradeoffs like with any other design choice.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 122 of 217 PageID #:61107
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3888

            1    The abstraction layer gives you some flexibility for

            2    future-anticipated changes or potential changes or it allows

            3    you to adapt.     If you've put in a new operating system and you

            4    have to adapt it to take commands from some legacy code that

04:10:56    5    was formatting its commands slightly different or using

            6    different command words, you can write that shim to go between

            7    the operating system and the rest of the system to provide

            8    that abstraction.      So it's an advantage in that sense.

            9               You know, the tradeoff is that, again, it's more code

04:11:11   10    that you have to pass through.          So it makes things run just a

           11    tiny bit slower and, you know, maybe use a little bit more

           12    memory resource or a little bit more processing resource.

           13    Q.   Now, are OS abstraction layers difficult to develop?

           14    A.   No, they're a little bit on the tedious side sometimes,

04:11:27   15    but they're not difficult.         You know, and that's because you

           16    have to look at all of the commands that whatever is above

           17    them might want to abstract and make sure you've got them all

           18    and rename them and characterize them properly.

           19    Q.   Now, the third part, the last part of this trade secret is

04:11:43   20    LOSAL.    What's a LOSAL?

           21    A.   That's Motorola's term for its legacy operating system

           22    abstraction layer.       And, again, because Motorola had

           23    preexisting products that had been written, you know, with a

           24    slightly different design at the time they were written, this

04:12:00   25    LOSAL sits as a shim between those products and the operating
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 123 of 217 PageID #:61108
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3889

            1    system to make the necessary translations and commands and

            2    data that's passed back and forth.           So it's another plug

            3    layer.

            4    Q.   Is there any accusation that Hytera is using LOSAL?

04:12:17    5    A.   No, Hytera didn't have any legacy code to need a LOSAL

            6    for, so it's not using LOSAL.

            7    Q.   Okay.    Is Hytera using an abstraction layer at all?

            8    A.   They do have an abstraction layer over their operating

            9    system, yes.

04:12:30   10    Q.   Can you tell us what it's called?

           11    A.   They call their abstraction layer ROSAL, radio operating

           12    system abstraction layer.

           13    Q.   Let's turn back to your chart, DSX-3.

           14                 Can you tell us, how large is the code that Motorola

04:12:47   15    claims as its trade secret 51?

           16    A.   That was the file cited in the slides related to ROS and

           17    OSAL.    There are 1,769 files claimed in that trade secret.

           18    Q.   And how many files does Motorola allege are copied in

           19    Hytera products?

04:13:11   20    A.   They allege that Hytera copied one of those files.

           21    Q.   And what's your opinion on that one file, if anything?

           22    A.   Having looked at the content in it, I -- I don't think

           23    that this is really the case where that file is accurately

           24    characterized as a copied file.          It's very basic data

04:13:34   25    structures and components that you would expect pretty much
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 124 of 217 PageID #:61109
                                       Frederiksen-Cross - direct by Rickey
                                                                                            3890

            1    any programmer to write in that way.

            2    Q.     Well -- and this one file, is that related to Nucleus at

            3    all?

            4    A.     It is, yes.    Wait a minute.      I would want to refresh my

04:13:57    5    recollection before I answer that with respect to this

            6    specific file.       I don't remember the name of this file or

            7    which of the paths it was in.

            8    Q.     Okay.    We can -- I'll come back to that, then, in a

            9    second.

04:14:10   10    A.     Okay.

           11                   THE COURT:   Are you saying you want to change your

           12    answer?

           13                   THE WITNESS:   I'm saying that I --

           14                   THE COURT:   Are you saying you want to change your

04:14:15   15    answer?

           16                   THE WITNESS:   I may want to change my answer.

           17                   THE COURT:   You may change your answer.

           18                   THE WITNESS:   I can't change it --

           19                   THE COURT:   You may change your answer.

04:14:22   20                   THE WITNESS:   Okay.   Thank you, Your Honor.

           21                   THE COURT:   Go ahead.   Change it.

           22    BY THE WITNESS:

           23    A.     My answer is, I'm not sure as I sit here without looking

           24    at the file path name.         I don't recall the name of this

04:14:34   25    specific file.
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 125 of 217 PageID #:61110
                                        Frederiksen-Cross - direct by Rickey
                                                                                            3891

            1                 THE COURT:     All right.     Proceed.

            2                 You may refresh the recollection of the witness if

            3    you choose to do so.

            4                 MR. RICHEY:     Just one second, Your Honor.

04:15:13    5    BY MR. RICHEY:

            6    Q.   Is there anything in particular that might refresh your

            7    recollection?

            8    A.   Seeing the name of the file or the path of the file would

            9    refresh my recollection.

04:15:21   10                 THE COURT:     You may ask a leading question to move

           11    things along.

           12    BY MR. RICHEY:

           13    Q.   Okay.    Would you turn, please, to DSX 4.

           14    A.   T, as in Tango.

04:15:34   15    Q.   D, as in Delta.        Delta, Sierra, X-ray.

           16                 Page 2.

           17    A.   Counsel, thank you.

           18                 So the particular file at issue in this accusation

           19    actually belongs to a different trade secret.                 It's not a part

04:16:01   20    of the -- it is a part of the abstraction layer, but it lies

           21    at an interface there.

           22    Q.   Okay.    So when Professor Wicker testified, did he compare

           23    any actual source code relating to the operating system and

           24    the abstraction layer for Hytera's and Motorola's products?

04:16:35   25    A.   I'm sorry.     Could you ask that again?
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 126 of 217 PageID #:61111
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3892

            1    Q.   Sure.

            2                 When Professor Wicker testified, did he identify or

            3    did he compare any actual source code for Hytera's and

            4    Motorola's products?

04:16:48    5    A.   With respect to these trade secrets?

            6    Q.   Right.

            7    A.   No, he did not.

            8    Q.   Okay.    If he didn't compare any source code, what did he

            9    compare?

04:16:58   10    A.   Oh, he used a document that had the names of some of the

           11    functionalities that are provided by the ROSAL layer and

           12    compared those names to functionalities that are provided by

           13    Motorola's ROSAL layer.

           14    Q.   All right.

04:17:14   15                 MR. RICHEY:   Jim, would you please bring up

           16    previously admitted PTX-839, Page 57.

           17    BY MR. RICHEY:

           18    Q.   Now, do you recall Professor Wicker discussing the figure

           19    shown on Page 57?

04:17:42   20    A.   Yes, I do.

           21    Q.   And how did Professor Wicker identify the trade secret 51?

           22    A.   He basically drew a line here above the POSIX and said

           23    that what was above that line was a part of the trade secret

           24    and what was below it was not.

04:18:06   25    Q.   And the Nucleus that's shown here, that's the operating
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 127 of 217 PageID #:61112
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3893

            1    system?

            2    A.   That's correct.

            3    Q.   Now, in your opinion, did any of the employees that came

            4    from Motorola copy any of the ROSAL code for Motorola?

04:18:28    5    A.   In my opinion, they did not, as defined by Dr. Wicker

            6    during his testimony.

            7    Q.   So did you find that Hytera's and Motorola's abstraction

            8    layers were the same?

            9    A.   No, they're very different.         Again, the way the code is

04:18:51   10    written and the actual content of the code is very different.

           11    The only thing they share is really that high-level concept of

           12    providing an abstraction layer.

           13    Q.   Can you explain how they're different?

           14    A.   Yes.   The code is stylistically different.            It's

04:19:08   15    quantitatively different.        And when you look at the files side

           16    by side, they don't bear any similarity with respect to the

           17    way the code is written beyond the bare minimum of the fact

           18    that they do have data structures and do do conversions to

           19    pass messages between these layers.

04:19:27   20    Q.   And Nucleus, you said, was Motorola's operating system,

           21    right?

           22    A.   It's a publicly available operating system that's used by

           23    both Motorola and Hytera.

           24    Q.   But Hytera also uses a second operating system?

04:19:41   25    A.   That's correct.      They also use a Texas Instruments
       Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 128 of 217 PageID #:61113
                                     Frederiksen-Cross - direct by Rickey
                                                                                            3894

            1    operating system in their other chip.

            2    Q.   So how does that affect Hytera's OSAL?

            3    A.   Well, the -- Hytera's OSAL deals principally with the

            4    Nucleus operating system.         That separate operating system

04:20:04    5    abstraction layer that I talked about is a -- also deals with

            6    an operating system, but it deals with TI.             So the abstraction

            7    layer's within Hytera's code span those two processors and

            8    deal with multiple operating systems.

            9    Q.   Well -- and Motorola's doesn't deal with the Texas

04:20:22   10    Instruments operating system at all, does it?

           11    A.   Not as defined by Motorola and by Dr. Wicker.

           12    Q.   Okay.    So earlier you mentioned that Professor Wicker

           13    pointed to function names and a specification; is that right?

           14    A.   That's correct.

04:20:42   15    Q.   Can you turn in your binder to PTX-1072.

           16                 MR. RICHEY:    Jim, can you bring that up.

           17                 THE WITNESS:    I may have misheard you.        You said

           18    PTX-1072?

           19    BY MR. RICHEY:

04:21:01   20    Q.   Yeah, I think we actually have it pulled up here.

           21    A.   Okay.

           22    Q.   Is this the ROSAL specification you were discussing?

           23    A.   That's correct.       Yes.

           24    Q.   All right.     And did Y.T. Kok write this specification?

04:21:17   25    A.   Yes, he did.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 129 of 217 PageID #:61114
                              Frederiksen-Cross - direct by Rickey
                                                                                     3895

     1    Q.   Now, was some of this document copied from Motorola?

     2    A.   I believe that there was some content in this document

     3    that was copied from the Motorola document, yes.

     4    Q.   Does any of the content that you believe was copied, was

     5    any of that -- does any of that explain how to make a ROSAL?

     6    A.   No, it identifies the function names that were used in

     7    Motorola's ROSAL.

     8    Q.   And the function names, do the function names listed in

     9    this specification include any of the code for the functions?

    10    A.   Only with respect to a little bit of sample code and how

    11    they could be called, but not the code for the functions

    12    themselves.

    13    Q.   Now, did Professor Wicker compare the --

    14               THE COURT:     Before we move on, what is the date of

    15    the document?     To give the jury some time perspective here,

    16    what is the date of this exhibit?

    17               THE WITNESS:     It is August 5th --

    18               THE COURT:     Counsel --

    19               THE WITNESS:     -- 2008.     Sorry.

    20               THE COURT:     -- you may inquire to establish the date

    21    of the document.

    22    BY MR. RICHEY:

    23    Q.   Ms. Frederiksen-Cross, what's the date of this document?

    24    A.   August 5th, 2008.

    25    Q.   And you had mentioned that there were function names
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 130 of 217 PageID #:61115
                              Frederiksen-Cross - direct by Rickey
                                                                                     3896

     1    listed in the document.        Did Professor Wicker compare any of

     2    the underlying code of the functions to anything in Motorola?

     3    A.   Not as far as I can tell from his report and testimony.

     4    It looks like he just focused on the names.

     5    Q.   And what Professor Wicker -- what Professor Wicker had

     6    pointed to in this specification, did you include that in your

     7    four percent?

     8    A.   Not the specification per se.         Had there been any of those

     9    lines of code using those names accused, I would have included

    10    those lines of code, but the -- I didn't include documents in

    11    my four percent.      I included the actual code.

    12    Q.   Okay.    All right.    Let's go to your next slide, DDX --

    13    well, before that, does anything in this document inform how

    14    to write the rest of the 96 percent of Hytera's code?

    15    A.   No, it does not.

    16                 THE COURT:    How many pages are in this document?

    17                 MR. RICHEY:   This document?      I think it's -- could I

    18    have the last page?

    19                 THE COURT:    You say it is --

    20                 MR. RICHEY:   86.    Yes, your Honor this is previously

    21    admitted.

    22                 THE COURT:    All right.    It consists of 86 pages?

    23                 MR. RICHEY:   Yes.

    24                 THE COURT:    All right.    Proceed.

    25                 The witness gave her answer to your question, but
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 131 of 217 PageID #:61116
                              Frederiksen-Cross - direct by Rickey
                                                                                     3897

     1    it's an 86-page document.

     2    BY MR. RICHEY:

     3    Q.   Let's go to your next slide, DDX-20-24.            And what are you

     4    depicting in this slide?

     5    A.   Well, as with the previous slide that looks similar to

     6    this, I have gone through Hytera's revision control history to

     7    identify when changes were made to the Hytera software that

     8    provides its ROSAL functionality.          And so you can see again

     9    that starts in 2008 and goes right up to just before the first

    10    Hytera radio product was delivered in 2010.             So, again, just

    11    shy of a two years' history in development.

    12    Q.   So Hytera spent years developing its ROSAL?

    13    A.   That's correct, based on the evidence that I've seen in

    14    the code.

    15    Q.   And if Hytera had copied from Motorola, what would you

    16    expect this chart to look like?

    17    A.   Probably one or two bars, and then pretty much flat line

    18    after that.

    19    Q.   So one or two bars, say, over here, and then just flat?

    20    A.   Correct.

    21    Q.   All right.     I'd like to turn to Motorola's claimed trade

    22    secret No. 21, which it calls XCMP.           Can you tell us at a high

    23    level what a -- what XCMP is?

    24    A.   Yes.   XCMP is a command protocol that's used within the

    25    radio to communicate, for instance, to external devices like
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 132 of 217 PageID #:61117
                              Frederiksen-Cross - direct by Rickey
                                                                                     3898

     1    keyboards and speakers.        And what a command protocol is, is it

     2    spells out the format of the messages that are exchanged and

     3    the content of those messages, so what messages are valid,

     4    what -- and how a device could respond to those messages.

     5    Q.   Are command protocols common in the computing industry?

     6    A.   Yes, I have written them myself.

     7    Q.   Okay.    Let's go to DSX-3.

     8                 And for XCMP 21, how many files does Motorola claim

     9    make up its trade secret, claim trade secret?

    10    A.   For XCMP, Motorola claims 495 files constitute its XCMP

    11    trade secret.

    12    Q.   And how many files does Motorola allege were copied?

    13    A.   In Wicker's Exhibit C and D, he identified one file from

    14    those directories that he alleges Hytera copied some code

    15    from.

    16    Q.   Thank you.     When he testified, didn't Professor Wicker

    17    point to some other files?

    18    A.   He pointed to a couple other files related to this same

    19    functionality.      They weren't identified in his Exhibit C and

    20    D, but I think two of them were mentioned in his report and

    21    there may have been a third that he brought up during

    22    testimony.

    23    Q.   And it was just a few lines in each file; is that right?

    24    A.   That's correct.      Just a very small grouping of lines.

    25    Q.   Now, does Hytera have a command protocol?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 133 of 217 PageID #:61118
                              Frederiksen-Cross - direct by Rickey
                                                                                     3899

     1    A.   They do.

     2    Q.   What does Hytera call its command protocol?

     3    A.   RCMP, radio command management protocol.

     4    Q.   And can you tell us about how many lines are accused in

     5    Hytera's HRCP?

     6    A.   In the HRCP code, it's less than 200 lines accused.               It's

     7    a small amount of code that's been identified.              I don't

     8    remember the exact number, but it's on that order, between a

     9    hundred and 200.

    10                THE COURT:    It's between 100 and 200?

    11                THE WITNESS:    Yes.

    12                MR. RICHEY:    All right.     Jim, would you please bring

    13    up PDX-8.263.

    14    BY MR. RICHEY:

    15    Q.   Ms. Frederiksen-Cross, can you tell us what this is?

    16    A.   This is one of Professor Wicker's slides where he

    17    identified some code that he said was common, a chunk of code

    18    that he said was common between Motorola's xcmp_common_def.h.

    19    and two of Hytera's files, hrcp_common.h and hrcpp.h.

    20                And I should have made clear when I answered your

    21    previous question about how many lines.            Those aren't 200

    22    lines continuously but little spots of lines here and there in

    23    the code.

    24    Q.   Now, is this the bulk of what Mr. -- or Professor Wicker

    25    is pointing to in Hytera's HRCP?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 134 of 217 PageID #:61119
                               Frederiksen-Cross - direct by Rickey
                                                                                     3900

     1    A.    This is probably the largest group of lines that he points

     2    to as a contiguous set of lines, yes.           And it's one of the

     3    most frequently accused.

     4    Q.    Now, I see these asterisks down here.          What are those?

     5    A.    Well, in presenting this grouping, Dr. Wicker chopped off

     6    part of the code that was in that grouping.             So up until the

     7    asterisk, he starts at the top of this particular data

     8    structure, and then he chops some things out.               And then the

     9    last line is the last line of this particular data structure.

    10    Q.    So have you looked at these blocks of code without the

    11    parts chopped out by Professor Wicker?

    12    A.    I have, yes.

    13               MR. RICHEY:     Jim, would you please go to DDX-20.26.

    14    BY MR. RICHEY:

    15    Q.    And what is this?

    16    A.    This is the two blocks as they were presented by

    17    Dr. Wicker on his previous slide.

    18    Q.    But you prepared these?

    19    A.    Well, I copied them out of his slide, actually.

    20    Q.    All right.    And what do the -- what does the code look

    21    like if the portions Professor Wicker chopped out are put back

    22    in?

    23    A.    If we go to my next slide, I can show you.             And, again,

    24    remember, this is just a part of this file, but it was the

    25    part that he accused specifically.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 135 of 217 PageID #:61120
                              Frederiksen-Cross - direct by Rickey
                                                                                     3901

     1    Q.   So these are the same two files and the same two

     2    structures that Professor Wicker discussed that were in those

     3    slides we just looked at?

     4    A.   Right.    Both of these represent result codes that might be

     5    considered by the respective protocols from devices they're

     6    communicating with.

     7                 On the left you see the list of Motorola's result

     8    codes, and on the right you see the list of Hytera's result

     9    codes.

    10    Q.   So from the squiggly bracket -- or what do squiggly

    11    brackets mean?

    12    A.   Okay.    This is a particular type of data structure called

    13    an enum.     That's just a fancy programming way of saying it's a

    14    list of stuff.

    15                 And so this is a list of the names of things and the

    16    associated value.      And the list is contained between those two

    17    squiggly brackets.

    18    Q.   So this is Hytera's list, and this is Motorola's list; is

    19    that right?

    20    A.   That's correct, yes.

    21    Q.   Okay.    The first two entries, success and failure, would

    22    you expect to see those in a command control?

    23    A.   I would expect to see those in a command control protocol

    24    because if you're telling a device to do something, it has to

    25    be able to acknowledge whether it was successfully able to do
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 136 of 217 PageID #:61121
                              Frederiksen-Cross - direct by Rickey
                                                                                     3902

     1    it.   That's very common.       And more often than not I've seen

     2    them with success having the value of zero and failure having

     3    the value of one.      You could reverse those.         There's not

     4    anything magic with the numbers, but typically was everything

     5    okay, that's a zero.       Was there some problem, that's some

     6    value other than zero.

     7    Q.    So looking at the two pieces of code in their entirety,

     8    what does that tell you?

     9    A.    Well, a couple of things.       First of all, that the entire

    10    structures are not the same.         It also tells me that the five

    11    things he has identified in these structures:              Was the process

    12    successful?     Was it a failure?       Was there something wrong

    13    about the mode?      Was there something wrong about the

    14    parameters passed?       And was the operations supported by the

    15    device you asked to perform the operation?

    16               Those are really super common things that I have seen

    17    in most command protocols because those are kind of the core

    18    set of things that a device might want to respond back.

    19               Now, in both cases, Hytera and Motorola have been

    20    embellished on that of course to add their own special

    21    nuances.

    22               The other thing I would observe here is I think that

    23    Professor Wicker did his matching based on what Motorola and

    24    Hytera had named things and not what their function was.                   So,

    25    for instance, where you see operation not supported on the
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 137 of 217 PageID #:61122
                              Frederiksen-Cross - direct by Rickey
                                                                                     3903

     1    right or op code not supported on the left, it probably would

     2    have been more correct to map Motorola's op code not supported

     3    to Hytera's op code invalid.         The thing he actually mapped it

     4    to has a different function.         It has a function that's related

     5    to testing and tuning, but not specifically to its normal

     6    device protocols.      So it appears there's a little bit of a

     7    mismatch there as well.

     8    Q.   So that (indicating) is not that (indicating).              Is that

     9    what you're saying?

    10    A.   That's correct, yes.

    11    Q.   Okay.

    12    A.   This upward not supported is not this.            Your line is a

    13    little ambiguous.

    14    Q.   Thank you.     Thank you.

    15                 Did Professor Wicker testify about how long it took

    16    Hytera to develop its HRCP?

    17    A.   Yes, I believe he testified that that was seven weeks.

    18    Q.   And was that accurate?

    19    A.   It does not appear to be, again, based on the evidence I

    20    see in the code in the revision history.

    21    Q.   Go to the next line, please.

    22                 Can you explain to us what professor -- what part of

    23    this timeline is the timeline that Professor Wicker pointed to

    24    for how long it took Hytera to develop HRCP?

    25    A.   It is approximately this column that I've highlighted in
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 138 of 217 PageID #:61123
                               Frederiksen-Cross - direct by Rickey
                                                                                     3904

     1    red.    That's about a seven-week period during the time

     2    interval he identified.

     3    Q.     And all of these bars, 57, 152, 42, does that represent

     4    development of Hytera's HRCP?

     5    A.     Yes.   These bars, the first three, represent development

     6    that took place before that seven-week time period.               And then

     7    following that, up until the dashed line, you see additional

     8    development took place after that time period.

     9                  THE COURT:    What is the time period, the seven-week

    10    time period on the calendar?

    11                  THE WITNESS:    It is seven weeks that were in, I

    12    believe, the -- right around the time frame of May 2009 was

    13    the ending period.         So backing up seven weeks from that that

    14    he had identified.

    15                  THE COURT:    That would be when?

    16                  THE WITNESS:    If my recollection is correct, it was

    17    mid-April through about the end of May -- or the second week

    18    of April through the end of May.

    19                  THE COURT:    Of what year?

    20                  THE WITNESS:    Of 2009 when he alleged that

    21    development took place.

    22                  THE COURT:    That's a seven-week period that you refer

    23    to?

    24                  THE WITNESS:    Yes, when I say --

    25                  THE COURT:    And is depicted in your chart?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 139 of 217 PageID #:61124
                              Frederiksen-Cross - direct by Rickey
                                                                                     3905

     1                THE WITNESS:    That is correct.

     2                THE COURT:    Proceed.

     3                THE WITNESS:    The red line.

     4    BY MR. RICHEY:

     5    Q.     So Hytera continued development from -- throughout 2009,

     6    2010, and on up to 2017 on its HRCP; is that right?

     7    A.     That is correct.

     8    Q.     And why is that significant to you?

     9    A.     Well, I think the key significance from the standpoint of

    10    the representations we've heard here in court is that Hytera

    11    took longer to develop its HRCP than was represented.

    12                The other things that happened after 2010 reflect the

    13    type of activity one would expect of a control protocol as new

    14    devices are added, for instance, that you might interface

    15    with.    You might have to add some features in your control

    16    protocol or add new commands to address those devices.

    17                So, for instance, if somebody adds the capability to

    18    hook up a printer, you might have to add a whole new set of

    19    devices to talk to that printer.

    20    Q.     All right.   Let's change subjects a little bit and talk

    21    about code relating to Motorola's trade secret claim No. 52 or

    22    HAL.    What is a HAL?

    23    A.     The HAL is a hardware abstraction layer.          And so like the

    24    other abstraction layers that we've talked about already, it

    25    provides a type of a universal plug, if you will, that's a
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 140 of 217 PageID #:61125
                              Frederiksen-Cross - direct by Rickey
                                                                                     3906

     1    generic way of accessing functions.

     2                 In the case of a hardware abstraction layer, it's

     3    with a hardware.       We talked about operating system

     4    abstraction, it was with the services provided by the

     5    operating system.

     6    Q.   Now, hardware abstraction layers, they've been around a

     7    long time?

     8    A.   Again, probably about as long as I've been alive, but

     9    certainly they were around for decades before I started

    10    programming.

    11    Q.   Okay.    And --

    12                 THE COURT:   Do you have a year in mind?

    13                 THE WITNESS:   I'm guessing that they --

    14                 THE COURT:   Don't guess.     Don't guess.

    15                 THE WITNESS:   Okay.    I think they were -- okay.            I

    16    know they were in existence at least as early as the very

    17    early '60s, and I believe before then.

    18                 THE COURT:   All right.     Proceed.

    19    BY MR. RICHEY:

    20    Q.   Are hardware abstraction layers required?

    21    A.   No, they're an optional thing.          You can talk to the

    22    (phonetic).

    23    Q.   Are they difficult to develop?

    24    A.   No, they're pretty straightforward, really.

    25    Q.   Let's go back to DSX-3.        And we're going to look at 52,
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 141 of 217 PageID #:61126
                              Frederiksen-Cross - direct by Rickey
                                                                                     3907

     1    the hardware abstraction layer.

     2               About how much -- how many code files does Motorola

     3    claim are in its trade secret No. 52?

     4    A.   2,524.

     5    Q.   And how many files does Motorola allege were copied of

     6    those?

     7    A.   32 -- well, Motorola identifies 32 files from those

     8    directories that it alleges any copying occurred from.

     9    Q.   In your opinion, is Hytera using Motorola's HAL?

    10    A.   No, I do not think so.

    11               THE COURT:     Your question is now?        You mean today?

    12               MR. RICHEY:     Today, yes.

    13    BY MR. RICHEY:

    14    Q.   Has Motorola ever -- excuse me.          Has Hytera ever used

    15    Motorola's HAL?

    16    A.   Not based on the evidence I've seen.           I do not think they

    17    have.

    18    Q.   So this 32 number, can you tell us generally what that

    19    includes, what kind of code?

    20    A.   These are simple data structures and parameter lists,

    21    command values that would be passed between the hardware and

    22    the layer above.      So, for instance, the type of hardware code

    23    that might be translated by an upper layer if a key has been

    24    pressed or a knob turned or a switch activated on a radio.

    25    Q.   So this is basic level code.         Does Motorola also accuse
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 142 of 217 PageID #:61127
                              Frederiksen-Cross - direct by Rickey
                                                                                     3908

     1    any libraries?

     2    A.   Motorola accuses the library that contains the framer and

     3    timing code that is the library associated with its timing and

     4    framing trade secret 64.        And there's also a tiny bit of

     5    code -- I mean, a really small number of lines of code -- in

     6    trade secret 52 that relate to a structure for passing

     7    information.     It's just the allocation of a memory area and

     8    some basic structures like that that are accused in

     9    association with this trade secret 52.

    10    Q.   So for trade secret 52, they're accusing RFhal; is that

    11    right?

    12    A.   That's correct.

    13    Q.   And they're alleging the same library in 52; is that

    14    right?

    15    A.   That's correct.

    16    Q.   Now, Motorola's HAL is written in C++; is that right?

    17    A.   Most of it, yes.

    18    Q.   Is there anything special in writing a HAL in C++ or C?

    19    A.   Well, no, those are two really widely known computer

    20    languages.     They're used a lot.       I wouldn't consider there's

    21    anything special about writing to HAL in C++.

    22    Q.   Now, Professor Wicker alleged that RFhal the library is

    23    Motorola's HAL with just "RF" added to the front of it.                Do

    24    you recall that?

    25    A.   I know he said that with respect to his testimony, yes.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 143 of 217 PageID #:61128
                              Frederiksen-Cross - direct by Rickey
                                                                                     3909

     1    Q.   And do you agree with that?

     2    A.   I do not.    And the reason I do not, at least with respect

     3    to Hytera's code, is that RFhal is only a tiny component of

     4    the overall abstraction layer.          It just provides some limited

     5    timing and framing functions.         And Hytera's library is much

     6    larger.    And it appears based on the information identified

     7    for Motorola in their directories that that's also true with

     8    respect to Motorola.       What they claim is their trade secret is

     9    much larger than just RFhal.         That is to say what they claim

    10    is the hardware abstraction layer trade secret is much larger

    11    than the RFhal trade secret.

    12                 MR. RICHEY:   All right.     Jim, can you pull up,

    13    please, PDX-8.176.

    14    BY MR. RICHEY:

    15    Q.   Do you recall Professor Wicker testifying that Hytera's

    16    RFhal -- do you recall him testifying about how long it took

    17    Hytera to develop RFhal?

    18    A.   Yes, I do.

    19    Q.   And he testified that it was completed by November -- or

    20    -- excuse me -- HAL, HAL was completed by November 2008; is

    21    that right?

    22    A.   Right.    He used the two documents on this screen to say

    23    that development started in July of 2008 and ended in November

    24    of 2008.

    25    Q.   Okay.    Do you agree with that timeline for developing HAL?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 144 of 217 PageID #:61129
                                Frederiksen-Cross - direct by Rickey
                                                                                     3910

     1    A.     Again, I do not based on the information that I've

     2    reviewed in the code and in the revision history.

     3    Q.     Okay.    How do you know Professor Wicker is wrong and

     4    you're right?

     5    A.     I've looked at the code.

     6                   MR. RICHEY:   All right.    Jim, could we go, please, to

     7    DDX-20.33.

     8    BY MR. RICHEY:

     9    Q.     Now, on the left, this is the time when Professor Wicker

    10    said Hytera's HAL was done; is that right?

    11    A.     Right, from July to November of 2008.

    12    Q.     And Hytera was developing HAL during that time.            Do you

    13    see that?

    14    A.     I do.

    15    Q.     And what are these bars to the right all the way across?

    16    A.     Each one of these bars represents a number of changes.

    17    So, for instance, in the time period immediately after

    18    November, there were about 388 changes to the HAL software.

    19    In the next month, there were 200 -- or 199, then 91, then

    20    113.

    21                   But we see changes to the development of Hytera's HAL

    22    all the way across the last one till 2008 and continuing right

    23    up until the delivery of Hytera's first product in March of

    24    2010.    So they continued to build that HAL that entire time.

    25    Q.     So if Hytera had copied Motorola's HAL, what would you
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 145 of 217 PageID #:61130
                              Frederiksen-Cross - direct by Rickey
                                                                                     3911

     1    expect this timeline to look like?

     2    A.   I would expect generally that if they had copied it and

     3    used that material, you would see a spike here in the time

     4    frame that Dr. Wicker identified, and then little or no

     5    activity going forward to the date when the first release

     6    occurred.

     7    Q.   Okay.    Let's look at Motorola's claim trade secret No. 64,

     8    which is framing and timing, as you mentioned.

     9                 Framing and timing is dictated by the DMR standard;

    10    is that right?

    11    A.   Yes, this standard dictates the specifics of how message

    12    frames are to be delivered and the timing for that delivery to

    13    the transmission channel so the two radios can both be

    14    expecting the same thing and communicate with each other.

    15    Q.   And everyone that has a DMR radio has to implement code

    16    that performs that standard; is that right?

    17    A.   That is my understanding, yes.

    18    Q.   Is there anything special about how Motorola -- Motorola's

    19    code implements framing and timing?

    20    A.   Looking at the implementation of the framing and timing

    21    code, it's pretty basic code.         And I don't see anything there

    22    that from the technical perspective is remarkable or

    23    nonstandard.

    24    Q.   Have you heard any testimony about whether or not Hytera

    25    had worked on its framing and timing and complying with the
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 146 of 217 PageID #:61131
                              Frederiksen-Cross - direct by Rickey
                                                                                     3912

     1    DMR standard before hiring anyone from Motorola?

     2    A.    Yes, for example, they worked on that before their

     3    development of the prototype.         Because, again, for the

     4    prototype to be tested to be DMR -- to be DMR capable of

     5    communicating with another radio, like a Motorola radio, they

     6    would have had to have been using the same framing and timing.

     7    Q.    All right.    Let's go to DSX-3.       And for 64, how many files

     8    does Motorola claim are in its trade secret 54?

     9    A.    It claims that there are 503 files in that directory.

    10    Q.    And how many of those files does Motorola contend were

    11    copied?

    12    A.    12 files.

    13    Q.    Now, do you have any opinion on where those 12 files ended

    14    up?

    15    A.    Yes, they are files that are -- most of those are files

    16    that are incorporated into the RFhal library, that is to say

    17    that library that specifically handles timing and framing

    18    functions.     And then there are a few files that are related to

    19    the interfaces to that library.

    20    Q.    Who made the RFhal library?

    21    A.    RFhal was compiled by -- let me just refresh my

    22    recollection here.       It was, I believe, PE Huang, again, but I

    23    have a slide that shows that.

    24    Q.    Okay.   And is this the slide you were --

    25    A.    Yes.    Thank you.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 147 of 217 PageID #:61132
                              Frederiksen-Cross - direct by Rickey
                                                                                     3913

     1    Q.   -- referring to?

     2    A.   Yes.

     3    Q.   How do you know PE made the RFhal library?

     4    A.   There were a couple of things.          First of all, this slide

     5    that shows her Hytera ID being used and the code being

     6    compiled from a path on her computer.           And that's the code

     7    that's being used to build the RFhal library.              And there's

     8    also evidence that she was the one who sent that to other

     9    Hytera engineers and who checked the compiled library into the

    10    revision control system.

    11                THE COURT:    Is the document included within the

    12    so-called slide in evidence?

    13                MR. RICHEY:    Yes, it is, your Honor.

    14    BY MR. RICHEY:

    15    Q.   Now --

    16                THE COURT:    So you made a slide of the document in

    17    evidence?

    18                THE WITNESS:    That's correct.

    19    BY MR. RICHEY:

    20    Q.   Now, I just want to be clear, this RFhal library is what

    21    Motorola points to for trade secret 54 --

    22                THE COURT:    Aren't you referring to the document

    23    depicted?

    24                MR. RICHEY:    I'm referring to the text here.

    25                THE COURT:    Well, I'm saying the slide says what on
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 148 of 217 PageID #:61133
                               Frederiksen-Cross - direct by Rickey
                                                                                     3914

     1    top?    What does the slide say?

     2                  MR. RICHEY:    The slide says "RFhal Library Compiled

     3    by PE Huang."

     4                  THE COURT:    All right.   So are you asking the

     5    question about the document, which is depicted there and which

     6    is in evidence?

     7                  MR. RICHEY:    Yes.

     8                  THE COURT:    What is the question regarding that

     9    document in evidence?

    10    BY MR. RICHEY:

    11    Q.     My question is whether Motorola points to RFhal, the RFhal

    12    library, to support its claims for trade secret 64.

    13    A.     Yes.   This document is a picture of a part of the library

    14    that the full name of the library is RFhal_c55.lib.               And that

    15    is the evidence that Motorola points to in identifying

    16    specific files that they assert were copied from Motorola and

    17    included into this library.

    18    Q.     And Motorola also points to RFhal for trade secret 52; is

    19    that right?

    20    A.     That is correct.      This same library file is pointed to for

    21    trade secret 52.

    22    Q.     So let's turn to Motorola's DSP framework trade secret

    23    claim, which is 60.         What's a DSP framework?

    24    A.     The DSP framework is the part of digital signal processing

    25    that is a collection of modules that might be used as you
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 149 of 217 PageID #:61134
                              Frederiksen-Cross - direct by Rickey
                                                                                     3915

     1    translate voice to a radio signal or a radio signal to

     2    something you could hear over the speaker.             So it's a series

     3    of modules, and then it's some control software that,

     4    depending on the context you're in, selects which of those

     5    modules and what order they should be executed in to do the

     6    actual processing that's related to that translation of a

     7    radio wave to something you can hear on a speaker or something

     8    you're saying into a mic out to a radio wave.

     9    Q.   Now, does Motorola's claim trade secret No. 60 include any

    10    other trade secret claims?

    11    A.   It does, yes.

    12    Q.   And that would be trade secret Nos. 54, 55, and 56?

    13    A.   That is correct.      The specific trade secrets for squelch,

    14    noise suppression, and carrier detection are some of the

    15    modules that are a part of that lineup collection.               Not all of

    16    them, but some of them.

    17    Q.   And those are three subroutines of the DSP framework out

    18    of dozens of subroutines; is that right?

    19    A.   That's correct, yes.

    20    Q.   And let's start with -- well, what are noise suppression,

    21    squelch, and carrier detect at a high level?

    22    A.   They're modules that work with the processing of those

    23    signals.    Noise suppression is to remove noise from the signal

    24    you hear.    Squelch is to remove random transmission garbage

    25    from what's coming in or a received signal so you can discern
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 150 of 217 PageID #:61135
                              Frederiksen-Cross - direct by Rickey
                                                                                     3916

     1    whether it's an actual conversation or just background noise.

     2               And carrier detection is detecting whether you have a

     3    signal that you can modulate to send a message out over.                   So

     4    it's the actual detection of the portion of the radiofrequency

     5    that you can modulate to send a message.

     6    Q.   And your role was to look at the code for those functions;

     7    is that right?

     8    A.   That's correct, my role was to look at the source code.

     9    Q.   All right.     Let's go back to your chart, DSX-3.

    10               And we're talking about DSP framework, noise

    11    suppression, squelch, and carrier detect.

    12               Can you give us a sense of the size of what Motorola

    13    claims as its DSP framework?

    14    A.   4,534 files.

    15    Q.   And how many DSP framework files does Motorola contend the

    16    former Motorolans copied?

    17    A.   They contend that content from 37 files was copied in

    18    whole or in part.

    19    Q.   And how about for noise suppression?

    20               THE COURT:     When you use the expression "former" --

    21               MR. RICHEY:     You're right.

    22               THE COURT:     -- "Motorolans," can you identify them by

    23    name?

    24               MR. RICHEY:     Yes.    Yes.   Thank you.

    25    BY MR. RICHEY:
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 151 of 217 PageID #:61136
                              Frederiksen-Cross - direct by Rickey
                                                                                     3917

     1    Q.   So that would be Y.T. Kok, Sam Chia, and PE Huang?

     2    A.   Correct.

     3               THE COURT:     How many is that?

     4               MR. RICHEY:     Those are the three that we've been

     5    discussing.

     6               THE COURT:     Are there not four?

     7               MR. RICHEY:     Well, this witness is here to testify --

     8               THE COURT:     That's why I'm asking the question when

     9    you use the term --

    10               MR. RICHEY:     I see.

    11               THE COURT:     -- "former Motorolans," whether it was

    12    three sometimes and sometimes it's four, so by "name," it will

    13    be clearer.

    14               MR. RICHEY:     I see.    I will do my best to use

    15    specific names.

    16    BY MR. RICHEY:

    17    Q.   So we were at noise suppression.          How many -- how many

    18    files does Motorola claim make up its noise suppression trade

    19    secret?

    20    A.   9,527.

    21    Q.   And how many files does Motorola claim were copied from

    22    noise suppression?

    23    A.   Of those 9,527 files, Motorola claims that nine files were

    24    copied or parts of nine files at least.

    25    Q.   So that's less than one-one hundredth of a percent?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 152 of 217 PageID #:61137
                              Frederiksen-Cross - direct by Rickey
                                                                                     3918

     1    A.   A very small percent, yes.

     2    Q.   Okay.    And how about squelch?

     3    A.   Squelch, Motorola identifies directories containing 696

     4    code files of which they assert that 15 have some copied

     5    content in the Hytera product.

     6    Q.   And carrier detect?

     7    A.   Carrier detect is 269 total files identified of which 16

     8    are alleged to have been copied.

     9    Q.   Okay.    Now, just to be clear, these files are part of DSP

    10    framework; is that right?

    11    A.   That is correct.

    12    Q.   And these files, meaning for 54, 55, and 56, that Motorola

    13    alleges make up its trade secret are larger than the DSP

    14    framework right here?

    15    A.   This is another instance where the way they have

    16    characterized their files through the identification of these

    17    directories encompasses multiple versions and an inconsistent

    18    set of code.     But based on their verbal description of these

    19    trade secrets, noise suppression, squelch, and carrier detect

    20    should all be within DSP framework.

    21                 And when we looked at the slide earlier, remember I

    22    identified one file, but I said this one is kind of anomalous

    23    and not included in the others.          That's the reason these

    24    numbers are just chunked, is that they're just really fuzzy

    25    boundaries around how many versions are involved in these
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 153 of 217 PageID #:61138
                              Frederiksen-Cross - direct by Rickey
                                                                                     3919

     1    trade secrets and which specific files or folders containing

     2    files are involved in these trade secrets if they were

     3    allowed.

     4    Q.   Okay.    So just as articulated here in trial, these numbers

     5    don't make sense?      They don't sum up; is that right?

     6    A.   That's correct, they don't sum up.

     7                 MR. RICHEY:   All right.     Jim, let's go to DDX-20.40.

     8    Sorry.    20.46.

     9    BY MR. RICHEY:

    10    Q.   Ms. Frederiksen-Cross, what is this demonstrative that

    11    you've prepared?

    12    A.   Okay.    This demonstrative -- and I have shortened the

    13    directory paths somewhat here, but my counts reflect the full

    14    directory paths as they existed on Motorola's exhibit.                But

    15    this reflects the number of files in each of the directories

    16    that were identified for noise suppression, for squelch, for

    17    carrier detect, and for the DSP framework as a whole.

    18    Q.   So --

    19    A.   So this is the master trade secret and these other three

    20    are subcomponents of that.

    21    Q.   So in the components, Motorola is pointing to multiple

    22    versions.     So, for example, here, they're pointing to

    23    subscriber 1.2, but that doesn't show up anywhere else; is

    24    that right?

    25    A.   That's correct.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 154 of 217 PageID #:61139
                              Frederiksen-Cross - direct by Rickey
                                                                                     3920

     1    Q.   Okay.    Is there any way to compare apples to apples beside

     2    determining where those overlap or not overlap?

     3    A.   Yes and no.     With respect to some clear identifications --

     4    for instance, you can see that a lot of these high-level paths

     5    are the same sets of files, and so there is content in those

     6    directories that overlap.

     7                 If you go back to that previous slide where the paths

     8    were filled out in their fullness, you'll sometimes see that

     9    one path may end, you know, three directories in and the other

    10    one is just a subdirectory below that.            So there's -- you have

    11    to sort of dig through all of that.

    12                 And then with respect to understanding versions, here

    13    you have subscriber 1.2, Matrix 1.3, MOTOTRBO portable release

    14    1.00.01.     And you see that Matrix 1.3, for instance, somehow

    15    didn't make it into the DSP framework allegation.              So it's a

    16    bit muddy.     You have to either make some assumptions to

    17    understand the boundaries of these trade secrets the way

    18    they've been identified or you have to assume that for some

    19    reason Matrix 1.3, for instance, isn't part of the DSP

    20    framework, but it is part of noise suppression.              So you have

    21    to make a set of assumptions, none of which really add up very

    22    precisely, to understand what's claimed here.

    23                 THE COURT:    What was the number of this exhibit,

    24    Counsel?

    25                 MR. RICHEY:   This is DDX-20.46.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 155 of 217 PageID #:61140
                              Frederiksen-Cross - direct by Rickey
                                                                                     3921

     1               THE COURT:     Is it in evidence?

     2               MR. RICHEY:     This is -- yes, this is simply a summary

     3    of what was shown in DDS- -- X --

     4               THE COURT:     Is it --

     5               MR. RICHEY: -- 4.

     6               THE COURT:     -- already in evidence, or are you moving

     7    to introduce it now?

     8               MR. RICHEY:     No, no, the --

     9               THE COURT:     What is it?

    10               MR. RICHEY:     This is just a demonstrative to

    11    explain --

    12               THE COURT:     It's a demonstrative exhibit?

    13               MR. RICHEY:     Yes.

    14               THE COURT:     And its number is what?

    15               MR. RICHEY:     I'm sorry?

    16               THE COURT:     Its number is what?

    17               MR. RICHEY:     This is from DSX-4, which we admitted

    18    earlier today, this morning.

    19               THE COURT:     Okay.    So this is a demonstrative of

    20    something else?

    21               MR. RICHEY:     This is just an excerpt so we can talk

    22    about --

    23               THE COURT:     All right.     Well, ask some questions of

    24    the witness so the jury understands the province of this,

    25    where did it come from, what is it.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 156 of 217 PageID #:61141
                              Frederiksen-Cross - direct by Rickey
                                                                                     3922

     1               MR. RICHEY:     Yes, your Honor.

     2    BY MR. RICHEY:

     3    Q.   Ms. Frederiksen-Cross, where did DDX-20.46 come from?

     4    A.   This is an excerpt from the exhibit that we talked about

     5    earlier where I had counted up the amount of source code files

     6    that Motorola was identifying and accusing for each of its

     7    trade secrets.      And this is an excerpt that corresponds to

     8    four of those specific trade secrets.           So we could condense

     9    that onto it to fit onto a single slide while we're talking

    10    around the DSP trade secrets.

    11    Q.   So if we look at -- I think we can highlight -- yes.

    12    Thank you.

    13               The first line for each entry, we have a folder, DSP

    14    (C55x) R00.00.001 [sic].        That directory is in each of the

    15    directories that Motorola's witnesses identified for these

    16    four claimed trade secrets; is that right?

    17    A.   Well, you've read the high-level part of that directory.

    18    We would need to go back to that previous slide to see the

    19    full directory.      Because as I mentioned at the outset here, I

    20    shortened them for display on this screen so that we could get

    21    them all on a single -- we could get the entire directory name

    22    on a single line.

    23               So there are subdirectories within this directory

    24    that are claimed for each of these.

    25    Q.   So at the highest level for the directories, the number of
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 157 of 217 PageID #:61142
                              Frederiksen-Cross - direct by Rickey
                                                                                     3923

     1    files in noise suppression is 986, the number in squelch is

     2    690, the number for carrier detect is 260, and for the DSP

     3    framework itself, it's 3137; is that right?

     4    A.   Correct.

     5    Q.   And those are the source code files in those directories?

     6    A.   The source code files in the subdirectories that were

     7    identified below this high-level directory for this

     8    specific -- for trade secrets, yes.

     9    Q.   So if we add up these, these three, that's almost 2,000,

    10    right, files in Motorola's three components of the DSP

    11    framework?

    12    A.   Between 1500 and 2,000, yeah.

    13    Q.   Okay.   And that's two-thirds of the total DSP framework?

    14    A.   Your math is correct.

    15    Q.   So does that mean these three modules make up two-thirds

    16    of the DSP framework?

    17    A.   Well, with respect to what's alleged for this specific

    18    high-level directory, yes.

    19    Q.   And does that show that Motorola is overreaching in how

    20    they describe the specific components of the trade secrets?

    21    A.   Well, it shows that there's a huge amount of overlap in

    22    the trade secrets, which I would characterize since it's not

    23    clearly bounded as overreach, as they haven't really

    24    distinguished in these subcomponents whether everything in

    25    those directories or something in those directories is a part
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 158 of 217 PageID #:61143
                              Frederiksen-Cross - direct by Rickey
                                                                                     3924

     1    of that particular trade secret, so you don't know how they

     2    fit together.

     3               MR. RICHEY:     All right.     So, Jim, can we pull up

     4    PDX-5.5, please.

     5    BY MR. RICHEY:

     6    Q.   This is what we looked at earlier today about how Motorola

     7    had identified the code for its trade secrets; is that right?

     8    A.   That's correct.      Yes.

     9               MR. RICHEY:     All right, Jim, can you put that next to

    10    DSX-3.

    11    BY MR. RICHEY:

    12    Q.   So we were just looking at the second line here

    13    (indicating) and here (indicating) and here (indicating) and

    14    here (indicating); is that right?          These were the slide that

    15    you had just presented in 64, slide 64.

    16    A.   Slide 64 actually showed several directories for each of

    17    the trade secrets, but I think we were focused on that one in

    18    what we were discussing.

    19    Q.   Well --

    20    A.   So we were focused on things that came out of DSP TX --

    21    (C55x) R01.00.01 out of this specific directory.

    22    Q.   But overall this is what Motorola has said is the code for

    23    its noise suppression; is that right?

    24    A.   That is correct.      Yes.

    25    Q.   And right here, this line, 9,527, is how many files are in
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 159 of 217 PageID #:61144
                              Frederiksen-Cross - direct by Rickey
                                                                                     3925

     1    these folders; is that right?

     2    A.   That's the total number for all of those folders, yes.

     3    Q.   And out of all of those total folders, Motorola alleges

     4    that nine files are copied; is that right?

     5    A.   That's correct also.

     6    Q.   And the same is true for each of its alleged trade

     7    secrets, right?      That here's the source code, here's how many

     8    files are alleged to be in the trade secret, and here's how

     9    many files Motorola claims -- oops -- Motorola claims were

    10    copied; is that right?

    11    A.   That's correct.

    12    Q.   Okay.    Thank you.

    13                 I need to work on my drawing skills.

    14                 All right.    We were talking about the DSP framework.

    15    And Motorola points to the DMR DSP lib in Hytera's files,

    16    right?

    17    A.   Yes, it does.

    18    Q.   And the DMR DSP library, was that made by Sam Chia?

    19    A.   That's correct.

    20    Q.   And how do you know that?

    21    A.   Again -- if you can pull up my next slide, Jim -- part of

    22    the way we know that is when you inspect the actual contents

    23    of DMR DSP lib, part of the --

    24                 THE COURT:    Is this the so-called slide identified?

    25                 MR. RICHEY:   This slide, yes, is DDX-20.45 and --
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 160 of 217 PageID #:61145
                              Frederiksen-Cross - direct by Rickey
                                                                                     3926

     1                THE COURT:    Was it previously depicted?

     2                MR. RICHEY:    No, this is not the one that was

     3    previously depicted.

     4                THE COURT:    So this is a slide of a document in

     5    evidence?

     6                MR. RICHEY:    This is a slide.       The document was

     7    previously --

     8                THE COURT:    Why does it have to be in slide form, if

     9    the document itself is in evidence, which may be shown to the

    10    witness?

    11                MR. RICHEY:    The --

    12                THE COURT:    It may be confusing to the jury to

    13    distinguish between slides used to assist in testifying versus

    14    documents which in and of themselves have been received in

    15    evidence.    But to make it clearer, this is a slide consisting

    16    of a document already received in evidence.

    17                MR. RICHEY:    It's an excerpt, a very, very small

    18    excerpt of --

    19                THE COURT:    An excerpt of something, of a larger

    20    exhibit?

    21                MR. RICHEY:    Yes.

    22                THE COURT:    Who is the author of it?

    23                MR. RICHEY:    Well, that was my question.

    24                THE COURT:    You may inquire of the witness.

    25    BY MR. RICHEY:
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 161 of 217 PageID #:61146
                              Frederiksen-Cross - direct by Rickey
                                                                                     3927

     1    Q.   Who is the author of this --

     2           (Counsel conferring.)

     3    BY MR. RICHEY:

     4    Q.   So if you turn in your binder to PTX-1863, on Page 2, on

     5    the left there's a five --

     6                 MR. RICHEY:   If you could zoom in on the bottom

     7    half --

     8    BY THE WITNESS:

     9    A.   Bear with me just a moment, Counsel.

    10    BY MR. RICHEY:

    11    Q.   Sure.

    12    A.   I have 1863-B and C and D and E.          I don't have just 1863,

    13    because that was quite a large document.            I'm not sure it was

    14    printed.

    15    Q.   Sure.    It's 1863-C.

    16    A.   Okay.    Thank you.

    17                 I'm there.

    18    Q.   Okay.    And -- thank you.

    19                 All right.    Do you see an employee number for Sam

    20    Chia on this file?

    21    A.   Yes, I do.

    22    Q.   And this is the DMR DSP -- an excerpt of the DMR DSP

    23    library, right?

    24    A.   This is some of the human readable part extracted from the

    25    DMR DSP library.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 162 of 217 PageID #:61147
                               Frederiksen-Cross - direct by Rickey
                                                                                     3928

     1    Q.     And what does it indicate to you -- this s04725, Sam

     2    Chia's employee number, what does that indicate to you in this

     3    file?

     4    A.     It shows that this file was compiled from a place on Sam

     5    Chia's computer because this excerpt is a part of the longer

     6    path name that identifies the source of this file -- or the

     7    source of a file within this directory -- I mean, within this

     8    library.       I'm sorry.

     9    Q.     Now, in your opinion, is Hytera using Motorola's noise

    10    suppression trade secret?

    11    A.     Hytera does not use Motorola's noise suppression secret.

    12    Q.     In fact, Motorola claims that its noise suppression trade

    13    secret comprises over 9500 files, right?

    14    A.     That's what they identified when they identified that

    15    trade secret, yes.

    16    Q.     And they're only alleging nine files, right?

    17    A.     They're alleging nine files that are included in DMR DSP

    18    lib.

    19    Q.     All of them are included in DMR DSP lib?

    20    A.     Correct.

    21    Q.     And that's the DMR DSP lib that we just looked at that Sam

    22    Chia, the former Motorolan, compiled, right?

    23    A.     That's correct.

    24    Q.     Okay.    And in your opinion, is Hytera using the Motorola

    25    squelch trade secret?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 163 of 217 PageID #:61148
                              Frederiksen-Cross - direct by Rickey
                                                                                     3929

     1    A.     The squelch trade secret is also a DMR DSP lib.            And it

     2    appears that Hytera uses that portion, those specific files

     3    that were copied into the library, but not the remainder of

     4    the files that are identified for squelch.

     5                 If you look at Line 50 -- or at trade secret 55 here,

     6    squelch identifies 696 files.         There are 15 of those present

     7    in that DMR DSP library.        And it does appear that Hytera may

     8    possibly use all 15 of those.         It's a little unclear since we

     9    can't see what's going on internally in the library, but

    10    they're all a part of that library.           But the remaining

    11    portions are not -- the other six hundred and --

    12    Q.     So all 15 of those files --

    13                 THE COURT:   Did you complete your answer?

    14    BY THE WITNESS:

    15    A.     The remaining files have about 696 that are not used.

    16    BY MR. RICHEY:

    17    Q.     Well, only the 15 files are alleged to have been copied at

    18    all?

    19    A.     That's correct.

    20    Q.     And all of those relate to the DMR DSP library?

    21    A.     That is correct.

    22    Q.     And in your opinion, is Hytera using Motorola's carrier

    23    detect trade secret?

    24    A.     No.   Again, as that carrier detect trade secret has been

    25    articulated here as comprised of 269 files in its
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 164 of 217 PageID #:61149
                              Frederiksen-Cross - direct by Rickey
                                                                                     3930

     1    implementation, Motorola isn't even accused of using all of

     2    those files.     It's only accused of using a very small number

     3    of those files.

     4    Q.   And all of those 16 files relate to the DMR DSP library;

     5    is that right?

     6    A.   That is correct.

     7    Q.   And that's the DMR DSP library that Sam Chia made that we

     8    looked at in the code?

     9    A.   Correct.

    10    Q.   The DMR DSP library code?

    11    A.   Yes.

    12    Q.   All right.     So is -- in your opinion, is Hytera using

    13    Motorola's DSP framework claim trade secret?

    14    A.   Not as it is articulated here, certainly as it has been

    15    defined by these -- by the collection of these 4,534 files.

    16    Q.   And here, too, these files relate to the DMR DSP library,

    17    right?

    18    A.   That is correct, though the DSP framework is much larger

    19    than the DSP library itself.         It's much more comprehensive.

    20    There are more files in it than the DMR DSP lib.

    21    Q.   Well, all of these files are in the DMR DSP library, are

    22    they not, according to Professor Wicker?

    23    A.   For the DSP framework, the -- for trade secret 60, that

    24    4,534 files?

    25    Q.   Sorry.    I didn't see it highlighted.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 165 of 217 PageID #:61150
                              Frederiksen-Cross - direct by Rickey
                                                                                     3931

     1               THE COURT:     Is that an answer or a question?

     2               THE WITNESS:     No, that was a question, your Honor.

     3               THE COURT:     All right.     You may answer his question.

     4    BY MR. RICHEY:

     5    Q.   All of the -- all of the --

     6               THE COURT:     Hold on, Counsel.

     7               MR. RICHEY:     Sorry.

     8               THE COURT:     Do you want an answer to your question?

     9               MR. RICHEY:     No, your Honor, I --

    10               THE COURT:     Then rephrase the question.

    11               MR. RICHEY:     I'll rephrase the question.

    12    BY MR. RICHEY:

    13    Q.   The files that are alleged to have been copied for DSP

    14    framework trade secret 60, those are all accounted for in your

    15    four percent figure, correct?

    16    A.   That is correct.      I counted all the files that Motorola

    17    alleged were copied.

    18    Q.   All right.     Is there anything that indicates to you that

    19    the rest of Hytera's implementation related to these four

    20    trade secrets was influenced beyond the DMR DSP library?

    21    A.   No, I've seen nothing to suggest that.

    22    Q.   All right.     So nothing in the Motorola code influenced

    23    these trade secrets beyond what's already in the four percent?

    24    A.   That's correct.

    25    Q.   All right.     Motorola claims as trade secret No. 63 its
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 166 of 217 PageID #:61151
                              Frederiksen-Cross - direct by Rickey
                                                                                     3932

     1    architecture, is that right, software architecture?

     2    A.   That's correct.

     3    Q.   What is software architecture?

     4    A.   Software architecture addresses principally how the

     5    software is organized into various components and layers.                  So

     6    it's sort of a broad brush of at a high level how you're -- or

     7    at a comparatively high level how your software is organized.

     8    Motorola's claim is there is a specific organization for that

     9    architecture.

    10    Q.   Now, you were here when Mr. Boeger testified, correct?

    11    A.   I was here for Mr. Boeger's testimony, yes.

    12    Q.   And he included in trade secret -- do you recall him

    13    including in trade secret 53 software architecture; DSP

    14    framework -- thank you -- the DSP framework, which includes

    15    noise suppression, squelch, and carrier detect; and trade

    16    secret claim 50, the application layer; trade secret claim 67,

    17    the ergonomic layer; and trade secret claim 52, which is the

    18    hardware abstraction layer?

    19    A.   I recall that he claimed those were all components of the

    20    architecture, yes.

    21    Q.   And 64 is also a part of 52, is that right, in the code?

    22    A.   The way that he articulated it, yes, that 64 is -- would

    23    have been -- the functions in 64 or the files in 64 would have

    24    been included as a part of that as well.

    25    Q.   And within 53 he also included 51; is that right?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 167 of 217 PageID #:61152
                              Frederiksen-Cross - direct by Rickey
                                                                                     3933

     1    A.   That is correct as well.

     2    Q.   So all of the highlighting on this chart relates to

     3    organization of the code; is that right?

     4    A.   With respect to that specific trade secret, yes.

     5    Q.   So -- we just need to highlight 53.

     6                How many files does Motorola claim are in its

     7    architecture trade secret?

     8    A.   9,870 with respect to the specific materials that they

     9    identified here at trial as containing that trade secret.

    10    Q.   And how many files does Motorola allege are copied?

    11    A.   220.

    12    Q.   So that's about two percent of what they claim is their

    13    trade secret they allege is copied?

    14    A.   It's a little over two percent.

    15    Q.   Now, in your opinion, is Hytera using Motorola's software

    16    architecture trade secret?

    17    A.   Not as they have articulated as this entire collection of

    18    files, no.

    19    Q.   Do you recall -- actually, I take that back.             Can you turn

    20    in your binder to DTX-4967, 4870, 4934 -- I'll wait until you

    21    have them.

    22    A.   Wait just a second.       Slow down.

    23    Q.   Sorry.

    24    A.   D, as in dog, DTX, right?

    25    Q.   Correct.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 168 of 217 PageID #:61153
                              Frederiksen-Cross - direct by Rickey
                                                                                     3934

     1    A.   And what was the first number?

     2    Q.   There's five.     The first one is 4967.

     3    A.   Okay.    I've got that one.

     4    Q.   4870.

     5    A.   4870?

     6    Q.   Correct.

     7    A.   Okay.    I have that one.

     8    Q.   4934.

     9    A.   Okay.

    10    Q.   5088.

    11    A.   Okay.

    12    Q.   And 5302.

    13    A.   Okay.

    14    Q.   Are these all publicly available documents?

    15    A.   Yes, they are.

    16    Q.   And are these documents you relied on when forming your

    17    opinions before you submitted a report in this case?

    18    A.   They are.

    19                 MR. RICHEY:   Your Honor, Hytera moves to admit

    20    DTX-4967, 4870, 4934, 5088, and 5302.

    21                 MR. BROWN:    No objection, your Honor.

    22                 THE COURT:    They are received and may be published to

    23    the jury.

    24           (Exhibit Nos. DTX-4967, 4870, 4934, 5088, and 5302 were

    25           received in evidence.)
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 169 of 217 PageID #:61154
                              Frederiksen-Cross - direct by Rickey
                                                                                     3935

     1                MR. RICHEY:    Jim, would you please put up DDX-20.49.

     2    BY MR. RICHEY:

     3    Q.   Ms. Frederiksen-Cross, can you explain to us what is shown

     4    on your demonstrative here.

     5    A.   This demonstrative shows excerpts of each of those

     6    documents I just identified that show a high-level depiction

     7    of the particular architecture of that software.

     8                So, for instance, the Android in the center, the very

     9    colorful one.     We see Apple down in the lower right-hand

    10    corner.     But each of these is an architectural diagram taken

    11    out of those documents we just entered into evidence.

    12    Q.   So each of these publicly known architectures has

    13    application layers, right?

    14    A.   That's correct.

    15    Q.   And there is an application framework here; is that right?

    16    A.   That is correct.

    17    Q.   And we have an OSAL; is that right?

    18    A.   That is correct.

    19    Q.   And a HAL?

    20    A.   Correct.

    21    Q.   These are all publicly known types of architecture for

    22    devices; is that right?

    23    A.   Yes.    As I said, it's very common for developers when

    24    writing software to separate it sort of into layers.               And

    25    that's often because different teams are working on different
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 170 of 217 PageID #:61155
                              Frederiksen-Cross - direct by Rickey
                                                                                     3936

     1    layers, but it also is a way of organizing the code within the

     2    device so that you can better manage the organization.

     3    Q.   So were you here when Professor Wicker testified about

     4    Motorola's software architecture?

     5    A.   I was.

     6    Q.   And --

     7               MR. RICHEY:     Can we go to the next slide, Jim.

     8    BY MR. RICHEY:

     9    Q.   And you were here when Mr. Boeger testified; is that

    10    right?

    11    A.   That's correct.

    12    Q.   So what are we seeing on the right of this slide,

    13    DDX-20.50?

    14    A.   This slide shows the diagrams that Professor Wicker used

    15    and -- right here.       And the one that Mr. Boeger used below it,

    16    and then alongside the public diagrams we just looked at.

    17    Q.   And this is all of the detail that Mr. Boeger and

    18    Mr. Wicker went into when they discussed architecture; is that

    19    right?

    20    A.   That's pretty much it, yeah.         They just described these

    21    layers.

    22    Q.   So at this level, how do these differ, if at all, from the

    23    publicly known architectures?

    24    A.   Well, you can see that they're all extremely similar.

    25    They all contemplate dividing the software into layers.                There
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 171 of 217 PageID #:61156
                              Frederiksen-Cross - direct by Rickey
                                                                                     3937

     1    are common elements between all of them.            As counsel has

     2    already pointed out, for instance, you know, the application

     3    layers, they're common between Motorola's code or between the

     4    Concertos or even between Android.

     5                 And similarly, each of these layers finds one or more

     6    correspondence in the publicly available document just showing

     7    how common it is to divide software into these kinds of layers

     8    as a part of the architecture of the software.

     9    Q.   Now, what does it say to you about how Motorola has

    10    articulated its radio software architecture so broadly?

    11    A.   Well, again, it's -- articulation carves out a very broad

    12    scope of just general architectural concepts without providing

    13    the details about what about those concepts are particularly

    14    unique to Motorola's application or what the advantage of

    15    their innovations, if any, in those areas are.

    16    Q.   Now --

    17                 MR. RICHEY:   Could we go to the next slide.

    18    BY MR. RICHEY:

    19    Q.   So this is DDX-20.51.       This shows Hytera -- a 30,000-foot

    20    view of Hytera's architecture on the bottom.             Do you see that?

    21    A.   I do.

    22    Q.   All right.     How similar are Motorola's architectures to

    23    Hytera's in light of what's publicly known?

    24    A.   Well, at this 30,000-foot level they're all pretty similar

    25    really because you're at such a high level of abstraction.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 172 of 217 PageID #:61157
                              Frederiksen-Cross - direct by Rickey
                                                                                     3938

     1    You're not down in the details that would tell you whether

     2    they're similar or not.

     3    Q.   All right.     Let's turn to Motorola's claim trade secret

     4    No. 39, VOX.     Now, VOX is voice-activated transmission,

     5    meaning you don't have to push to talk; is that right?                You

     6    don't have to push the button in order to talk?

     7    A.   That's right.

     8    Q.   All right.     Let's go to DSX-3.       And how many files does

     9    Motorola claim make up its VOX trade secret?

    10    A.   Again, as I mentioned earlier, Motorola claims 50 files in

    11    its VOX trade secret.

    12    Q.   Did Hytera copy Motorola's VOX?

    13    A.   There are files from that directory which are present in

    14    DMR DSP lib, but they are not used by Hytera in its VOX

    15    implementation.

    16               THE COURT:     You may answer the question.         You may

    17    answer his question.

    18               Read the question back to the witness, please.

    19           (The record was read as requested.)

    20    BY THE WITNESS:

    21    A.   Not as VOX has cited in this implementation, no.

    22               THE COURT:     Your answer is no?

    23               THE WITNESS:     No.    My answer is no.

    24               THE COURT:     Yes, your answer is no?

    25               THE WITNESS:     Yes, my answer is no, your Honor.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 173 of 217 PageID #:61158
                                Frederiksen-Cross - direct by Rickey
                                                                                     3939

     1                THE COURT:     Do you want to clarify your answer in any

     2    way?

     3    BY THE WITNESS:

     4    A.     In my opinion, Hytera did not copy Motorola's VOX

     5    implementation as Motorola has articulated that

     6    implementation.

     7    BY MR. RICHEY:

     8    Q.     Is Motorola using -- excuse me.

     9                Is Hytera using Motorola's VOX?

    10    A.     Hytera is --

    11                THE COURT:     Just a minute.     Are you talking about

    12    currently or at some point in time?

    13    BY MR. RICHEY:

    14    Q.     Has Hytera ever used Motorola's VOX?

    15    A.     I have seen no evidence that Hytera used Motorola's VOX

    16    code at any point in time.

    17    Q.     And the files that are pointed to here in the column on

    18    the right, the ten files, those are all for DMR DSP, right?

    19    They come from the DMR DSP files?

    20    A.     That is correct.

    21    Q.     And Hytera does not use DMR DSP for VOX, right?

    22    A.     That is correct.

    23                MR. RICHEY:     All right.     Jim, can we go to PTX-861,

    24    which is a previously admitted exhibit.

    25    BY MR. RICHEY:
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 174 of 217 PageID #:61159
                              Frederiksen-Cross - direct by Rickey
                                                                                     3940

     1    Q.   Ms. Frederiksen-Cross, do you recognize this?

     2                 MR. RICHEY:    There we are.     Thank you.

     3    BY THE WITNESS:

     4    A.   Thank you.

     5                 I recognize this.

     6    BY MR. RICHEY:

     7    Q.   Do you recognize this document?

     8    A.   I do.

     9    Q.   Does anything in this document explain how to make a VOX?

    10                 THE COURT:    What is it?    Before you get on to the

    11    next question, what is it?

    12                 THE WITNESS:    This was a Motorola document that had

    13    deletions by PE Huang prior to the time she came to Hytera and

    14    was later circulated by PE Huang to Hytera engineers with

    15    these deletions in place to provide a template, if you will,

    16    for how she wanted documentation developed for Hytera's

    17    components.

    18                 THE COURT:    And now what is the question?

    19    BY MR. RICHEY:

    20    Q.   The question is:       Does anything in this document explain

    21    how to create or implement a VOX?

    22    A.   No, it does not.

    23    Q.   All right.     Let's go to --

    24                 THE COURT:    Is that a one-page document, Counsel?

    25                 MR. RICHEY:    No.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 175 of 217 PageID #:61160
                              Frederiksen-Cross - direct by Rickey
                                                                                     3941

     1                 Could we go to the last page?

     2                 Your Honor, it's 11 pages.

     3                 THE COURT:    All right.    Just to make a good record,

     4    it's an exhibit consisting of no less than 11 pages.

     5                 And does the witness's answer still stand?

     6                 THE WITNESS:   Yes, this document describes what VOX

     7    can do, but not how to implement VOX.

     8    BY MR. RICHEY:

     9    Q.   Okay.    Let's turn to claim trade secret No. 79,

    10    connectivity.     What's connectivity?

    11    A.   Connectivity is the way in which a radio connects to some

    12    external device, for instance, via a USB port or over an

    13    Ethernet connection, to connect to the Internet or some other

    14    form of connectivity to something outside the radio.

    15                 MR. RICHEY:    And could we pull up DSX-3, please.

    16    BY MR. RICHEY:

    17    Q.   How many files is Motorola alleging make up its

    18    connectivity trade secret claim?

    19    A.   1,139.

    20    Q.   And how many files does Motorola allege were copied?

    21    A.   12.

    22    Q.   And can you tell us what those files are?

    23    A.   The files in this group -- it says 12, but if you go back

    24    and actually look at the list of files, this is three

    25    identical sets of the same four files.            So they come from
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 176 of 217 PageID #:61161
                              Frederiksen-Cross - direct by Rickey
                                                                                     3942

     1    different versions of Motorola's code.

     2               And three of those four are accused for content that

     3    relates to two third-party standards.           One is content that

     4    comes straight out of a Microsoft standard and is actually

     5    found in a publicly available Microsoft header.

     6               I see two of them are RNDIS documents that accuse

     7    content taken from Microsoft information.

     8               The third -- the third set of these files, the three

     9    copies of dhcp.h are -- DHCP is a common Internet control --

    10    is part of the Internet standard for control.              It concerns how

    11    IP addresses are assigned to Internet-connected devices.                   And,

    12    again, the content that's accused in that document comes from

    13    a public third-party source.

    14               And then the last one is related to that XCMP we

    15    talked about, the control protocol.

    16    Q.   All right.     Let's bring up one of those examples.

    17               MR. RICHEY:     Jim, can you please bring up

    18    PTX-1862-ZZZ.

    19    BY MR. RICHEY:

    20    Q.   Ms. Frederiksen-Cross, what is this file?

    21    A.   This is a file named RNDIS that is out of -- it's one of

    22    the copies, so three copies of this file that are a part of

    23    the allegations, the 12 files we just talked about.

    24    Q.   So Motorola accuses this as part of its copying

    25    misappropriation claim; is that right?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 177 of 217 PageID #:61162
                              Frederiksen-Cross - direct by Rickey
                                                                                     3943

     1    A.   Not the entire file, just a segment of the file.

     2    Q.   But the segment that is accused is written by Microsoft;

     3    is that right?

     4    A.   That is correct, yes.       You can find it in publicly

     5    available Microsoft documents.

     6    Q.   So everyone who wants to use this standard would have that

     7    exact same code?

     8    A.   In all likelihood they would have most or all of that same

     9    code because it's the code that defines some of the data

    10    values that you use when you interact with a USB device.

    11    Q.   And let's go to Page 2, Lines 1 through 15.

    12                 And this is for using a USB, like a thumb drive?

    13    A.   Well, it could be any USB-connected device.             So on a radio

    14    it might be an external keyboard or something as well.                But,

    15    yes, a device that plugs in the same way a thumb drive plugs

    16    into your laptop.

    17    Q.   Okay.    Let's go to Page 3, Lines 82 to 85.

    18                 And did Professor Wicker include any of these lines

    19    in his Exhibit C that he alleged are copied from Motorola?

    20    A.   He did, but they're straight out of the Microsoft standard

    21    for RNDIS.     Even this header is available for Micro-- or the

    22    header containing these specific lines of code is available

    23    for Microsoft.

    24    Q.   So do you agree with him that these lines should be

    25    included in Exhibit C?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 178 of 217 PageID #:61163
                              Frederiksen-Cross - direct by Rickey
                                                                                     3944

     1    A.   This is another example where this is something that

     2    should never have been a part of his accusations.              It's

     3    third-party code.

     4    Q.   Now, during trial, did Professor Wicker discuss any code

     5    related to connectivity?

     6    A.   No, he did not discuss any specific code related to

     7    connectivity in his testimony.

     8    Q.   Do you recall what, if anything, he did discuss related to

     9    connectivity?

    10    A.   Again, it was -- his discussion was focused on a document.

    11               MR. RICHEY:     Jim, will you please pull up PTX-0229.

    12    BY MR. RICHEY:

    13    Q.   Ms. Frederiksen-Cross, what is this exhibit?

    14    A.   This is a presentation or a paper that was prepared by

    15    Y.T. Kok, dated 2010 of May, that was produced by Hytera in

    16    this litigation.      It was something he prepared while at

    17    Hytera.

    18    Q.   And does this presentation contain any details about how

    19    to implement connectivity?

    20    A.   It doesn't.     It just provides a high-level overview of

    21    connectivity related to these common third-party -- most of it

    22    is focused on these common third-party interfaces, and the

    23    rest is just a more overview generally about connectivity.

    24               MR. RICHEY:     Could we go to the last page, Jim.

    25               THE COURT:     How many pages are there?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 179 of 217 PageID #:61164
                              Frederiksen-Cross - direct by Rickey
                                                                                     3945

     1                MR. RICHEY:    That's what I'm going to find out.

     2                33 pages, your Honor.

     3                THE COURT:    You've shown the witness just one and now

     4    this is the second?

     5                MR. RICHEY:    Well, the witness has --

     6                THE COURT:    Is the entirety of the exhibit in

     7    evidence?

     8                MR. RICHEY:    Yes, it is.

     9                THE COURT:    And it consists of how many pages?

    10                MR. RICHEY:    33.

    11                THE COURT:    All right.     And you intend to show the

    12    witness two pages of the 33?

    13                MR. RICHEY:    Well, I'm asking generally about the

    14    document.

    15                THE COURT:    All right.

    16                MR. RICHEY:    The witness has --

    17                THE COURT:    Proceed.

    18    BY MR. RICHEY:

    19    Q.   You've reviewed this document, Ms. Frederiksen-Cross?

    20    A.   Yes, I have.

    21    Q.   In its entirety?

    22    A.   Yes.

    23    Q.   And does anything in the document describe how to

    24    implement connectivity in the code?

    25    A.   Nothing describes how to implement it specifically in the
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 180 of 217 PageID #:61165
                              Frederiksen-Cross - direct by Rickey
                                                                                     3946

     1    code.   It just provides the general high-level information

     2    that's largely taken from these third-party sources.

     3    Q.   So for trade secret 79 there's no code that's been copied,

     4    in your opinion, and nothing from this one document would

     5    explain to Hytera how to build connectivity; is that right?

     6    A.   That is correct, beyond what would be publicly available

     7    anyway.    I mean, you know, for instance, the one we're looking

     8    at here shows how you pass commands to a Microsoft USB network

     9    connection.     That information is publicly available from

    10    Microsoft.     And that's true -- the information in this

    11    document doesn't add anything to publicly available knowledge.

    12    Q.   All right.     Let's talk about alleged trade secret No. 139.

    13    It's the protocol stack.

    14               This is the code that makes the radio a DMR radio; is

    15    that right?

    16    A.   That's right.

    17    Q.   It implements the DMR standard?

    18    A.   The adherence to the DMR protocol is what allows a radio

    19    to be a DMR radio.

    20    Q.   Now, the DMR standard, that's something that is publicly

    21    available?

    22    A.   It is.

    23    Q.   All right.     Let's go to your chart, DSX-3.

    24               So for 139, how many files does Motorola allege make

    25    up its claim trade secret?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 181 of 217 PageID #:61166
                              Frederiksen-Cross - direct by Rickey
                                                                                     3947

     1    A.   229.

     2    Q.   And how many files does Motorola claim Hytera copied -- or

     3    the former Motorolans, any of the former Motorolans copied?

     4    A.   Zero.

     5    Q.   Now, did Professor Wicker raise any source code files that

     6    he alleged were taken from Motorola for trade secret No. 139?

     7    A.   No, he didn't provide that in his testimony.

     8    Q.   Now, you were here when Professor Sun and Yu Yang

     9    testified?

    10    A.   I was, yes.

    11    Q.   And do you recall them testifying about developing the

    12    protocol stack in the prototype days?

    13    A.   Yes, I do.

    14    Q.   And that was before Hytera hired anyone from Motorola?

    15    A.   That is correct, yes.

    16    Q.   And were you also here when Dr. Rangan testified?

    17    A.   I was, yes.

    18    Q.   And do you recall Dr. Rangan testifying that Hytera had

    19    scraped its development of the protocol stack?

    20    A.   Yes, I recall that testimony.

    21    Q.   Do you agree with his testimony?

    22    A.   I don't.    That's not what the evidence shows.

    23    Q.   What does the evidence show?

    24    A.   When I examined the source code related to protocol stack,

    25    I find functions within Hytera's programs that were written by
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 182 of 217 PageID #:61167
                              Frederiksen-Cross - direct by Rickey
                                                                                     3948

     1    Hyterans and dated earlier than the arrival of the

     2    ex-Motorolans.

     3                 So at least portions of the protocol stack -- they're

     4    not all dated, but at least for many of them I'm able to

     5    ascertain dates that place them in time earlier than their

     6    arrival of the ex-Motorolans.         So this would have been code

     7    brought across from other components that were already in

     8    existence, the prototype or other radios.

     9    Q.   So Hytera had protocol stack code before they hired

    10    Motorolans; is that right?

    11    A.   That is correct.

    12                 MR. RICHEY:   Now, Jim, can --

    13    BY THE WITNESS:

    14    A.   They would have had to have to be able to use the

    15    prototype in testing, for instance.

    16    BY MR. RICHEY:

    17    Q.   Okay.    Let's turn to Motorola's claim trade secret 134,

    18    all DMR code.

    19                 So how many files does Motorola claim make up its

    20    claim trade secret for all of its DMR code?

    21    A.   41,003.

    22    Q.   And how many does Motorola allege were copied?

    23    A.   376.

    24    Q.   So over 41,000, Motorola claims that less than one percent

    25    of the code was copied; is that right?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 183 of 217 PageID #:61168
                              Frederiksen-Cross - direct by Rickey
                                                                                     3949

     1    A.   That's correct.       Less than one percent of the Motorola

     2    files had any code copied from them based on the way they've

     3    identified their DMR trade secret.

     4    Q.   And now, you disagree with many of those accusations,

     5    don't you?

     6    A.   I do.    We've talked about a number of examples while I've

     7    testified today.

     8    Q.   So these are just numbers.         These are Motorola's numbers;

     9    you've just counted them up.         Is that right?

    10    A.   That's right.     I've just counted what was in their

    11    accusations from Wicker Exhibit C and D without attempting to

    12    make any characterization of whether they were right or wrong.

    13    I just counted them and present them here.

    14    Q.   So before you added any judgment, at most it's

    15    0.92 percent of the whole; is that right?

    16    A.   That is correct, yes.

    17    Q.   And so if you were to -- when you did your analysis, you

    18    found that you disagreed with some of that copying.               If you

    19    had your judgment in, the number is even less than

    20    one percent, less than 0.9 percent?

    21    A.   That is correct, yes.

    22                 MR. RICHEY:    Let's go to PDX-4.4, please.

    23                 THE WITNESS:    PD- -- oh, I'm sorry.

    24    BY MR. RICHEY:

    25    Q.   Okay.    This is a plaintiffs' demonstrative.           Can you
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 184 of 217 PageID #:61169
                              Frederiksen-Cross - direct by Rickey
                                                                                     3950

     1    explain at a high level what the components of Motorola's

     2    No. 134 trade secret claim is.

     3    A.   You know, 134 is everything you see here.             So it is the

     4    code for the portable, the mobile, the repeater, both the DSP

     5    and the host and boot components for those.             So it's all of

     6    their DMR software.

     7    Q.   And does it include multiple versions of code?

     8    A.   It does, both version 1.0 and 1.3.

     9    Q.   Now, in your opinion, is Hytera using Motorola's claim

    10    trade secret No. 134?

    11    A.   No, Hytera does not use all of Motorola's code.              It only

    12    uses, as we've seen in the previous slide, a very tiny

    13    fraction of that code.        So I don't think it would be fair to

    14    characterize it as using all of this trade secret.

    15    Q.   And you've reviewed the one percent; is that right?

    16    A.   That's correct.

    17    Q.   And in your opinion, is there anything special or unique

    18    or difficult in the one percent?

    19    A.   From the software development standard, there's nothing I

    20    have -- or perspective, you know, as a programmer, I look at

    21    that code, and I don't see anything that's particularly unique

    22    or unusual in that code.

    23    Q.   Okay.   So Motorola also claims a trade secret over its

    24    repeater.    And that's 142, right?

    25    A.   That's correct.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 185 of 217 PageID #:61170
                              Frederiksen-Cross - direct by Rickey
                                                                                     3951

     1    Q.   Well, is 142 included in 134?

     2    A.   Yes, it is.     142, the repeater, includes the portion of

     3    the host code and the DSP code that would be related to the

     4    repeater system and boot code as well, just this tiny bit.

     5    Q.   Let's go back to DSX-3.

     6               And how many files does Motorola allege are in its

     7    repeater trade secret?

     8    A.   Well, again, based on what they identified here at trial,

     9    there would be 8,060 code files in this trade secret.

    10    Q.   And, again, at trial, Professor Wicker pointed to no

    11    files; is that right?

    12    A.   Well, again, just to be entirely clear, there was repeater

    13    code that was identified in his Exhibit C and D, but it was

    14    not repeater code associated with this directory.

    15    Q.   Now, 136 -- No. 136 is mobile host code.            Do you see that?

    16    A.   I see that, yes.

    17    Q.   And mobile host code, that's for handheld -- or -- excuse

    18    me -- the radios that go in cars; is that right?

    19    A.   Right.    Mobile is the radio that goes in cars.            And this

    20    is the specific part of it that is the not DSP part.               So if

    21    you remember back to the slide we looked at a moment ago,

    22    there's two major boxes, DSP and host.            This is the host part

    23    from that.

    24    Q.   And is 136 completely within 134?

    25    A.   Yes, it is.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 186 of 217 PageID #:61171
                              Frederiksen-Cross - direct by Rickey
                                                                                     3952

     1    Q.   So Motorola claims it's almost 5,000 files in its mobile

     2    host code trade secret, right?

     3    A.   That is correct.

     4    Q.   And here, too, they claim less than two percent of it is

     5    copied?

     6    A.   That's correct as well.        79 files specifically they've

     7    identified from those directories.

     8    Q.   Okay.    Let's go back to PDX-4.4, please.

     9                 And where does -- the DSP code, the trade secret

    10    No. 137 claim, where does that fit in here?

    11    A.   The DSP component is this half, and it would be the DSP

    12    component that are in these various devices.             So they're the

    13    digital signaling processing component that the devices use.

    14    Q.   So to be clear, No. 137 is completely within 134; is that

    15    right?

    16    A.   That is correct.      It is a subset of 134.

    17    Q.   Okay.    Let's go to DDX-20.60.

    18                 So what is this demonstrative that you're showing?

    19    A.   In this demonstrative, I took the 19 code-related trade

    20    secrets, which I've listed in the legend here on the left, by

    21    number and by their -- a short little mnemonic to help

    22    remember what they are.

    23                 And then on the right I have shown, as best I am

    24    able, the arrangement or relationship of these trade secrets.

    25                 So what relationship --
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 187 of 217 PageID #:61172
                              Frederiksen-Cross - direct by Rickey
                                                                                     3953

     1               THE COURT:     Just a minute.      You have put a label on

     2    them; is that right?       You have labeled them?

     3               THE WITNESS:     Yes, I have --

     4               THE COURT:     You have used a label, right?

     5               THE WITNESS:     I have used a label.

     6               THE COURT:     You haven't defined them, you just put a

     7    label on them?

     8               THE WITNESS:     Yes, that's correct.

     9               THE COURT:     All right.     Proceed.

    10               THE WITNESS:     I shortened them.

    11               THE COURT:     No, you put a label on them, right?

    12               THE WITNESS:     I put a label.      I put a label, yes.

    13               THE COURT:     Okay.    You put a label on them.

    14               THE WITNESS:     Thank you.

    15               THE COURT:     That's what you've done?

    16               THE WITNESS:     A number and a label, yes.

    17               THE COURT:     Yes.    You haven't defined them, you just

    18    labeled them?

    19               THE WITNESS:     Right.

    20               THE COURT:     Proceed.

    21    BY MR. RICHEY:

    22    Q.   So these are the 19 trade secrets -- the numbers for the

    23    19 trade secrets related to code; is that right?

    24    A.   Correct.

    25    Q.   All right.     And I'd like to, using your chart here, look
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 188 of 217 PageID #:61173
                              Frederiksen-Cross - direct by Rickey
                                                                                     3954

     1    at where the four percent lives.

     2                So, for example, earlier today, we talked about the

     3    DMR DSP library, and that accounted for 54, 55, 56, and that

     4    was also here (indicating), right?

     5    A.   That is correct.      And this is also a part, then, of this

     6    (indicating), which is a part of this (indicating).

     7    Q.   So this is DMR -- okay.        This is the DMR DSP library,

     8    where the DMR DSP library is accounted for, right?

     9    A.   That is correct, yes.

    10    Q.   And the RAF library, we talked about that, that would fall

    11    into 67?

    12    A.   That is correct, yes.

    13    Q.   And the RFhal, well, that was down here in 64?

    14    A.   Correct, the timing and framing functionalities.

    15    Q.   All right.     Where else specifically does some copying show

    16    up from the four percent?

    17    A.   Well, again, we see some lines within the applications,

    18    trade secret 50, that are accused via that use of the

    19    template.

    20                We see just a small scattering of data structures

    21    related to VRIS.      We see a small scattering of data structures

    22    related to trade secret 21.

    23                There is nothing in these remaining three.            So

    24    everything is sort of under the line of the big

    25    gathered-together trade secrets and scattered throughout these
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 189 of 217 PageID #:61174
                              Frederiksen-Cross - direct by Rickey
                                                                                     3955

     1    components, but the vast majority of it are in the three that

     2    you have marked in red.

     3    Q.   So if I heard you correctly, there's nothing in these last

     4    three, right?

     5    A.   That is correct.

     6    Q.   And everything else is down here, right?

     7    A.   That is also correct.       Of course each of these feeds

     8    whatever is upstream from it on the layer above, but --

     9    Q.   But everything above is accounted for by what's below the

    10    line, right?

    11    A.   That is correct.

    12    Q.   So there's nothing that these trade secrets add as far as

    13    the allegations.      All of the allegations are below the line;

    14    is that right?

    15    A.   That is correct.

    16    Q.   Now, are these boxes mutually exclusive of each other?

    17    Meaning, you know, 53, does it encompass other boxes?

    18    A.   Well, yeah, the dotted line for 53, that dotted line shows

    19    all of the boxes that 53 encompasses.           So they all wrapped up

    20    into trade secret 53.

    21    Q.   So there's additional overlap other than -- overlap that

    22    we would find in, for example, the DSP framework, 60, which

    23    includes three subcomponents?

    24    A.   That is correct.      As I mentioned early on, there is a lot

    25    of overlap between these trade secrets, both with respect to
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 190 of 217 PageID #:61175
                              Frederiksen-Cross - direct by Rickey
                                                                                     3956

     1    how they're described verbally and how they're characterized

     2    based on the code.

     3                 MR. RICHEY:   Okay.    Jim, can we please have

     4    PDX-10.23.

     5    BY MR. RICHEY:

     6    Q.   Were you -- do you recall Mr. Malackowski's slide

     7    regarding overlapping trade secrets?

     8    A.   I have seen this slide, yes.

     9    Q.   Okay.    And do you recall he attempted to demonstrate that

    10    trade secret 134, software could not overlap with XCMP, which

    11    is 21, or connectivity, which is 20 -- 79; protocol stack,

    12    139; repeater functionality, 142?          That was the point he was

    13    trying to make with this slide.          Do you recall that?

    14    A.   That's my recollection, but it doesn't make sense the way

    15    these trade secrets have been described.

    16    Q.   Why not?

    17    A.   Well, again, 134 is everything.          It's all of the software.

    18    And each one of these trade secrets has been defined and

    19    identified from the software perspective as a subset of 134.

    20    So it makes no sense to me that these components should be

    21    additive.

    22                 Now, testing a benchmark, you know, and hardware, the

    23    light blue one on the right and the turquoise one on the

    24    bottom left, those are things that don't involve software or

    25    they don't involve software allegations.            So set those aside.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 191 of 217 PageID #:61176
                                Frederiksen-Cross - direct by Rickey
                                                                                     3957

     1                   But the other jigsaw puzzles here, the repeater

     2    functionality, the ones I circled in green, are all subsets of

     3    134.    So it makes no sense to me that you would say that they

     4    would all be disjoined.

     5    Q.     So, in other words, 142 would fit here, XCMP would fit

     6    here, 79 would fit here, DMR protocol stack.             It's all in 134,

     7    right?

     8    A.     Yes, the umbrella of the 134 code includes all of that

     9    other code that we just identified.

    10    Q.     And that's your opinion based on your review of the code,

    11    right?

    12    A.     Based on my review of the code, yes.

    13    Q.     Let's shift gears a little bit and talk about development

    14    time.

    15                   You mentioned at the beginning of the day, do you

    16    recall, Hy- -- or Motorola's code is much larger than Hytera's

    17    code.    Motorola's first versions were four to five million.

    18    Hytera's was about one million.           Do you recall that?

    19    A.     I do.

    20    Q.     Okay.    Can you tell us why that is, why they're such

    21    different sizes?

    22    A.     Well, again, a lot of it has to do with the choices made

    23    in the design and the architecture with the extra code that

    24    Motorola has in its software to be able to accommodate

    25    different options that Hytera doesn't have.             You know,
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 192 of 217 PageID #:61177
                              Frederiksen-Cross - direct by Rickey
                                                                                     3958

     1    Hytera's code is much more streamlined and less flexible with

     2    respect to things like changes in hardware environment.                So

     3    Motorola has a lot of extra code.

     4               There's also some differences with respect to the

     5    collection of services offered, where one side or the other

     6    will offer a service that the other doesn't.             So there's some

     7    differences that flow from that as well.

     8    Q.   Now, how layered is Motorola's code?

     9    A.   Motorola's code is very distinctly and formally layered.

    10    So you have the hardware, right above that, the hardware

    11    abstraction layer, and then you go into the services layers,

    12    the VRIS, the -- I'm sorry -- the VRIS, the services layers,

    13    and then that application framework layer and, finally, the

    14    applications.

    15               But throughout their code and then over the operating

    16    system, they have, again, a layer between the operating system

    17    and everything else.       So everything is kind of

    18    compartmentalized into neat little boxes.

    19    Q.   Does code have to be layered that way?

    20    A.   No.

    21    Q.   Does that add bulk and size and a memory footprint to the

    22    code?

    23    A.   Typically it does, yes.

    24    Q.   Is there any reason, though, to add layers to code?

    25    A.   Well, yes.     I said at the outset today, it's a tradeoff.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 193 of 217 PageID #:61178
                              Frederiksen-Cross - direct by Rickey
                                                                                     3959

     1    It's a design decision.        You can try to plan everything today

     2    for maximum flexibility tomorrow and maximum flexibility

     3    looking backwards or you can write today what you need today.

     4    Q.   And there are drawbacks, though, to having big, bulky,

     5    overengineered code, aren't there?

     6    A.   Yeah, there's pluses and minuses on both sides of the

     7    equation.

     8    Q.   Are you aware of Motorola's software developers ever

     9    complaining about this specific problem in Motorola code?

    10    A.   Yes, I believe we saw testimony from Mr. Spaeth before,

    11    for instance, that showed that there was a debate going on

    12    within Motorola about whether or not its code was

    13    overengineered or whether the degree of engineering they had

    14    was appropriate or was slowing them down, because it also

    15    slows down development and requires more resources when you

    16    have this more complex and formalized development process.

    17    Q.   Now, do you recall any of the Motorola witnesses

    18    describing the waterfall method of software development?

    19    A.   Yes, I do.

    20    Q.   And what is that?

    21    A.   Waterfall, again, is that fairly rigorous engineering

    22    discipline of starting with the definition of specifications

    23    that are directed to what the software must do.              And then

    24    typically there are several more layers of successively more

    25    detailed specification, so the "what to do," the "how to do
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 194 of 217 PageID #:61179
                              Frederiksen-Cross - direct by Rickey
                                                                                     3960

     1    it," the "well, what kind of architecture are we going to put

     2    in place to do that," "how are we going to express that

     3    architecture in the code," "what does each functional unit of

     4    the code then have to do."

     5                 And you have to do that to define something that

     6    different people can work on if they're not working side by

     7    side, but if you have different teams that you spread around,

     8    you have to impose some level of rigor.

     9                 And then it gets down to the actual -- you know, the

    10    very, very detailed coding specifications.             And there are

    11    typically approval steps all along the way where each of these

    12    design layers is reviewed by any stakeholders and signed off

    13    on before you move to the next layer.

    14                 And then you finally get to the code, and there may

    15    be a code review after the code is written before it's really

    16    even officially entered into testing.           And then you have a

    17    series of testing, things that proceed from the fairly

    18    isolated testing to the integration of the system as a whole

    19    to the final user acceptance.

    20                 If you remember that V-shaped diagram that one of

    21    Motorola's witnesses put up, that's the waterfall method.

    22    Q.   So the waterfall method is rigid and it's good for

    23    companies that have locations all over the world so everybody

    24    is moving in long step in the same direction, correct?

    25    A.   Sure.    There's an application where it's helpful to use a
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 195 of 217 PageID #:61180
                              Frederiksen-Cross - direct by Rickey
                                                                                     3961

     1    methodology like that.

     2    Q.   And Motorola uses the waterfall method so that everybody

     3    all over the world is moving in the same direction?

     4    A.   That's my understanding, yes.

     5               THE COURT:     So are you telling the jury that Motorola

     6    does move all over the world globally?

     7               THE WITNESS:     Motorola has developers in various

     8    global locations.

     9               THE COURT:     They are a global corporation?

    10               THE WITNESS:     Absolutely, yes.

    11               THE COURT:     Okay.    Their products are sold all over

    12    the world?

    13               THE WITNESS:     I couldn't guarantee every country, but

    14    I know they're sold in many, many countries around the world.

    15               THE COURT:     Can you tell the jury how many of the

    16    ones that come to mind where Motorola sells its radios and

    17    other products.

    18               THE WITNESS:     North America, most of the countries in

    19    Europe, countries in Asia, countries in South America.                I

    20    don't know about Africa, specifically.

    21               THE COURT:     So they make profits and obtain revenue

    22    beyond the boundaries of the United States?

    23               THE WITNESS:     I'm sure they do, yeah.

    24               THE COURT:     You're sure of that?

    25               THE WITNESS:     I'm sure of that, yes.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 196 of 217 PageID #:61181
                              Frederiksen-Cross - direct by Rickey
                                                                                     3962

     1               THE COURT:     Based upon your analysis of everything

     2    involved in this case?

     3               THE WITNESS:     Based on the documents I've seen.              I

     4    haven't done a financial analysis, your Honor.              I just know

     5    that --

     6               THE COURT:     They make sales and presumably profits

     7    extraterritorially beyond the boundaries of the United States?

     8               THE WITNESS:     That is absolutely my understanding.

     9               THE COURT:     Proceed.

    10    BY MR. RICHEY:

    11    Q.   So is there another method for developing software?               Are

    12    there other methods?

    13    A.   Sure, there's a lot of software development disciplines.

    14    You know, their regimented, highly engineered waterfall method

    15    is on one end of the spectrum.          The other end of the spectrum

    16    is typically represented by techniques like agile development

    17    methodology, which is that cycling of smaller steps based on

    18    building out a prototype.        And it sort of focuses on the "find

    19    your bugs early and fix them fast" philosophy of software

    20    development.

    21               So you do little spurts and then test it out, and

    22    little spurts and test it out.          And then if there is something

    23    wrong with your direction, you just adjust it and do the next

    24    spurt.

    25    Q.   So how popular is agile, say, in the Silicon Valley?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 197 of 217 PageID #:61182
                              Frederiksen-Cross - direct by Rickey
                                                                                     3963

     1    A.   Extremely popular.       A lot of my bigger clients down there

     2    use it, and a lot of the code I inspect out of Silicon Valley

     3    uses agile development -- or has used agile development as its

     4    principal design methodology.

     5    Q.   And agile development has been around for decades?

     6    A.   Yes, it has.

     7    Q.   Is it common with agile development to write documents

     8    about code after you've written the code?

     9    A.   That's extremely common, because the whole concept of

    10    prototyping and building out a prototype, it's more of a

    11    exploratory process, a less formalized process.              So it allows

    12    more flexibility to explore alternate ideas and let's test

    13    this, let's test -- oh, that one was faster, let's use that,

    14    and then move on.

    15               So often the documentation plays catchup with

    16    development in an agile development environment.

    17    Q.   So with agile you are able to get products out the door

    18    faster and you kind of worry about the documentation after

    19    you've sort of achieved your goal; is that right?

    20    A.   Well, just to be clear, there's usually some documentation

    21    that's generated as you go through those iterations and cycles

    22    at least to track where you've been and what you've decided.

    23    It's just not as rigorous or as heavily engineered from the

    24    documentation standpoint until, as you say, there's a catchup

    25    phase afterwards where you still have to develop the
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 198 of 217 PageID #:61183
                              Frederiksen-Cross - direct by Rickey
                                                                                     3964

     1    documentation that will let those who come behind you and

     2    maintain this system know what you did and what you decided

     3    and how you implemented it.

     4    Q.   Now, based on your review in this case, does Hytera use

     5    one form or the other in -- or did they use when they were

     6    developing their first version of products one form or the

     7    other of the software development methods?

     8    A.   Everything I've seen indicates that they use a variant of

     9    the agile methodology where they focus on rapid prototyping

    10    and incremental buildout rather than a more stepped approach.

    11    Q.   And that agile method is good for smaller companies

    12    because they're able to get products to market more quickly,

    13    right?

    14    A.   It isn't so much the size of the company, because even

    15    some very big companies use it.          It's more the culture of the

    16    company and the need of the company to do very rapid

    17    development.     So it's a philosophical and design choice that a

    18    company makes.      It's not strictly dictated by the size of the

    19    company, but it helps -- I mean, for smaller companies, they

    20    have less communication overhead because they don't have teams

    21    scattered all over the place.         So it's easier for them to

    22    adopt, I think, an agile methodology than a company that has a

    23    widespread geographic development base.

    24    Q.   Okay.   Let's talk about work effort estimates.             As a

    25    software development --
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 199 of 217 PageID #:61184
                              Frederiksen-Cross - direct by Rickey
                                                                                     3965

     1                THE COURT:    Let's stop this idea of "let's talk about

     2    it."    The idea is you ask questions and the witness gives

     3    answers.

     4    BY MR. RICHEY:

     5    Q.     As a software developer, have you ever estimated how long

     6    it might take to complete a software project?

     7    A.     Many, many times in my career, yes.

     8    Q.     And how do you make those estimates?

     9    A.     It depends on the specific context a little bit, but

    10    typically -- if it's the case where I am modifying existing

    11    code or writing a type of function that is -- a type of system

    12    that I've written in the past or maybe rewriting a system

    13    that's functioning poorly, you know, I start with assessing

    14    how much code needs to be rewritten and how much -- you know,

    15    how much existing code can be reused, if any, and how much of

    16    the new functionality that I'm adding, how big is that code

    17    body going to be.      So that's typically breaking it down into

    18    what kind of programs do I need to write, how many of them are

    19    there, and how big are they.

    20    Q.     Are there any particular tools or techniques that you rely

    21    on?

    22    A.     I've relied on a number over the years, but what I

    23    typically use, unless it's an extremely complex process, is

    24    just a basic spreadsheet where I characterize -- you know, I

    25    build simply an outline of the work that I need to do.                I look
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 200 of 217 PageID #:61185
                              Frederiksen-Cross - direct by Rickey
                                                                                     3966

     1    at the developers who have available if I'm working with the

     2    team in terms of what their skill level is and what -- what

     3    their familiarity with the problem space is more than

     4    anything.

     5                And then I apply some estimates.         And I usually do

     6    kind of a high-medium-low estimate so that I can get a sense

     7    of how much variation is applied.          And for those estimates, I

     8    use some metrics that have been developed in the industry by

     9    Capers Jones and Fred Brooks that are based on their study of

    10    large-scale software development projects and quantifications

    11    with respect to program and productivity.

    12                By taking what I have to write and how big it is and

    13    looking at, okay, then if it's going to be this big, I can

    14    apply a standard productivity metrics to get an estimate of

    15    how long it will take with X number of resources, or if I have

    16    a shorter deadline, then I can add more resources to the

    17    projects to help adjust for that.

    18    Q.   You mentioned Capers Jones and Fred Brooks.             Do those

    19    metrics estimate programming productivity time and are they

    20    widely used?

    21    A.   Yeah, they're numbers that have been used for quite a long

    22    time in the computing industry -- in my experience, quite

    23    widely used -- that are based on their studies of how long it

    24    actually took to develop large-scale software projects, and

    25    then working backwards from that development time and the
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 201 of 217 PageID #:61186
                              Frederiksen-Cross - direct by Rickey
                                                                                     3967

     1    number of engineers involved to get some average numbers for

     2    programmer productivity per month, so how many times a good,

     3    clean, debugged code can a programmer turn out over a period

     4    of a month.

     5                 So it factored some things into that, like the

     6    testing time and the thinking time.           They're comparatively

     7    small numbers, really.

     8    Q.   And when you say "a month," that would be a staff month

     9    that we've heard about in this case several times?

    10    A.   Right, we've heard it called a staff month in this case.

    11    Q.   And do you know what -- the Capers Jones, do they suggest

    12    a range of about 325 to 750 lines of code per month?

    13    A.   That's correct.      I use the 325 lines of code per month as

    14    my low-end estimate, and the 750 lines of code per month is my

    15    high-end estimate.

    16    Q.   And the Fred Brooks estimate, that's ten lines per day?

    17    A.   Yes, 200 lines of debugged code per month.             And that's a

    18    statistic that goes way back.

    19    Q.   Okay.

    20                 THE COURT:   How far back?

    21                 THE WITNESS:   I first encountered --

    22                 THE COURT:   How far back?

    23                 THE WITNESS:   At least as far as back as the 1970s,

    24    late 1970s or early -- very early 1980s.

    25                 THE COURT:   About 50 years?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 202 of 217 PageID #:61187
                              Frederiksen-Cross - direct by Rickey
                                                                                     3968

     1                THE WITNESS:    Dear God, am I that old?

     2                40 years at least.

     3                THE COURT:    It goes back 40 years?

     4                THE WITNESS:    At least 40 years.

     5                THE COURT:    And you're applying that now in the year

     6    2020?

     7                THE WITNESS:    I have used it --

     8                THE COURT:    Are you applying this now in the year

     9    2020?

    10                THE WITNESS:    It's one of the three numbers that I

    11    use.

    12                THE COURT:    Are you applying what they produced in

    13    the '70s, and you are applying that concept now in 2020?

    14                THE WITNESS:    It is still valid, in my opinion, yes.

    15    I am still using it as one of the --

    16                THE COURT:    So your answer then is "yes"?

    17                THE WITNESS:    Yes.

    18                THE COURT:    All right.     Proceed.

    19    BY MR. RICHEY:

    20    Q.     Can you tell us how those estimates -- how they came up

    21    with those estimates?

    22    A.     By over time studying very large software development

    23    products -- projects, assessing the number of lines and code

    24    that were involved in completing that project, and the amount

    25    of time it took to bring the project to completion.               So it's a
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 203 of 217 PageID #:61188
                              Frederiksen-Cross - direct by Rickey
                                                                                     3969

     1    simple mathematical exercise to get back to how well

     2    productive were the programmers.

     3    Q.   Have you relied on these -- these estimates, these

     4    metrics, in your own work in estimated projects?

     5    A.   I probably in 60 or 70 times over the years have found

     6    them to be a fairly reliable way of estimating software

     7    projects and the duration that those projects will take.

     8    Q.   And you --

     9    A.   I'm aware of others who have used them as well.

    10    Q.   I'm sorry.     I missed the last part.

    11    A.   I'm aware of others in my field who have used them as

    12    well.

    13    Q.   So they are still used today in the industry?

    14    A.   They are still used today, yes.

    15    Q.   Okay.    How much do you need to know about a project to

    16    apply the Jones and Brooks estimates?

    17    A.   Well, as I said, you have to have an understanding of at

    18    least the approximate amount of code that the project will

    19    entail.    You have to have an understanding if you're going to

    20    try to get from the amount of code down to it can be developed

    21    in a certain amount of time or how many resources do I need to

    22    develop it in a certain amount of time.

    23                 You have to have those parameters with respect to

    24    what resources are available to the work, and you have to look

    25    at the question of whether the work can reasonably be broken
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 204 of 217 PageID #:61189
                              Frederiksen-Cross - direct by Rickey
                                                                                     3970

     1    into that many pieces or that few pieces, as the case may be.

     2    Q.   And have you formed any opinions using these metrics in

     3    this case?

     4    A.   I have.

     5    Q.   And what did you estimate for development time?

     6    A.   I applied all three of those numbers to give a range of

     7    estimates, the high, low, and medium.           And so based on the

     8    most conservative estimate, to replace the lines of code that

     9    have been alleged as copied -- and that's the entire

    10    four percent -- is about six to four months.

    11               The most optimistic estimate would be that it could

    12    be done in maybe 1.7 months, and that's baking in the

    13    assumption that there were 40 engineers working on it.

    14    Q.   And what lines did you use to start your calculation?

    15    A.   This is based on -- in looking at the four percent --

    16    remember that I said there were things I agreed with and

    17    things that I didn't.       So the things that I agreed with as

    18    being code that evidenced at least some copying, I used the

    19    libraries and I used a handful of about 50 files that I

    20    believe were contaminated with copied Motorola code.               And

    21    those were the two things that I included in my estimate.

    22               The things that I excluded were things like the lines

    23    of code that referenced functions in libraries or referenced

    24    copied files, because were those things written clean, that

    25    code would not have developed with reference to anything
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 205 of 217 PageID #:61190
                              Frederiksen-Cross - direct by Rickey
                                                                                     3971

     1    contaminated.

     2                 So if the library function had a different name,

     3    there would be no similarity in the function name.               Or if the

     4    file name was a different file, there would be no similarity

     5    based on the inclusion of that file.           So I divided that

     6    four percent among those lines, the libraries and the files

     7    that actually contained any copied code, and then the rest I

     8    left out of that estimate.

     9    Q.   Did you provide these calculations in your report that you

    10    submitted in this case?

    11    A.   I did, yes.

    12    Q.   All right.     Did you prepare a demonstrative to explain

    13    your analysis?

    14    A.   I did.

    15                 MR. RICHEY:    Jim, would you please bring up

    16    DDX-20.58.

    17    BY MR. RICHEY:

    18    Q.   All right.     Ms. Frederiksen-Cross, what are you showing

    19    here on this demonstrative?

    20    A.   Okay.    On this demonstrative, I'm showing on the first row

    21    that says "Libraries" the size of the combined code that

    22    Hytera was accused of copying for the libraries, for the three

    23    libraries at issue.        So that 32,869 is the sum of all of the

    24    lines in the Motorola file that are in those libraries.

    25    Q.   And, again, that's taking Professor Wicker at his word,
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 206 of 217 PageID #:61191
                              Frederiksen-Cross - direct by Rickey
                                                                                     3972

     1    right?    That out of more than a million lines of code, about

     2    33,000 are in the libraries copied?

     3    A.   That's correct.      And that's the three libraries.          Just to

     4    be clear, DMR, DSP lib, the RFhal library, and the RAF

     5    library.    And it accounts for all of the objects that are in

     6    those libraries, even if you recall when we spoke about noise

     7    suppress, I said --

     8               THE COURT REPORTER:       I'm sorry?

     9    BY THE WITNESS:

    10    A.   Noise suppress.

    11    BY MR. RICHEY:

    12    Q.   You are a little quiet.        I can't hear you.

    13    A.   I mentioned when we spoke about noise suppress, that

    14    Hytera didn't actually use the noise suppress out of that

    15    library, but because it's in the library, I counted all of it.

    16    Q.   And the second line, what is that?

    17    A.   The second line is the total number of source code files.

    18    There were 18 and a half thousand lines of code in the source

    19    code files that contained any allegations of copying where I

    20    actually, upon evaluating side by side the code, said, yeah,

    21    that looks like that probably is some copied code.

    22    Q.   And, again, that's taking Professor Wicker at his word

    23    that those are accurate lines of code?

    24    A.   Well, that's the lines of code in those 50 files.              So if

    25    he accused a file and I looked at it and I said, oh, he only
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 207 of 217 PageID #:61192
                              Frederiksen-Cross - direct by Rickey
                                                                                     3973

     1    accused these 20 lines, but it's in this larger file that's

     2    maybe 80 lines, I just counted all of the lines in that file

     3    in case there were some stragglers that he hadn't pointed out.

     4    So it's all of the lines in the specific files that contained

     5    what I was able to identify as copied Motorola code and

     6    confirm as copied Motorola code.          Even if it was only part of

     7    the file, I copied the whole file -- or I counted the whole

     8    file in this -- in this count.          And that, again, is

     9    approximately 50 files.

    10    Q.     And the Fred Brooks estimates and Capers Jones estimates,

    11    that's what you discussed earlier, the ranges for lines of

    12    code per month?

    13    A.     Right.   You could characterize the far right one as small

    14    in the sense that it's the highest productivity, so the lowest

    15    number of months.      In the middle we have medium.          And in the

    16    Fred Brooks estimates, they're far more conservative and they

    17    estimate only 200 lines of code a month.            So that's the

    18    largest amount of time, if you wanted to characterize it that

    19    way.

    20    Q.     So the time here is the number of staff months to replace

    21    the lines of code; is that right?

    22    A.     That is correct, yes.

    23    Q.     And how -- how long would it take to replace those in

    24    normal speak?

    25    A.     We can add that to the slide here with a click.            This is
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 208 of 217 PageID #:61193
                              Frederiksen-Cross - direct by Rickey
                                                                                     3974

     1    the development time.       Again, assuming that 40 individuals who

     2    were working on developing this code.           And so it ranges from a

     3    highly optimistic estimate of 1.7 months to a rather

     4    conservative estimate of 6.4 months, but that's the range of

     5    time I would expect it to take someone to have developed this

     6    code from scratch.

     7    Q.   So to replace everything is somewhere between 1.7 and 6.4

     8    based on the metrics?

     9    A.   That's correct.

    10    Q.   And based on your experience?

    11    A.   Based on my experience, though, I think Mr. Grimmett has

    12    calculated a similar calculation, but via a different means,

    13    and it's based directly on his DMR development experience.

    14               So this is just based on my experience with sizing

    15    large-scale software development efforts where the quantum of

    16    code is reasonably low.

    17    Q.   Now, you mentioned the column on the left is conservative.

    18    Do you have an idea of where you think it would fairly take

    19    to -- how long it would fairly take to replace these lines?

    20    A.   Well, with software developed from the beginning, let's

    21    start with that, it would probably take somewhere around four

    22    and a half to five months.

    23               If you are replacing existing lines of code in a body

    24    of code this large, I would expect it to be over here in the

    25    larger column, probably at six months, you know, just because
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 209 of 217 PageID #:61194
                              Frederiksen-Cross - direct by Rickey
                                                                                     3975

     1    there's more testing required when you're replacing code,

     2    there's more integration that you have to do, there's more

     3    analysis that you have to do to make sure that once you've

     4    replaced the code, you can then use it.

     5    Q.   So is this a fair estimate?

     6    A.   I believe it to be based on my own experience in software

     7    development, yes.

     8    Q.   So there's been testimony that it was unusual to e-mail

     9    libraries around.      Do you recall that some of the libraries --

    10    some of these three libraries were e-mailed within Hytera?

    11    A.   I do recall that, yes.

    12    Q.   And in your experience, is there anything unusual in

    13    e-mailing a library?

    14    A.   In my experience, there is not, either in e-mailing it or

    15    posting it for someone to retrieve from a -- you know, like

    16    when I work with my team, for instance, when we're building a

    17    new tool, they would routinely e-mail me a library that I can

    18    install on my system or they would post it on our shared

    19    server so I could download it.

    20    Q.   So it's a fairly common practice to send libraries through

    21    e-mail?

    22    A.   Throughout my career I've seen it, yes.

    23    Q.   And is there any reason to maintain libraries without

    24    providing the source code to everyone in the company?

    25    A.   Well, it's really commonly done, and it's done in a couple
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 210 of 217 PageID #:61195
                              Frederiksen-Cross - direct by Rickey
                                                                                     3976

     1    different contexts.       One is where you're licensing a library.

     2    For instance, you might license a library from a third party

     3    and they don't give you source code, but they want you to be

     4    able to use whatever component you've licensed.              So that's a

     5    context.

     6               Within a company, aside from that, I often see it

     7    where there are, again, multiple development teams who are

     8    sharing portions of the development and they are able to

     9    independently develop the part they're working on.               For

    10    instance, I may be doing one set of apps and you may be doing

    11    something that's a service that that app might use.               Well, you

    12    might send me your services library for testing with my apps,

    13    but I wouldn't necessarily need to see your code and you

    14    probably wouldn't want me messing around in your code.

    15               So it's a way of compartmentalizing the work product

    16    and still giving someone what they need to do testing and

    17    ultimately to build a final finished product.

    18    Q.   So the three libraries that we discussed today, RFhal,

    19    RAF, and DMR DSP, Hytera didn't have the source code for that,

    20    right?

    21    A.   They did not, or at least were not able to produce that

    22    code, yes.

    23    Q.   Now, we also talked about --

    24               THE COURT:     Could you repeat that?        I didn't quite

    25    hear the last part of the answer.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 211 of 217 PageID #:61196
                              Frederiksen-Cross - direct by Rickey
                                                                                     3977

     1                Could you read back the last answer, Court Reporter?

     2                THE WITNESS:    I believe I said they didn't get it or

     3    weren't able to locate it, or words to that effect.               I don't

     4    remember my exact words.

     5                THE COURT:    Not "words to that effect."         Give now the

     6    answer to the question.

     7                What is your answer to the question?

     8                THE WITNESS:    Could I trouble you to read back the

     9    question?

    10                THE COURT:    Please read back the question.

    11          (Discussion had off the record.)

    12                THE COURT:    If you do recall the question, put it

    13    once again to the witness.

    14    BY MR. RICHEY:

    15    Q.   Motorola --

    16                THE COURT:    Excuse me.     It's kind of interesting in

    17    this case we have a computer problem.

    18                If you recall the question, put it to the witness.

    19    BY MR. RICHEY:

    20    Q.   Hytera had three libraries, but it did not have source

    21    code for it, right?

    22    A.   That's correct.

    23    Q.   And --

    24                THE COURT:    Was that your question and is that the

    25    answer?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 212 of 217 PageID #:61197
                              Frederiksen-Cross - direct by Rickey
                                                                                     3978

     1               MR. RICHEY:     That's as best I can remember the

     2    question and answer.

     3               THE COURT:     Well, the answer was certainly more than

     4    "yes," but let us move on.

     5    BY MR. RICHEY:

     6    Q.   The -- those three libraries were sent around Hytera from

     7    either PE Huang or Sam Chia, right?

     8    A.   That is correct.

     9    Q.   And their -- those two are the two that created those

    10    three libraries?

    11    A.   That is also correct.

    12    Q.   Is there anything about those two, PE Huang and Sam Chia,

    13    e-mailing libraries with no source code raise flags to the

    14    engineers working with them?

    15    A.   I don't see why it would, no.

    16    Q.   Would not having access to PE Huang's and Sam Chia's

    17    source code for those libraries raise any flags?

    18    A.   Again, I don't think so based on my understanding of

    19    Hytera's developing environment at that time.              My

    20    understanding is that individual groups maintain their own

    21    code on their own machines.

    22               THE COURT:     What is your understanding or definition

    23    of "raising a flag"?

    24               THE WITNESS:     Causing any concern or any question

    25    about why was I getting a library and not source code.
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 213 of 217 PageID #:61198
                              Frederiksen-Cross - direct by Rickey
                                                                                     3979

     1    That -- I mean, that's what I would characterize as raising a

     2    flag, is, I would have a concern that I got this and I didn't

     3    have access to the source code.

     4               THE COURT:     All right.     Proceed.

     5               THE WITNESS:     That's how I understood the question.

     6               THE COURT:     Proceed.

     7    BY MR. RICHEY:

     8    Q.   So Motorola suggested that certain function names on

     9    Hytera's code were rewritten to conceal from Motorola any

    10    copying.    Do you recall that?

    11    A.   I understand that testimony, yes.

    12    Q.   And do you have an opinion as to whether or not changing a

    13    name of a function or a data structure in the code would have

    14    any affect on whether or not Motorola would recognize code as

    15    being copied or not copied?

    16    A.   Based on my experience in these kinds of investigations,

    17    it would really have no bearing at all for the types of

    18    changes that we see here.        It would hide changes in source

    19    code because they don't go through to the end-to-end radio.

    20    Those names aren't preserved in the end-to-end radio.               What

    21    Motorola could look at and see, it wouldn't serve any purpose

    22    to hiding the action.       And the only -- the only individuals it

    23    would really hide that from by making any changes, assuming

    24    any -- more complex name changes would be you could meet -- if

    25    someone on the -- on the staff was an ex-Motorolan who
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 214 of 217 PageID #:61199
                              Frederiksen-Cross - direct by Rickey
                                                                                     3980

     1    recognized those names, it might hide those names from that

     2    ex-Motorolan.

     3                But even here, the kind of changes we see are just

     4    putting a suffix or a prefix on a name typically.              That

     5    doesn't hide anything from anybody.           If he's a -- if you were

     6    familiar with a body of code and you saw a bunch of names you

     7    were familiar with, just because they have ABC tacked on the

     8    front wouldn't make you not recognize them.             You would go,

     9    jeez, these look a lot like the names I used to use.

    10                You know, so I don't think that it serves any purpose

    11    from hiding to any outside entity.

    12    Q.   Are you aware of any efforts by Hytera to replace the code

    13    that you've discussed today, the four percent?

    14    A.   I am, yes.

    15    Q.   And were you here when Jun Luo testified?

    16    A.   Yes.

    17    Q.   Did you have any role in Hytera's redesign or replacement

    18    of code?

    19    A.   No, I did not, other than to see some of the end product

    20    of that effort.

    21    Q.   Well, you've heard testimony from Hytera witnesses that

    22    they relied on analysis from experts in order to determine

    23    what was the code at issue, didn't you?

    24    A.   I have heard that testimony, yes.

    25    Q.   Do you know whether they were referring to you or anyone
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 215 of 217 PageID #:61200
                              Frederiksen-Cross - direct by Rickey
                                                                                     3981

     1    else?

     2    A.   As far as I know, they would not be referring to me

     3    because I haven't had any contact with them on that matter.

     4                My guess would be that they hired some other experts

     5    to aid them in that effort, but I have no specific knowledge.

     6    Q.   Now, you said you did review code after it had been

     7    rewritten or replaced?

     8    A.   Yes, I've had several opportunities to do that.              They did

     9    kind of a rolling production as they progressed.              I think I've

    10    received three, probably, versions of that code now.

    11    Q.   Do you know anything about Hytera's procedures for

    12    replacing the code?

    13    A.   I don't know their specific procedure, no.

    14    Q.   Can you categorize for us what Hytera wrote code for?

    15    A.   Based on my review of the end product of that exercise,

    16    they have rewritten libraries, they have rewritten headers.

    17                THE COURT:    Counsel, are you talking about currently?

    18                MR. RICHEY:    Currently.

    19                THE COURT:    All right.     So that the jury has some

    20    perspective of the timing here, rephrase the question.

    21                MR. RICHEY:    Okay.

    22    BY MR. RICHEY:

    23    Q.   So you're aware that Hytera recently, over the last nine

    24    months, six months, has attempted to replace code in its

    25    products?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 216 of 217 PageID #:61201
                              Frederiksen-Cross - direct by Rickey
                                                                                     3982

     1    A.   I am aware of that.

     2    Q.   And you've reviewed code in the end of 2019; is that

     3    right?

     4    A.   That's correct.      I believe the first version that I

     5    reviewed was right around the time I filed my report, so in

     6    the roughly August time frame, and then I believe there was

     7    another production roughly around October or November.                It

     8    might have been -- in that time frame.            I'm not sure.     I don't

     9    remember the exact date.

    10    Q.   So can you categorize the kinds of -- the kind of code

    11    that Hytera wrote to replace the old code?

    12    A.   Yes.   They had replaced the libraries.           They had written

    13    code to replace the interface components to those libraries.

    14    They have written code to replace virtually all of the accused

    15    data structures and other communication components.

    16                So at this point, as of the last version, I saw

    17    virtually everything that Dr. Wicker had identified.               I think

    18    there were still a few small data structures that had at least

    19    some similarity, but some of those are literally data

    20    structures that would look very much the same regardless of

    21    who wrote them.      And so I believe that they are still ongoing

    22    with some review of the code, but I don't have more data than

    23    that.

    24    Q.   And of the three libraries, that was a total of about

    25    33,000 lines, right?
Case: 1:17-cv-01973 Document #: 921 Filed: 02/26/20 Page 217 of 217 PageID #:61202
                              Frederiksen-Cross - direct by Rickey
                                                                                     3983

     1    A.   That was what they were accused of copying.             The actual

     2    libraries that they wrote are significantly smaller.               Because,

     3    for instance, the libraries don't have the noise suppression

     4    piece that they don't use.         So the new libraries are smaller

     5    in number of lines than the old libraries.             They're also --

     6    the code in the libraries is -- it has different functions and

     7    the functions have different sets of parameters.              It's

     8    different code.

     9               THE COURT:     Counsel, do you think you can finish with

    10    this witness in about ten minutes?

    11               MR. RICHEY:     I think ten minutes is cutting it close.

    12               THE COURT:     All right.     I do recall that one -- at

    13    least one juror had a transportation problem and that if we

    14    lingered here, it would cause some special problems.

    15               So in light of all of that, we'll stop for the day.

    16    I had hoped to finish with this witness on direct, but it is

    17    not to be.     Members of the jury, come back tomorrow at 10:00.

    18               The witness will come back at 10:00.

    19               Thank you, Counsel.

    20               MR. RICHEY:     Thank you, Your Honor.

    21          (Court adjourned at 4:43 p.m.)

    22                              CERTIFICATE
               I certify that the foregoing is a correct transcript from
    23    the record of proceedings in the above-entitled matter.

    24    /s/ Amy Spee                                  1/23/2020

    25    Amy Spee, CSR, RPR, CRR                       Date
          Official Court Reporter
